EXHIBIT 10.1

Execution Copy

 

 

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

Dated as of June 23, 2017

by and among

BROADSTONE NET LEASE, LLC,

                                                             as Borrower,

BROADSTONE NET LEASE, INC.

                                                       as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6.,

                                                         as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF MONTREAL

and

JPMORGAN CHASE BANK, N.A.,

                                                                  
               as Co-Syndication Agents,

SUNTRUST BANK,

REGIONS BANK,

and

CAPITAL ONE, NATIONAL ASSOCIATION,

                                                                  
               as Co-Documentation Agents,

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

                                                                              as
Administrative Agent

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP.

AND

JPMORGAN CHASE BANK, N.A.,

     

as Joint Lead Arrangers and Joint Bookrunners for the Revolving Credit Facility
and Term Loan 1 Facility

MANUFACTURERS AND TRADERS TRUST COMPANY,

WELLS FARGO SECURITIES, LLC,

and

BMO CAPITAL MARKETS CORP.,

     

as Joint Lead Arrangers and Joint Bookrunners for the Term Loan 2 Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     1  

Section 1.1. Definitions

     1  

Section 1.2. General; References to Eastern Time

     30  

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

     31  

Article II. Credit Facility

     31  

Section 2.1. Revolving Loans

     31  

Section 2.2. Term Loans

     32  

Section 2.3. Letters of Credit

     34  

Section 2.4. Swingline Loans

     38  

Section 2.5. Rates and Payment of Interest on Loans

     40  

Section 2.6. Number of Interest Periods

     41  

Section 2.7. Repayment of Loans

     41  

Section 2.8. Prepayments

     41  

Section 2.9. Continuation

     42  

Section 2.10. Conversion

     43  

Section 2.11. Notes

     43  

Section 2.12. Voluntary Reductions of the Commitments

     44  

Section 2.13. Extension of Termination Date

     44  

Section 2.14. Extension Date of Letters of Credit Past Revolving Commitment
Termination

     45  

Section 2.15. Amount Limitations

     45  

Section 2.16. Increase in Revolving Commitments; Additional Term Loans

     45  

Article III. Payments, Fees and Other General Provisions

     47  

Section 3.1. Payments

     47  

Section 3.2. Pro Rata Treatment

     47  

Section 3.3. Sharing of Payments, Etc.

     48  

Section 3.4. Several Obligations

     49  

Section 3.5. Fees

     49  

Section 3.6. Computations

     50  

Section 3.7. Usury

     50  

Section 3.8. Statement of Accounts

     51  

Section 3.9. Defaulting Lenders

     51  

Section 3.10. Taxes; Foreign Lenders

     54  

Article IV. Intentionally Omitted

     58  

Article V. Yield Protection, Etc.

     58  

Section 5.1. Additional Costs; Capital Adequacy

     58  

Section 5.2. Suspension of LIBOR Loans

     60  

Section 5.3. Illegality

     60  

Section 5.4. Compensation

     61  

Section 5.5. Treatment of Affected Loans

     61  

Section 5.6. Affected Lenders

     62  

Section 5.7. Change of Lending Office

     62  

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

     62  

Article VI. Conditions Precedent

     63  

Section 6.1. Initial Conditions Precedent

     63  

Section 6.2. Conditions Precedent to All Credit Events

     65  

 

- i -



--------------------------------------------------------------------------------

Article VII. Representations and Warranties

     66  

Section 7.1. Representations and Warranties

     66  

Section 7.2. Survival of Representations and Warranties, Etc.

     72  

Article VIII. Affirmative Covenants

     72  

Section 8.1. Preservation of Existence and Similar Matters

     72  

Section 8.2. Compliance with Applicable Law

     73  

Section 8.3. Maintenance of Property

     73  

Section 8.4. Conduct of Business

     73  

Section 8.5. Insurance

     73  

Section 8.6. Payment of Taxes and Claims

     73  

Section 8.7. Books and Records; Inspections

     74  

Section 8.8. Use of Proceeds

     74  

Section 8.9. Environmental Matters

     75  

Section 8.10. Further Assurances

     75  

Section 8.11. Material Contracts

     75  

Section 8.12. Additional Guarantors

     75  

Section 8.13. REIT Status

     76  

Article IX. Information

     76  

Section 9.1. Quarterly Financial Statements

     76  

Section 9.2. Year-End Statements

     77  

Section 9.3. Compliance Certificate

     77  

Section 9.4. Other Information

     77  

Section 9.5. Electronic Delivery of Certain Information

     79  

Section 9.6. Public/Private Information

     80  

Section 9.7. USA Patriot Act Notice; Compliance

     80  

Article X. Negative Covenants

     81  

Section 10.1. Financial Covenants

     81  

Section 10.2. Negative Pledge

     82  

Section 10.3. Restrictions on Intercompany Transfers

     82  

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

     83  

Section 10.5. Plans

     83  

Section 10.6. Fiscal Year

     84  

Section 10.7. Modifications of Organizational Documents and Material Contracts

     84  

Section 10.8. Transactions with Affiliates

     84  

Section 10.9. Environmental Matters

     84  

Section 10.10. Derivatives Contracts

     84  

Article XI. Default

     85  

Section 11.1. Events of Default

     85  

Section 11.2. Remedies Upon Event of Default

     88  

Section 11.3. Remedies Upon Default

     89  

Section 11.4. Marshaling; Payments Set Aside

     89  

Section 11.5. Allocation of Proceeds

     90  

Section 11.6. Letter of Credit Collateral Account

     90  

Section 11.7. Performance by Administrative Agent; Rescission of Acceleration by
Requisite Lenders

     91  

Section 11.8. Rights Cumulative

     92  

 

- ii -



--------------------------------------------------------------------------------

Article XII. The Administrative Agent

     92  

Section 12.1. Appointment and Authorization

     92  

Section 12.2. M&T as Lender

     93  

Section 12.3. Approvals of Lenders

     94  

Section 12.4. Notice of Events of Default

     94  

Section 12.5. Administrative Agent’s Reliance

     94  

Section 12.6. Indemnification of Administrative Agent

     95  

Section 12.7. Lender Credit Decision, Etc.

     96  

Section 12.8. Successor Administrative Agent

     96  

Article XIII. Miscellaneous

     97  

Section 13.1. Notices

     97  

Section 13.2. Expenses

     99  

Section 13.3. Stamp, Intangible and Recording Taxes

     99  

Section 13.4. Setoff

     100  

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers

     100  

Section 13.6. Successors and Assigns

     101  

Section 13.7. Amendments and Waivers

     105  

Section 13.8. Nonliability of Administrative Agent and Lenders

     108  

Section 13.9. Confidentiality

     108  

Section 13.10. Indemnification

     109  

Section 13.11. Termination; Survival

     111  

Section 13.12. Severability of Provisions

     111  

Section 13.13. GOVERNING LAW

     111  

Section 13.14. Counterparts

     111  

Section 13.15. Obligations with Respect to Loan Parties and Subsidiaries

     112  

Section 13.16. Independence of Covenants

     112  

Section 13.17. Limitation of Liability

     112  

Section 13.18. Entire Agreement

     112  

Section 13.19. Construction

     112  

Section 13.20. Headings

     113  

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     113  

 

SCHEDULE I

  

Commitments

SCHEDULE 1.1.

  

List of Loan Parties

SCHEDULE 7.1.(b)

  

Ownership Structure

SCHEDULE 7.1.(f)

  

Properties

SCHEDULE 7.1.(g)

  

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

  

Material Contracts

SCHEDULE 7.1.(i)

  

Litigation

SCHEDULE 7.1.(r)

  

Affiliate Transactions

EXHIBIT A

  

Form of Assignment and Assumption Agreement

EXHIBIT B

  

Intentionally Omitted

EXHIBIT C

  

Form of Guaranty

EXHIBIT D

  

Form of Notice of Continuation

EXHIBIT E

  

Form of Notice of Conversion

EXHIBIT F-1

  

Form of Revolving Note

EXHIBIT F-2

  

Form of Term Facility 1 Note

 

- iii -



--------------------------------------------------------------------------------

EXHIBIT F-3

  

Form of Term Facility 2 Note

EXHIBIT F-4

  

Form of Swingline Note

EXHIBIT G

  

Form of Compliance Certificate

EXHIBIT H

  

Form of Notice of Revolving Loans Borrowing

EXHIBIT I

  

Form of Notice of Term Loans Borrowing

EXHIBIT J

  

Form of Notice of Swingline Loans Borrowing

EXHIBIT K

  

Form of Tax Compliance Certificates

 

- iv -



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) dated as of
June 23, 2017 by and among BROADSTONE NET LEASE, LLC a limited liability company
formed under the laws of the State of New York (the “Borrower”), BROADSTONE NET
LEASE, INC., a corporation formed under the laws of the State of Maryland (the
“Parent”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 13.6. (the
“Lenders”), MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent
(together with its successors and assigns, the “Administrative Agent”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, BANK OF MONTREAL and JPMORGAN CHASE BANK,
N.A., as co-Syndication Agents (the “Syndication Agents”), and SUNTRUST BANK,
REGIONS BANK and CAPITAL ONE, NATIONAL ASSOCIATION, as co-Documentation Agents
(the “Documentation Agents”) AND with MANUFACTURERS AND TRADERS TRUST COMPANY,
WELLS FARGO SECURITIES, LLC, BMO CAPITAL MARKETS CORP. and JPMORGAN CHASE BANK,
N.A., as Joint Lead Arrangers and Joint Bookrunners with respect to the
revolving credit facility and term loan 1 facility and MANUFACTURERS AND TRADERS
TRUST COMPANY, WELLS FARGO SECURITIES, LLC, and BMO CAPITAL MARKETS CORP., as
Joint Lead Arrangers and Joint Bookrunners with respect to the term loan 2
facility (in such capacities, the “Joint Lead Arrangers”).

WHEREAS, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders desire to make available to the Borrower (a) a revolving credit
facility in the initial amount of $400,000,000, which will include a $35,000,000
swingline subfacility and a $20,000,000 letter of credit subfacility, (b) a
$250,000,000 term loan facility, and (c) a $150,000,000 term loan facility, in
each case, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1.(b).

“Additional Term Loan” has the meaning given that term in Section 2.14.

“Adjusted EBITDA” means, for any given period, (a) EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for such period, minus
(b) Reserves for Replacements in respect of Properties that are subject to a
Tenant Lease that is not a Triple Net Lease.

“Adjusted LIBOR” means, with respect to each Interest Period for a LIBOR Loan,
the rate per annum obtained by dividing (a) LIBOR for such Interest Period, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.

“Administrative Agent” means Manufacturers and Traders Trust Company, as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement” has the meaning given that term in the introductory paragraph
hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977.

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Facility Fee” means the per annum percentage set forth in the table
below corresponding to the Level at which the Applicable Margins are determined
in accordance with the definition thereof:

 

Level

   Facility Fee  

I

     0.125 % 

II

     0.150 % 

III

     0.200 % 

IV

     0.250 % 

V

     0.300 % 

Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).

“Applicable Law” means all applicable international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means the percentage rates set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margins are
determined based on Level IV. Any change in the Borrower’s Credit Rating which
would cause the Applicable Margins to be determined based on a different Level
shall be effective

 

- 2 -



--------------------------------------------------------------------------------

as of the first day of the first calendar month immediately following receipt by
the Administrative Agent of written notice delivered by the Borrower in
accordance with Section 9.4.(r) that the Borrower’s Credit Rating has changed;
provided, however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower’s Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower’s
Credit Rating has changed. During any period that the Borrower has received two
Credit Ratings that are not equivalent, the Applicable Margins shall be
determined based on the Level corresponding to the higher of such Credit Ratings
(with Level I being the highest and Level V being the lowest). During any period
for which the Borrower has received a Credit Rating from only one Rating Agency,
then the Applicable Margins shall be determined based on such Credit Rating.
During any period that the Borrower has not received a Credit Rating from either
Rating Agency the Applicable Margins shall be determined based on Level V. The
provisions of this definition shall be subject to Section 2.5.(c).

 

Level

  Borrower’s
Credit Rating
S&P/Moody’s   Applicable
Margin for
Revolving
Loans that
are
LIBOR
Loans     Applicable
Margin for
Revolving
Loans that
are Base
Rate
Loans     Applicable
Margin for
Term
Facility 1
Loans that
are LIBOR
Loans     Applicable
Margin for
Term
Facility 1
Loans that
are Base
Rate
Loans     Applicable
Margin for
Term
Facility 2
Loans that
are LIBOR
Loans     Applicable
Margin for
Term
Facility 2
Loans that
are Base
Rate
Loans  

I

  A-/A3 or better     0.825 %      0.000 %      0.900 %      0.000 %      1.500
%      0.500 % 

II

  BBB+/Baa1     0.875 %      0.000 %      0.950 %      0.000 %      1.550 %     
0.550 % 

III

  BBB/Baa2     1.000 %      0.000 %      1.100 %      0.100 %      1.650 %     
0.650 % 

IV

  BBB-/Baa3     1.200 %      0.200 %      1.350 %      0.350 %      1.900 %     
0.900 % 

V

  Lower than
BBB-/Baa3     1.550 %      0.550 %      1.750 %      0.750 %      2.450 %     
1.450 % 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves that the Board of Governors of the
Federal Reserve System or other applicable regulator require to be maintained by
such member banks with respect to (a) any category of liabilities which includes
deposits by reference to which Adjusted LIBOR or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include LIBOR Loans. A LIBOR Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

- 3 -



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
Prime Rate in effect for such day and (c) Adjusted LIBOR on such day for an
Interest Period of one (1) month plus 1.50% (or, if such day is not a Business
Day, the immediately preceding Business Day). If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable, after due inquiry, to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in Federal Funds Rate or the Prime Rate shall be
effective on the effective date of such change in the Federal Funds Rate or the
Prime Rate, respectively.

“Base Rate Loan” means a Loan (or any portion thereof) (other than a Swingline
Loan) bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.5.(c).

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Baltimore, Maryland
are open to the public for carrying on substantially all of the Administrative
Agent’s business functions, and (b) if such day relates to a LIBOR Loan, any
such day that is also a day on which dealings in Dollars are carried on in the
London interbank market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

“Capitalization Rate” means 7.50%.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

- 4 -



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment, a Term Facility 1 Commitment or a Term
Facility 2 Commitment, (b) when used with respect to a Loan, refers to whether
such Loan is a Revolving Loan, a Term Facility 1 Loan or a Term Facility 2 Loan
and (c) when used with respect to a Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class of Loans or Commitments.

“Commitment” means, as to any Lender, such Lender’s Revolving Commitment, such
Lender’s Term Facility 1 Commitment or such Lender’s Term Facility 2 Commitment,
as the context may require.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Tangible Assets” means, at any time of determination, the total
assets of the Parent and its Subsidiaries (excluding (i) any assets that would
be classified as “intangible assets” under GAAP and (ii) depreciation and
amortization) on a consolidated basis as of the end of the most recent fiscal
quarter for which financial statements of the Parent are available, less all
write-ups subsequent to the Effective Date in the book value of any asset.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

- 5 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Credit Event” means any of the following: (a) the making (or deemed making
pursuant to Section 2.3.(e) of any Loan and (b) the issuance of a Letter of
Credit or the amendment of a Letter of Credit that extends the maturity, or
increases the Stated Amount, of such Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be made by it within 2
Business Days of the date such Loan was required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including, with respect to a Revolving Lender, in respect
of its participation in Letters of Credit or Swingline Loans) within 2 Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that

 

- 6 -



--------------------------------------------------------------------------------

a Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 3.9.(f)) upon
delivery of written notice of such determination to the Borrower, the Issuing
Bank, the Swingline Lender and each other Lender.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, or any Affiliate of any of them).

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following conditions:
(i) it is to be (but has not yet been) acquired by the Borrower, any Subsidiary
of the Borrower or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary
or any Unconsolidated Affiliate. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 12 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least 80.0%.

“Dollars” or “$” means the lawful currency of the United States of America.

“Double Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and insurance premiums
relating to such Property.

 

- 7 -



--------------------------------------------------------------------------------

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense and franchise tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties; (v) equity in net income
(loss) of its Unconsolidated Affiliates; and (vi) non-cash expenses related to
mark to market exposure under Derivatives Contracts; plus (b) such Person’s
Ownership Share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC 805.
For purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such
Property is located in a State of the contiguous United States of America, in
the District of Columbia or in the States of Hawaii or Alaska; (c) regardless of
whether such Property is owned by the Borrower or a Subsidiary of the Borrower,
the Borrower has the right directly, or indirectly through a Subsidiary of the
Borrower, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (d) no tenant of such Property is
(i) subject to any proceeding under Debtor Relief Laws or (ii) more than 60 days
past due on any rental obligation to the Borrower or any of its Subsidiaries in
respect of such Property; (e) all Tenant Leases in respect of such Property are
(i) Triple Net Leases or (ii) Double Net Leases with respect to Properties
developed as medical offices or other office spaces for which Double Net Leases
are customary; (f) such Property is not a Development Property and has been
developed for (i)

 

- 8 -



--------------------------------------------------------------------------------

retail, industrial, healthcare or office use, or (ii) other use permitted under
Parent’s internally approved property selection investment criteria; provided
that Properties qualifying as an Eligible Property pursuant to this clause
(f)(ii) shall not exceed 10% of Total Unencumbered Eligible Property Value;
(g) neither such Property, nor if such Property is owned by a Wholly Owned
Subsidiary of the Borrower, any of the Borrower’s direct or indirect ownership
interest in such Wholly Owned Subsidiary, is subject to (i) any Lien other than
Permitted Liens (other than Permitted Liens described under clauses (f) – (k) of
the definition thereof) or (ii) any Negative Pledge other than a Permitted
Negative Pledge; and (h) such Property is free of all structural defects, title
defects, environmental conditions or other adverse matters except for defects,
conditions or matters which are not individually or collectively material to the
profitable operation of such Property.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the

 

- 9 -



--------------------------------------------------------------------------------

Internal Revenue Code or Section 302(c) of ERISA of an application for a waiver
of the minimum funding standard; (g) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan or the imposition of liability under Section 4069 or 4212(c)
of ERISA; (h) the receipt by any member of the ERISA Group of any notice or the
receipt by any Multiemployer Plan from any member of the ERISA Group of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” has the meaning given that term in Section 11.1.(l)(i).

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness that is Nonrecourse
Indebtedness of such Subsidiary and (b) that is prohibited from Guarantying the
Indebtedness of any other Person pursuant to (i) any document, instrument, or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Recipient
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6.) or (ii) such Recipient
(if such Recipient is a Lender) changes its lending office, except in each case
to the extent that, pursuant to Section 3.10., amounts with respect to such
Taxes were payable either to such Recipient’s assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10.(g) and (d) any Taxes imposed under FATCA.

 

- 10 -



--------------------------------------------------------------------------------

“Existing Credit Agreements” means (i) that certain Credit Agreement dated as of
October 2, 2012, by and among the Borrower, the Parent, the lenders party
thereto, M&T, as administrative agent and the other parties thereto, and
(ii) that certain Term Loan Agreement, dated as of May 24, 2013, by and among
the Borrower, the Parent, the lenders party thereto, Regions Bank, as
administrative agent, and the other parties thereto.

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of the November 6, 2015, by and among the Borrower, the Parent, the lenders
party thereto, SunTrust Bank, as administrative agent, and the other parties
thereto.

“Extension Request” has the meaning given that term in Section 2.13.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of May 25, 2017, by and
among the Borrower, the Lead Arrangers, M&T and the other parties thereto.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under the Fee
Letter, or under any other Loan Document.

“Financial Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
accounting officer, the chief operating officer, if any, and the vice president
of finance of the Parent, the Borrower or such Subsidiary.

“Fixed Charges” means, with respect to a Person and for a given period, the sum,
without duplication, of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all scheduled principal payments on Indebtedness made
by such Person (including the Ownership Shares of

 

- 11 -



--------------------------------------------------------------------------------

such payments made by any Unconsolidated Affiliate of such Person) during such
period (excluding balloon, bullet or similar payments of principal due upon the
stated maturity of Indebtedness), plus (c) the aggregate of all Preferred
Dividends paid or accrued by such Person (including the Ownership Share of such
dividends paid or accrued by any Unconsolidated Affiliate of such Person) on any
Preferred Equity during such period.

“Foreign Lender” means any Lender that is a resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank, any supra-national bodies such as the European Union or the
European Central Bank, or any comparable authority) or any arbitrator with
authority to bind a party at law.

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

- 12 -



--------------------------------------------------------------------------------

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and shall in any event include the Parent.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 6.1. or Section 8.12. and substantially in the form of
Exhibit C.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP
toxicity”, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person which would be included as a liability on the balance
sheet of such Person in accordance with GAAP in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward

 

- 13 -



--------------------------------------------------------------------------------

equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivative Contract not entered into as a hedge against interest rate
risk in respect of existing Indebtedness (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); and (i) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability) or (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s Ownership
Share of such partnership or joint venture (except if such Indebtedness, or
portion thereof, is recourse to such Person, in which case the greater of such
Person’s Ownership Share of such Indebtedness or the amount of the recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person).

“Indemnifiable Amount” has the meaning given that term in Section 12.6.

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Parent, the Borrower or any other Loan Party under any Loan Document and (b) to
the extent not otherwise described in the immediately preceding clause (a),
Other Taxes.

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

“Information” has the meaning given that term in Section 13.9.

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a), such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person.

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, or, if approved by all applicable Lenders, twelve
months, as the

 

- 14 -



--------------------------------------------------------------------------------

Borrower may select in a Notice of Revolving Loans Borrowing, the Notice of Term
Loans Borrowing, a Notice of Continuation or a Notice of Conversion, as the case
may be, except that each Interest Period that commences on the last Business Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (a) if any Interest Period for a Class of Loans would otherwise
end after the Termination Date for such Class, such Interest Period shall end on
such Termination Date, and (b) each Interest Period that would otherwise end on
a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Bank” means M&T in its capacity as an issuer of Letters of Credit
pursuant to Section 2.3.

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective permitted successors and permitted
assigns and, as the context requires, includes the Swingline Lender.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

- 15 -



--------------------------------------------------------------------------------

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Revolving Lender
(other than the Lender then acting as Issuing Bank) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.3. in the related Letter of Credit, and the Lender then acting
as the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Revolving Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any Interest Period with respect to a LIBOR Loan, the rate
appearing on Reuters Screen LIBOR01 page (or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such service or if such page or service ceases to display such information
from such other service or method as the Administrative Agent may select) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided that if the rate
determined as provided above would be less than zero, then (a) with respect to a
Term Loan, such rate shall be deemed to be zero for purposes of this Agreement
if and only if the aggregate amount of the outstanding principal amount of all
Term Loans that are LIBOR Loans and Borrower’s other Indebtedness consisting of
term loans bearing interest at a rate based on LIBOR (collectively, “Term LIBOR
Debt”) exceeded the total notional amount of all of Borrower’s Qualifying Swaps
at any time during such Interest Period; and (b) with respect to a Revolving
Loan, if at any time during such Interest Period the aggregate outstanding
principal amount of all LIBOR Loans and Borrower’s other Indebtedness bearing
interest at a rate based on LIBOR exceeds the total notional amount of all of
Borrower’s Qualifying Swaps, then such rate shall be deemed to be zero for
purposes of this Agreement for the portion of such Revolving Loan equal to the
amount of such Revolving Loan multiplied by the ratio of (i) the aggregate
outstanding principal amount of all LIBOR Loans and Borrower’s other
Indebtedness bearing interest at a rate based on LIBOR minus the total notional
amount of all of Borrower’s Qualifying Swaps to (ii) the aggregate outstanding
principal amount of all LIBOR Loans and Borrower’s other Indebtedness bearing
interest at a rate based on LIBOR minus Term LIBOR Debt.

“LIBOR Loan” means a Revolving Loan or Term Loan ( any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any unauthorized filing or
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.

 

- 16 -



--------------------------------------------------------------------------------

“Loan” means a Revolving Loan or a Term Loan, and as the context may require,
“Loans” means the Revolving Loans and the Term Loans.

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement.

“Loan Party” means each of the Borrower, the Parent and any other Guarantor.
Schedule 1.1. sets forth the Loan Parties in addition to the Borrower as of the
Agreement Date.

“M&T” means Manufacturers and Traders Trust Company, and its successors and
assigns.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c) each case on or prior to the latest Termination Date for any Class of Loans.

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or other transaction and whether in one or more related transactions) by the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceeds 10.0% of the Total Market Value of the Parent, the Borrower and its
other Subsidiaries determined under GAAP as of the last day of the most recently
ending fiscal quarter of the Borrower for which financial statements are
publicly available.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party, taken as a whole, to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of any of this Agreement, the Guaranty or any other material Loan
Document, (d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or the timely payment of all
Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Indebtedness” has the meaning given such term in Section 11.1.(d).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

- 17 -



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds from rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to, property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses minus (c) the greater of (i) the actual property
management fee paid during such period with respect to such Property and (ii) an
imputed management fee in an amount equal to the greater of the actual base
management fee or 3% of the gross revenues for such Property for such period.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 13.7. and (b) has been approved
by the Requisite Lenders and, in the case of amendments that require the
approval of all or all affected Lenders of a particular Class, Requisite
Revolving Lenders or Requisite Term Loan Lenders of such Class, as the case may
be.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness and (b) if such Person is
a Single Asset Entity, any Indebtedness of such Person. For the avoidance of
doubt, the parties confirm that Indebtedness of a Subsidiary that constitutes
Nonrecourse Indebtedness shall not be considered to be Nonrecourse Indebtedness
to the extent such Indebtedness is Guaranteed by the Parent or another
Subsidiary of the

 

- 18 -



--------------------------------------------------------------------------------

Parent that is not an Excluded Subsidiary (except for any Guarantee of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability).

“Note” means a Revolving Note, Term Note or Swingline Note, and, as the context
may require, “Notes” means the Revolving Notes, the Term Notes and the Swingline
Note.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Revolving Loans Borrowing” means a notice in the form of Exhibit H to
be delivered to the Administrative Agent pursuant to Section 2.1.(b) evidencing
the Borrower’s request for the borrowing of Revolving Loans.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit J (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4. evidencing the Borrower’s request for
a Swingline Loan.

“Notice of Term Loans Borrowing” means a notice in the form of Exhibit I to be
delivered to the Administrative Agent pursuant to Section 2.2.(c) evidencing the
Borrower’s request for the borrowing of Term Loans.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all Letter of Credit Liabilities; and (c) all
other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) net rentable square footage of such Property
actually occupied by non-Affiliate tenants paying rent at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Property. For purposes of this definition, a
tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovations, repairs or other temporary reason.

“Off-Balance Sheet Obligation” means: (i) so long as the Parent is not a
reporting company with the SEC, the monetary obligation of the Parent, Borrower,
or any Subsidiary under (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the

 

- 19 -



--------------------------------------------------------------------------------

insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment); or (ii) so
long as the Parent is a reporting company with the SEC, liabilities and
obligations of the Parent, the Borrower or any Subsidiary in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10 Q or Form 10 K
(or their equivalents) which the Parent is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 13.6.(d).

“Participant Register” has the meaning given that term in Section 13.6.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of clauses (a)(i) and (a)(ii), are not at the time required
to be paid or discharged under Section 8.6.; (b) Liens consisting of

 

- 20 -



--------------------------------------------------------------------------------

deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) easements, zoning
restrictions, rights of way and similar encumbrances (and, with respect to
leasehold interests (other than leasehold interests in Eligible Properties),
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under or asserted by a landlord
or owner of leased property, with or without the consent of the lessee) on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or impair the intended use thereof in any material
respects and such title defects which may constitute Liens and are expressly
permitted to exist with respect to an Eligible Property in accordance with
clause (h) of the definition thereof; (d) leases, subleases or non-exclusive
licenses granted to others not interfering with the ordinary conduct of business
of such Person and otherwise permitted by the terms hereof; (e) Liens in favor
of the Administrative Agent for its benefit and the benefit of the Issuing Bank
and the Lenders; (f) Liens securing judgments not constituting an Event of
Default under Section 11.1.(h); (g) Liens on assets to secure the performance of
bids, trade contracts, leases, contracts (other than for the repayment of
borrowed money), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (h) Liens arising solely by virtue of any statutory or
common law provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries; (i) licenses and sublicenses of
Intellectual Property granted in the ordinary course of business and not
interfering in any material respect with the business of such Person; (j) Liens
on insurance policies and proceeds thereof incurred in the ordinary course of
business to secure premiums thereunder; and (k) other Liens on assets of the
Loan Parties to the extent not otherwise included in paragraphs (a) through (j)
of this definition securing Indebtedness or other obligations in an aggregate
amount not to exceed $2,500,000 at any time outstanding.

“Permitted Negative Pledge” means a Negative Pledge contained in any agreement
that evidences Indebtedness that is not Secured Indebtedness which contains
restrictions on encumbering assets that are substantially similar to, or no more
restrictive than, those restrictions contained in the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the rate otherwise applicable to such Class of Loans plus an additional two
percent (2.0%) per annum, with respect to fees payable under Section 3.5.(d),
the rate otherwise applicable plus an additional two percent (2.0%) per annum,
and with respect to any other Obligation, a rate per annum equal to the Base
Rate as in effect from time to time plus the Applicable Margin for Revolving
Loans that are Base Rate Loans plus two percent (2.0%).

 

- 21 -



--------------------------------------------------------------------------------

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office (which rate may not be the lowest rate of interest available by the
Administrative Agent); each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Principal Office” means the office of the Administrative Agent located at 3
City Center, 180 South Clinton Avenue, Suite 700, Rochester, New York 14604, or
any other subsequent office that the Administrative Agent shall have specified
as the Principal Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the aggregate amount of such Lender’s Commitments plus (ii) the
aggregate amount of such Lender’s outstanding Term Loans (if any) to (b)(i) the
aggregate amount of the Commitments of all Lenders plus (ii) the aggregate
principal amount of all outstanding Term Loans (if any); provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Loans, and Letter of Credit Liabilities owing to such Lender as of
such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Loans and Letter of Credit Liabilities of all Lenders as of such
date. If at the time of determination the Commitments have terminated and there
are no outstanding Loans or Letter of Credit Liabilities, then the Pro Rata
Shares of the Lenders shall be determined as of the most recent date on which
any Loans and/or Letters of Credit Liabilities were outstanding. For purpose of
this definition, a Revolving Lender shall be deemed to hold a Swingline Loan or
Letter of Credit Liability to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Property” means a parcel (or group of related parcels) of real property owned
or leased by the Borrower, any Subsidiary or any Unconsolidated Affiliate.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Qualifying Swap” means any interest rate swap transaction that (i) trades
floating rate interest for fixed rate interest, (ii) was entered into as a hedge
against fluctuations in interest rates in respect of Borrower’s Indebtedness
that bears interest at a rate based on LIBOR, and (iii) the parties to such
interest rate swap transaction have not elected the “Zero Interest Rate Method”
in the International Swaps and Derivatives Association master agreement
governing such interest rate swap transaction.

“Rating Agency” means S&P or Moody’s.

 

- 22 -



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning given that term in Section 13.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Requisite Lenders” means, as of any date, (a) Lenders having at least 50.1% of
the aggregate amount of the Commitments and the outstanding Term Loans (if any)
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding at least 50.1% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders. For
purposes of this definition, a Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having at least 50.1% of the aggregate amount of the Revolving Commitments of
all Revolving Lenders, or (b) if the Revolving Commitments have been terminated
or reduced to zero, the Revolving Lenders holding at least 50.1% of the
principal amount of the aggregate outstanding Revolving Loans, Swingline Loans
and Letter of Credit Liabilities; provided that (i) in determining such
percentage at any given time, all then existing Revolving Lenders that are
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Revolving Lenders (excluding Revolving Lenders that are Defaulting
Lenders) are party to this Agreement, the term “Requisite Revolving Lenders”
shall in no event mean less than two Revolving Lenders. For purposes of this
definition, a Revolving Lender (other than the Issuing Bank) shall be deemed to
hold a Letter of Credit Liability or a Swingline Loan to the extent such
Revolving Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

- 23 -



--------------------------------------------------------------------------------

“Requisite Term Loan Lenders” means, as of any date, (a) the applicable Class of
Term Loan Lenders having at least 50.1% of the aggregate Class of Commitments of
all Lenders of such Class and outstanding Class of Term Loans of all Lenders of
such Class or (b) if the Commitments of such Class have been terminated or
reduced to zero, the Lenders of such Class holding at least 50.1% of the
aggregate outstanding principal amount of Term Loans of such Class; provided
that (i) in determining such percentage at any given time, all then existing
Term Loan Lenders that are Defaulting Lenders will be disregarded and excluded,
and (ii) at all times when two or more Term Loan Lenders (excluding Term Loan
Lenders that are Defaulting Lenders) with respect to such Class are party to
this Agreement, the term “Requisite Term Loan Lenders” shall in no event mean
less than two Term Loan Lenders of such Class.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.10 times (c) the number of days in such
period divided by (d) 365. If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all Properties and the applicable Ownership Shares of all
real property of all Unconsolidated Affiliates.

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
operating officer and any executive vice president of the Parent, the Borrower
or such Subsidiary.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of their respective Subsidiaries now or hereafter outstanding, except a dividend
or other distribution payable solely in Equity Interests of that class of Equity
Interests to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Parent, the Borrower or any of their respective Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding.

“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Revolving Lender’s obligation to make Revolving Loans
pursuant to Section 2.1. and to issue (in the case of the Issuing Bank) and to
participate (in the case of the other Revolving Lenders) in Letters of Credit
pursuant to Section 2.3.(i), and to participate in Swingline Loans pursuant to
Section 2.4. in an amount up to, but not exceeding the amount set forth for such
Revolving Lender on Schedule I as such Lender’s “Revolving Commitment Amount” or
as set forth in any applicable Assignment and Assumption, or agreement executed
by a Person becoming a Revolving Lender in accordance with Section 2.16., as the
same may be reduced from time to time pursuant to Section 2.12. or increased or
reduced as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 13.6. or increased as appropriate to reflect any
increase effected in accordance with Section 2.16.

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

 

- 24 -



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans or Letter of Credit Liabilities.

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit F-1, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

“Revolving Termination Date” means January 21, 2022, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

- 25 -



--------------------------------------------------------------------------------

“Senior Notes Agreement” mean the Note and Guaranty Agreement dated as of
March 16, 2017 with respect to those certain 4.84% Guaranteed Senior Notes due
April 18, 2027 issued by the Borrower.

“Single Asset Entity” means a Subsidiary that (a) only owns a single Property or
group of related Properties; (b) is engaged only in the business of owning,
developing and/or leasing such Property or Properties; and (c) receives
substantially all of its gross revenues from such Property or Properties.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person) are each in
excess of the fair valuation of its (or their) total liabilities (including all
contingent liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is (or
group of Persons are) able to pay its (or their) debts or other obligations in
the ordinary course as they mature; and (c) such Person (or group of Persons)
has capital not unreasonably small to carry on its (or their) business and all
business in which it proposes (or they propose) to be engaged.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Super-Majority Lenders” means, as of any date, (a) Lenders having at least 66
2/3% of the aggregate amount of the Commitments and the outstanding Term Loans
(if any) of all Lenders, or (b) if the Revolving Commitments have been
terminated or reduced to zero, Lenders holding at least 66 2/3% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded. For purposes of
this definition, a Lender shall be deemed to hold a Swingline Loan or a Letter
of Credit Liability to the extent such Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

“Swingline Lender” means M&T, together with its successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Maturity Date” means the date which is 5 Business Days prior to the
Revolving Termination Date.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit F-4, payable to the Swingline Lender in a principal amount equal
to the amount of the Swingline Commitment as originally in effect and otherwise
duly completed.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

- 26 -



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.

“Term LIBOR Debt” has the meaning given that term in the definition of the term
“LIBOR.”

“Term Facility 1 Commitment” means each Term Facility 1 Lender’s obligation to
make Term Facility 1 Term Loans pursuant to Section 2.2., in an amount up to,
but not exceeding, the amount set forth for such Term Facility 1 Lender on
Schedule I as such Term Facility 1 Lender’s “Term Facility 1 Commitment Amount”.

“Term Facility 1 Loan” means a loan made by a Term Facility 1 Lender to the
Borrower pursuant to Section 2.2. (as such loan may be increased pursuant to
Section 2.16.).

“Term Facility 1 Lender” means a Lender having a Term Facility 1 Commitment, or
if the Term Facility 1 Commitments have terminated, a Lender holding a Term
Facility 1 Loan.

“Term Facility 1 Maturity Date” means January 23, 2023.

“Term Facility 1 Note” means a promissory note of the Borrower substantially in
the form of Exhibit F-2, payable to the order of a Term Facility 1 Lender in a
principal amount equal to the amount of such Term Facility 1 Lender’s Term
Facility 1 Commitment.

“Term Facility 2 Commitment” means each Term Facility 2 Lender’s obligation to
make Term Facility 2 Term Loans pursuant to Section 2.2., in an amount up to,
but not exceeding, the amount set forth for such Term Facility 2 Lender on
Schedule I as such Term Facility 2 Lender’s “Term Facility 2 Commitment Amount”.

“Term Facility 2 Loan” means a loan made by a Term Facility 2 Lender to the
Borrower pursuant to Section 2.2. (as such loan may be increased pursuant to
Section 2.16.).

“Term Facility 2 Lender” means a Lender having a Term Facility 2 Commitment, or
if the Term Facility 2 Commitments have terminated, a Lender holding a Term
Facility 2 Loan.

“Term Facility 2 Maturity Date” means June 21, 2024.

“Term Facility 2 Note” means a promissory note of the Borrower substantially in
the form of Exhibit F-3, payable to the order of a Term Facility 2 Lender in a
principal amount equal to the amount of such Term Facility 2 Lender’s Term
Facility 2 Commitment.

“Term Loan Availability Period” has the meaning given to such term in
Section 2.2.(a).

“Term Loan Availability Termination Date” means the first to occur of
(a) June 22, 2018, (b) (i) with respect to the Term Facility 1 Commitments, the
date on which the Term Facility 1 Commitments

 

- 27 -



--------------------------------------------------------------------------------

has been fully utilized and (ii) with respect to the Term Facility 2
Commitments, the date on which the Term Facility 2 Commitments has been fully
utilized, and (c)(i) with respect to the Term Facility 1 Commitments, the date
on which the Term Facility 1 Commitments are terminated or reduced to zero in
accordance with this Agreement (including, without limitation, pursuant to
Section 2.12) and (ii) with respect to the Term Facility 2 Commitments, the date
on which the Term Facility 2 Commitments the date on which the Term Facility 2
Commitments are terminated or reduced to zero in accordance with this Agreement
(including, without limitation, pursuant to Section 2.12).

“Term Loan” means a Term Facility 1 Loan or a Term Facility 2 Loan.

“Term Loan Lender” means a Term Facility 1 Lender or a Term Facility 2 Lender.

“Term Note” means a Term Facility 1 Note or a Term Facility 2 Note.

“Termination Date” means, (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Termination Date, (b) with respect to the
Term Facility 1 Loans and the Term Facility 1 Commitments, the Term Facility 1
Maturity Date, and (c) with respect to the Term Facility 2 Loans and the Term
Facility 2 Commitments, the Term Facility 2 Maturity Date.

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%,
including without limitation, all amounts budgeted with respect to all of the
following: (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property. With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Borrower, any other Subsidiary or any Unconsolidated Affiliate, as the case may
be.

“Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent and its Subsidiaries determined on a
consolidated basis: (a) in the case of Properties owned or leased by the
Borrower or its Subsidiaries for the entire period of four consecutive fiscal
quarters most recently ended, the Net Operating Income for such Property for the
fiscal quarter most recently ending multiplied by 4, divided by the
Capitalization Rate; (b) in the case of Properties acquired during the period of
four consecutive fiscal quarters most recently ended, the purchase price paid by
the Parent, the Borrower or any of their respective Subsidiaries for such
Property exclusive of (i) closing and other transaction costs and (ii) any
amounts paid by the Parent, the Borrower or such Subsidiary as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts; (c) the GAAP book value of all Mortgage Receivables,
Development Property and unimproved real estate; (d) unrestricted cash, Cash
Equivalents and Unrestricted 1031 Cash which would be included on the Parent’s
consolidated balance sheet as of such date and (e) the GAAP book value of all
other tangible assets of the Parent and its Subsidiaries; provided that, to the
extent the amount of Total Market Value attributable to this clause (e) would
exceed 5% of Total Market Value, such excess shall be excluded. The Parent’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Market Value calculations consistent with the above described treatment
for assets owned by the Parent and its Subsidiaries. For purposes of determining
Total Market Value, Net Operating Income from Properties disposed of by the
Parent, the Borrower or any of their respective Subsidiaries during the
immediately preceding period of four consecutive fiscal quarters of the Parent

 

- 28 -



--------------------------------------------------------------------------------

shall be excluded to the extent included in clause (a) above. For purposes of
determining Total Market Value, to the extent the amount of Total Market Value
attributable to (x) common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) would exceed 10.0% of Total
Market Value, such excess shall be excluded, (y) Mortgage Receivables would
exceed 10.0% of Total Market Value, such excess shall be excluded and (z) the
aggregate value of Total Budgeted Costs for Development Properties, Mortgage
Receivables, common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) and unimproved real estate (which
shall not include any Development Property) would exceed 15.0% of Total Market
Value, such excess shall be excluded.

“Total Outstanding Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.

“Total Unencumbered Eligible Property Value” means, with respect to Eligible
Properties as of any measurement date, the sum (without duplication) of the
following: (a) with respect to Eligible Properties which have been owned as of
the measurement date for not less than four full consecutive calendar quarters,
an amount equal to (i)(x) Net Operating Income for all such Eligible Properties
for the immediately preceding four consecutive calendar quarters as of the
measurement date minus (y) Reserves for Replacements for such Eligible
Properties to the extent any Tenant Lease thereof is not a Triple Net Lease
divided by (ii) the Capitalization Rate; plus (b) with respect to Eligible
Properties which have been owned for less than four full consecutive calendar
quarters as of the measurement date, an amount equal to the purchase price paid
by the Borrower or any of its Subsidiaries for such Property exclusive of
(i) closing and other transaction costs and (ii) any amounts paid by the
Borrower or such Subsidiary as a purchase price adjustment, to be held in
escrow, to be retained as a contingency reserve, or other similar amounts.

“Total Unsecured Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries that is
not Secured Indebtedness, determined on a consolidated basis; provided, however,
that any Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Indebtedness that is not Secured Indebtedness for purposes of
calculating Total Unsecured Indebtedness.

“Trading with the Enemy Act” has the meaning given that term in
Section 7.1.(aa).

“Triple Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and assessments, repairs
and maintenance (except for major roof and structural repairs and other
customary exclusions for Triple Net Leases), insurance premiums, and other
expenses relating to the operation of such Property.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Net Operating Income” means Net Operating Income for all Eligible
Properties.

 

- 29 -



--------------------------------------------------------------------------------

“Unrestricted 1031 Cash” means the aggregate amount of cash of the Parent, the
Borrower and each Subsidiary that is held in escrow in connection with the
completion of “like-kind” exchanges being effected in accordance with
Section 1031 of the Internal Revenue Code.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Total
Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. General; References to Eastern Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
appropriate Lenders pursuant to Section 13.6.); provided further that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities in
accordance with GAAP shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. To the extent that GAAP requires any fair
value calculations or adjustments with respect to any swap or derivative
transactions, the Borrower shall comply with such requirements. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules

 

- 30 -



--------------------------------------------------------------------------------

herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) except as expressly provided otherwise in any
Loan Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent not prohibited hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Except as expressly provided otherwise in any
Loan Document, any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified, extended,
restated, replaced or supplemented from time to time. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The word “or” has the inclusive meaning represented
by the phrase “and/or”. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or
a Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Eastern time, daylight or
standard, as applicable.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining compliance by the Parent with any financial covenant contained
in any of the Loan Documents (a) only the Ownership Share of the Parent or the
Borrower, as applicable, of the financial attributes of a Subsidiary that is not
a Wholly Owned Subsidiary shall be included and (b) the Parent’s Ownership Share
of the Borrower shall be deemed to be 100.0%.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Revolving Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding such Revolving Lenders’ Revolving
Commitment. Each borrowing of Revolving Loans that are to be Base Rate Loans
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$100,000. Each borrowing of Revolving Loans that are to be LIBOR Loans shall be
in an aggregate minimum amount of $2,000,000 and integral multiples of $100,000
in excess of that amount. Notwithstanding the immediately preceding two
sentences but subject to Section 2.15., a borrowing of Revolving Loans may be in
the aggregate amount of the unused Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow Revolving Loans.

(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Eastern time at
least 1 Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans and not later than 11:00 a.m. Eastern time at least 3 Business Days
prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower
shall deliver to the Administrative Agent a Notice of Revolving Loans Borrowing.
Each Notice of Revolving Loans Borrowing shall specify the aggregate principal
amount of the

 

- 31 -



--------------------------------------------------------------------------------

Revolving Loans to be borrowed, the date such Revolving Loans are to be borrowed
(which must be a Business Day), the Type of the requested Revolving Loans, and
if such Revolving Loans are to be LIBOR Loans, the initial Interest Period for
such Revolving Loans. Each Notice of Revolving Loans Borrowing shall be
irrevocable once given and binding on the Borrower.

(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Loans Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Revolving Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
11:00 a.m. Eastern time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Notice of Revolving Loans Borrowing, not later than 2:00 p.m. Eastern time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.

(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Revolving
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Revolving Lender in connection with any borrowing, the
Administrative Agent may assume that such Revolving Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Revolving Lender. In
such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Revolving Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Revolving Loans that are Base Rate Loans. If the Borrower and such Revolving
Lender shall pay the amount of such interest to the Administrative Agent for the
same or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Revolving Lender pays to the Administrative Agent the amount of such
Revolving Loan, the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Revolving Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Revolving Lender.

Section 2.2. Term Loans

(a)    Making of Term Facility 1 Loans. Subject to the terms and conditions set
forth in this Agreement (including the limitation on the number of Term Loan
borrowings set forth in the immediately following clause (c)), during the period
from and including the Effective Date to but excluding the Term Loan
Availability Termination Date (such period the “Term Loan Availability Period”),
each Term Facility 1 Lender severally and not jointly agrees to make Term
Facility 1 Loans to the Borrower in an aggregate principal amount up to, but not
exceeding, such Term Facility 1 Lender’s Term Facility 1 Commitment. Each
borrowing of Term Facility 1 Loans shall be in an aggregate minimum amount of
$25,000,000 and integral multiples of $1,000,000 in excess thereof; provided,
that a borrowing of Term Facility 1 Loans may be in the aggregate amount of the
remaining outstanding amount of the Term Facility 1 Commitments. Upon a Term
Facility 1 Lender’s funding of a Term Facility 1 Loan, the Term

 

- 32 -



--------------------------------------------------------------------------------

Facility 1 Commitment of such Lender shall be permanently reduced by the
principal amount of such Term Facility 1 Loan. All Term Facility 1 Commitments
of the Term Facility 1 Lenders shall terminate on the Term Loan Availability
Termination Date if not previously terminated pursuant hereto. Once repaid, the
principal amount of a Term Facility 1 Loan (or portion thereof) may not be
reborrowed.

(b)    Making of Term Facility 2 Loans. Subject to the terms and conditions set
forth in this Agreement (including the limitation on the number of Term Loan
borrowings set forth in the immediately following clause (c)), during the Term
Loan Availability Period, each Term Facility 2 Lender severally and not jointly
agrees to make Term Facility 2 Loans to the Borrower in an aggregate principal
amount up to, but not exceeding, such Term Facility 2 Lender’s Term Facility 2
Commitment. Each borrowing of Term Facility 2 Loans shall be in an aggregate
minimum amount of $25,000,000 and integral multiples of $1,000,000 in excess
thereof; provided, that a borrowing of Term Facility 2 Loans may be in the
aggregate amount of the remaining outstanding amount of the Term Facility 2
Commitments. Upon a Term Facility 2 Lender’s funding of a Term Facility 2 Loan,
the Term Facility 2 Commitment of such Lender shall be permanently reduced by
the principal amount of such Term Facility 2 Loan. All Term Facility 2
Commitments of the Term Facility 2 Lenders shall terminate on the Term Loan
Availability Termination Date if not previously terminated pursuant hereto. Once
repaid, the principal amount of a Term Facility 2 Loan (or portion thereof) may
not be reborrowed.

(c)    Requests for Term Loans. Not later than 11:00 a.m. Eastern time at least
1 Business Day prior to a borrowing of Term Loans that are to be Base Rate Loans
and not later than 11:00 a.m. Eastern time at least 3 Business Days prior to a
borrowing of Term Loans that are to be LIBOR Loans, the Borrower shall give the
Administrative Agent a Notice of Term Loans Borrowing requesting that the
applicable Class of Term Loan Lenders make the applicable Class of Term Loans on
such date and specifying the aggregate principal amount of Term Loans to be
borrowed, the Class of the Term Loans, the date such Term Loans are to be
borrowed (which must be a Business Day), the use of proceeds of such Term Loans
(it being understood that a reference to the general corporate purposes of the
Borrower shall be sufficient for this purpose), the Type of the Term Loans, and
if such Term Loans are to be LIBOR Loans, the initial Interest Period for such
Term Loans. There shall be no more than 3 separate borrowings of Term Loans with
respect to each of Term Facility 1 and Term Facility 2 during the Term Loan
Availability Period. Each Notice of Term Loans Borrowing shall be irrevocable
once given and binding on the Borrower. Upon receipt of a Notice of Term Loans
Borrowing the Administrative Agent shall promptly notify each applicable Term
Loan Lender.

(d)    Funding of Term Loans. Promptly after receipt of a Notice of Term Loans
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each applicable Term Loan Lender of the proposed borrowing.
Each Term Loan Lender with respect to the applicable Class of Term Loans shall
deposit an amount equal to the Term Loan to be made by such Term Loan Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds, not later than 2:00 p.m. Eastern time on the date
of such proposed Term Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified by the Borrower in the applicable Notice of Term Loans
Borrowing, not later than 3:00 p.m. Eastern time on the date of such proposed
Term Loans, the proceeds of such amounts received by the Administrative Agent.
The Borrower may not reborrow any portion of the Term Loans once repaid.

(e)    Assumptions Regarding Funding by Term Loan Lenders. With respect to Term
Loans to be made after the Effective Date, unless the Administrative Agent shall
have been notified by any Term Loan Lender that such Lender will not make
available to the Administrative Agent a Term Loan to be made by such Lender in
connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Loan available to the Administrative Agent
in accordance with

 

- 33 -



--------------------------------------------------------------------------------

this Section, and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Loan to be provided by such Lender. In such event, if such Lender does not
make available to the Administrative Agent the proceeds of such Loan, then such
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Loan with interest thereon, for each day from and
including the date such Loan is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans that are Term Loans.
If the Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays to the Administrative Agent
the amount of such Loan, the amount so paid shall constitute such Lender’s Term
Loan included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Term Loan Lender that
shall have failed to make available the proceeds of a Term Loan to be made by
such Lender (including, if applicable, treatment of such Lender as a Defaulting
Lender in accordance with the terms of this Agreement).

Section 2.3. Letters of Credit

(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $20,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”).

(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is 30 days prior to the Revolving
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is 30 days prior to the Revolving Termination Date.
The initial Stated Amount of each Letter of Credit shall be at least $500,000
(or such lesser amount as may be acceptable to the Issuing Bank, the
Administrative Agent and the Borrower).

(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least 5 Business
Days prior to the requested date of issuance of a Letter of Credit, such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction of any applicable conditions precedent set forth in
Section 6.2., the Issuing Bank shall issue the requested Letter of Credit

 

- 34 -



--------------------------------------------------------------------------------

on the requested date of issuance for the benefit of the stipulated beneficiary
but in no event prior to the date 5 Business Days following the date after which
the Issuing Bank has received all of the items required to be delivered to it
under this subsection. The Issuing Bank shall not at any time be obligated to
issue any Letter of Credit if such issuance would conflict with, or cause the
Issuing Bank or any Revolving Lender to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the Issuing Bank shall deliver to the
Borrower a copy of each issued Letter of Credit within a reasonable time after
the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Revolving Lender that has acquired a participation therein
under the second sentence of the immediately following subsection (i) such
Lender’s Revolving Commitment Percentage of such payment.

(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 noon Eastern time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under

 

- 35 -



--------------------------------------------------------------------------------

Letters of Credit and making payments under such Letters of Credit against such
documents, the Issuing Bank shall only be required to use the same standard of
care as it uses in connection with examining documents presented in connection
with drawings under letters of credit in which it has not sold participations
and making payments under such letters of credit. The Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, none of the Issuing Bank, Administrative Agent or
any of the Lenders shall be responsible for, and the Borrower’s obligations in
respect of Letters of Credit shall not be affected in any manner by, (i) the
form, validity, sufficiency, accuracy, genuineness or legal effects of any
document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, electronic mail, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any Letter of
Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, Administrative Agent or the Lenders. None of the above shall affect,
impair or prevent the vesting of any of the Issuing Bank’s or Administrative
Agent’s rights or powers hereunder. Any action taken or omitted to be taken by
the Issuing Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against the Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse the Issuing Bank for any drawing made under any Letter of
Credit, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.10., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, the Issuing Bank
or any Lender in respect of any liability incurred

 

- 36 -



--------------------------------------------------------------------------------

by the Administrative Agent, the Issuing Bank or such Lender arising solely out
of the gross negligence or willful misconduct of the Administrative Agent, the
Issuing Bank or such Lender in respect of a Letter of Credit as determined by a
court of competent jurisdiction in a final, non-appealable judgment. Except as
otherwise provided in this Section, nothing in this Section shall affect any
rights the Borrower may have with respect to the gross negligence or willful
misconduct of the Administrative Agent, the Issuing Bank or any Lender with
respect to any Letter of Credit.

(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by
Section 13.7. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(d).

(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from the Issuing Bank an undivided interest and participation to
the extent of such Lender’s Revolving Commitment Percentage of the liability of
the Issuing Bank with respect to such Letter of Credit and each Revolving Lender
thereby shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and shall be unconditionally obligated to the Issuing
Bank to pay and discharge when due, such Lender’s Revolving Commitment
Percentage of the Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of the Issuing Bank in respect of any
Letter of Credit pursuant to the immediately following subsection (j), such
Lender shall, automatically and without any further action on the part of the
Issuing Bank, Administrative Agent or such Lender, acquire (i) a participation
in an amount equal to such payment in the Reimbursement Obligation owing to the
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Issuing
Bank pursuant to the second and the last sentences of Section 3.5.(d)).

(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by the Issuing Bank under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in
Section 3.9.(d). If the notice referenced in the second sentence of
Section 2.3.(e) is received by a Revolving Lender not later than 11:00 a.m.
Eastern time, then such Revolving Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. Eastern time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 1:00 p.m. Eastern time on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other

 

- 37 -



--------------------------------------------------------------------------------

Revolving Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 11.1.(e) or (f), or (iv) the termination of the Revolving Commitments.
Each such payment to the Administrative Agent for the account of the Issuing
Bank shall be made without any offset, abatement, withholding or deduction
whatsoever.

(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
who shall promptly deliver the same to each Revolving Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time. Upon the request of any Revolving Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Revolving Lender with respect to each Letter of Credit then outstanding. Other
than as set forth in this subsection, the Issuing Bank shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of the Issuing Bank to perform its
requirements under this subsection shall not relieve any Revolving Lender from
its obligations under the immediately preceding subsection (j).

Section 2.4. Swingline Loans.

(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans denominated in Dollars to the Borrower, during the period from the
Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser (such lesser amount being referred to as the “Swingline Availability”) of
(i) $35,000,000, as such amount may be reduced from time to time in accordance
with the terms hereof and (ii) the Revolving Commitment of the Swingline Lender
in its capacity as a Revolving Lender minus the aggregate outstanding principal
amount of Revolving Loans of the Swingline Lender in its capacity as a Revolving
Lender. If at any time the aggregate principal amount of the Swingline Loans
outstanding at such time exceeds the Swingline Availability at such time, the
Borrower shall immediately pay the Administrative Agent for the account of the
Swingline Lender the amount of such excess. Subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Eastern time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender and the Administrative Agent by facsimile, electronic mail or other
similar form of communication on the same day of the giving of such telephonic
notice. Not later than 1:00 p.m. Eastern time on the date of the requested
Swingline Loan and subject to satisfaction of the applicable conditions set
forth in Section 6.2. for such borrowing, the Swingline Lender will make the
proceeds of such Swingline Loan available to the Borrower in Dollars, in
immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing.

(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are Base Rate Loans or at such other rate or rates as the
Borrower and the Swingline Lender may agree from time to time in writing.
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Revolving Lender acquires a participating interest in a
Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

 

- 38 -



--------------------------------------------------------------------------------

(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Eastern time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan. The amount limitations
contained in the second sentence of Section 2.1.(a) shall not apply to any
borrowing of such Revolving Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 11:00 a.m. Eastern time at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing. Not later than 11:00 a.m.
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender. The Administrative Agent shall pay
the proceeds of such Revolving Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 11.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds. A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 11.1. (e) or (f)), or the termination of any Revolving Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If such amount is
not in fact made available

 

- 39 -



--------------------------------------------------------------------------------

to the Swingline Lender by any Revolving Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Lenders to purchase a participation therein).
Further, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Revolving Loans, and any other amounts due it
hereunder, to the Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise).

Section 2.5. Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate Loans
of the applicable Class; and

(ii)    during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans of the applicable Class.

Notwithstanding the foregoing, while an Event of Default specified in Sections
11.1.(a), 11.1.(e) or 11.1.(f) exists or, if required by the Requisite Lenders,
while any other Event of Default exists, the Borrower shall pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loans made by such Lender, on all Reimbursement Obligations and on
any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) in the case of a Base Rate
Loan, quarterly in arrears on the first day of each calendar quarter, (ii) in
the case of a LIBOR Loan, in arrears on the last day of each Interest Period
therefor, and, if such Interest Period is longer than three months, at
three-month intervals following the first day of such Interest Period and
(iii) on any date on which the principal balance of such Loan is due and payable
in full (whether at maturity, due to acceleration or otherwise). Interest
payable at the Post-Default Rate shall be payable from time to time on demand.
All determinations by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding on the Lenders and the Borrower for all
purposes, absent manifest error.

(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the Applicable Margin and rate per annum in respect of
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain information to be provided or certified to the Lenders
by the Borrower (the “Borrower Information”). If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the
Borrower) at the time it was delivered to the

 

- 40 -



--------------------------------------------------------------------------------

Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, the Issuing Bank’s or any
Lender’s other rights under this Agreement.

(d)    LIBOR Quote. Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Loan will be a Base Rate Loan or a LIBOR Loan)
request that the Administrative Agent provide the Borrower with the most recent
LIBOR quoted rate available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.

Section 2.6. Number of Interest Periods.

There may be no more than fifteen (15) different Interest Periods for LIBOR
Loans outstanding at the same time.

Section 2.7. Repayment of Loans.

(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.

(b)    Term Facility 1 Loans.    The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Term Facility 1
Loans on the Term Facility 1 Maturity Date.

(c)    Term Facility 2 Loans.    The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Term Facility 2
Loans on the Term Facility 2 Maturity Date.

Section 2.8. Prepayments.

(a)    Optional.

(i)    General. Except as provided in the immediately following section and
subject to Section 5.4., the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Administrative Agent at least 3
Business Days prior written notice of the prepayment of any Loan. Each voluntary
prepayment of Loans (other than a prepayment of all outstanding Loans of a
Class) shall be in an aggregate minimum amount of $2,000,000 and integral
multiples of $500,000 in excess thereof.

 

- 41 -



--------------------------------------------------------------------------------

(ii)    Prepayment Premium. During the periods set forth below, the Borrower may
only prepay a Term Facility 2 Loan, in whole or in part, at the prices
(expressed as percentages of the principal amount of the Term Facility 2 Loans
to be prepaid) set forth below, plus accrued and unpaid interest, if any, to the
date of prepayment:

 

Period

   Percentage  

Closing Date to and including June 23, 2018

     102.0 % 

June 24, 2018 to and including June 23, 2019

     101.0 % 

All times after June 23, 2019

     100.0 % 

The Borrower acknowledges and agrees that the amount payable by it under this
Section in connection with the prepayment of the Term Facility 2 Loans is a
reasonable calculation of the Lenders’ lost profits in view of the difficulties
and impracticality of determining actual damages resulting from the prepayment
of the Term Facility 2 Loans.

(b)    Mandatory.

(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding Revolving
Commitments (or if the Revolving Commitments have been terminated, then holding
outstanding Revolving Loans and/or Letter of Credit Liabilities), the amount of
such excess.

(ii)    [Reserved].

(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans or LIBOR Margin Loans by reason of
this Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.

Section 2.9. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of LIBOR Loans of the same Class shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount (or in the aggregate amount of the LIBOR Loan being continued), and
each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 9:00 a.m. Eastern time on the third
Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender holding Loans being Continued of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section or, if an
Event of Default exists at the end of an Interest Period for a LIBOR Loan, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.10. or the Borrower’s failure to comply with any of the terms of such
Section.

 

- 42 -



--------------------------------------------------------------------------------

Section 2.10. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount. Each such Notice of Conversion
shall be given not later than 9:00 a.m. Eastern time 3 Business Days prior to
the date of any proposed Conversion. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type and Class of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

Section 2.11. Notes.

(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Note, (i) the
Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed, (ii) the Term
Facility 1 Loans made by a Term Facility 1 Lender shall, in addition to this
Agreement, also be evidenced by a Term Facility 1 Note, payable to the order of
such Term Facility 1 Lender in a principal amount equal to the amount of its
Term Facility 1 Commitment as originally in effect and otherwise duly completed,
and (iii) the Term Facility 2 Loans made by a Term Facility 2 Lender shall, in
addition to this Agreement, also be evidenced by a Term Facility 2 Note, payable
to the order of such Term Facility 2 Lender in a principal amount equal to the
amount of its Term Facility 2 Commitment as originally in effect and otherwise
duly completed. The Swingline Loans made by the Swingline Lender to the Borrower
shall, in addition to this Agreement, also be evidenced by a Swingline Note
payable to the Swingline Lender.

(b)    Records. The date, amount, interest rate, Class, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent in the Register, in the absence of manifest error, the
statements of account maintained by the Administrative Agent in the Register
shall be controlling.

(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, a lost note affidavit from such Lender in form reasonably
satisfactory to the Borrower, or (B) in the case of mutilation, upon surrender
and cancellation of such Note, the Borrower shall at its own expense execute and
deliver to such Lender a new Note dated the date of such lost, stolen, destroyed
or mutilated Note.

 

- 43 -



--------------------------------------------------------------------------------

Section 2.12. Voluntary Reductions of the Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities), the Term Facility 1 Commitments or the Term Facility 2
Commitments at any time and from time to time without penalty or premium upon
not less than 5 Business Days prior written notice to the Administrative Agent
of each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Commitments shall not be less than $5,000,000 and
integral multiples of $1,000,000 in excess of that amount in the aggregate) and
shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”); provided, however, the
Borrower may not reduce the aggregate amount of the Revolving Commitments below
$100,000,000 unless the Borrower is terminating the Revolving Commitments in
full. Promptly after receipt of a Commitment Reduction Notice with respect to a
Class of Commitments the Administrative Agent shall notify each Lender of such
Class of the proposed termination or Commitment reduction. The Commitments, once
reduced or terminated pursuant to this Section, may not be increased or
reinstated. If the Commitments of a Class are terminated or reduced to zero, the
Borrower shall pay all interest and fees on the Commitments so reduced or
terminated that have accrued to the date of such reduction or termination to the
Administrative Agent for the account of the Lenders of the applicable Class,
including but not limited to any applicable compensation due to any Lender in
accordance with Section 5.4.

Section 2.13. Extension of Termination Date.

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Lenders agree to extend the Revolving Termination
Date by a five month period. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 30 days but not
more than 180 days prior to the current Revolving Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall notify the Revolving Lenders if it receives an Extension Request promptly
upon receipt thereof. Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended for five months effective upon
receipt by the Administrative Agent of the Extension Request and payment of the
fee referred to in the following clause (y): (x) immediately prior to such
extension and immediately after giving effect thereto, (A) no Default or Event
of Default shall exist and (B) the representations and warranties made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on the effective date of such extension except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents, and (y) the Borrower shall have paid the Fees payable
under Section 3.5.(b). At any time prior to the effectiveness of any such
extension, upon the Administrative Agent’s request, the Borrower shall deliver
to the Administrative Agent a certificate from a Financial Officer certifying
the matters referred to in the immediately preceding clauses (x)(A) and (x)(B).

 

- 44 -



--------------------------------------------------------------------------------

Section 2.14. Extension Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Bank, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

Section 2.15. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.12. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.

Section 2.16. Increase in Revolving Commitments; Additional Term Loans.

The Borrower shall have the right at any time after the Term Loan Availability
Termination Date and (a) prior to but excluding the Revolving Termination Date
to request increases in the aggregate amount of the Revolving Commitments,
(b) prior to but excluding the Term Facility 1 Maturity Date to request the
making of additional Term Facility 1 Loans (“Additional Term Facility 1 Loans”)
and (c) prior to but excluding the Term Facility 2 Maturity Date to request the
making of additional Term Facility 2 Loans (“Additional Term Facility 2 Loans”
and, collectively with the Additional Term Facility 1 Loans, “Additional Term
Loans”), in each case, by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases in the Revolving Commitments and/or the
making of Additional Term Loans, the aggregate amount of the Revolving
Commitments and the aggregate outstanding principal amount of the Term Loans
shall not exceed $1,000,000,000 less the amount of any reduction of the
Revolving Commitments effected pursuant to Section 2.12. and the amount of any
prepayments of the Term Loans. Any Additional Term Loans shall be subject to the
terms and conditions of this Agreement. Each such increase in the Revolving
Commitments or borrowing of Additional Term Loans must be in the aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof. The Administrative Agent, in consultation with the Borrower, shall
manage all aspects of the syndication of such increase in the Revolving
Commitments or the making of Additional Term Loans, as applicable, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase in the Revolving Commitments or the making of
Additional Term Loans, as applicable, and the allocations of the increase in the
Revolving Commitments or the making of Additional Term Loans, as applicable,
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders, such Lenders to be mutually agreed upon by the
Administrative Agent and the Borrower and any approval of a Lender suggested by
one shall not be unreasonably withheld, conditioned or delayed by the other. No
Lender shall be obligated in any way whatsoever to increase its Revolving
Commitment or provide a new Revolving Commitment or make an Additional Term
Loan, and any new Lender becoming a party to this Agreement in connection with
any such requested increase in the Revolving Commitments or the making of
Additional Term Loans must be an Eligible Assignee. If a new Lender becomes a
party to this Agreement, or if any existing Revolving Lender is increasing its
Revolving Commitment or making an

 

- 45 -



--------------------------------------------------------------------------------

initial Revolving Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Revolving Lender, on the date it
increases its Revolving Commitment or makes an initial Revolving Commitment)
(and as a condition thereto) purchase from the other Revolving Lenders its
Revolving Commitment Percentage (determined with respect to the Lenders’
respective Revolving Commitments and after giving effect to the increase of
Revolving Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Revolving Lenders, in
same day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.3.(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 5.4. as a
result of the prepayment of any such Revolving Loans. Effecting the increase of
the Revolving Commitments or the making of Additional Term Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase in
the Revolving Commitments or the making of such additional Term Loans, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
and (z) the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of (A) all partnership or other necessary action taken by the
Borrower to authorize such increase in the Revolving Commitments or the making
of additional Term Loans, as applicable, and (B) all corporate, partnership,
member or other necessary action taken by each Guarantor authorizing the
guaranty of such increase in the Revolving Commitments or the making of
additional Term Loans; and (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent; and (iii) new
Revolving Notes executed by the Borrower, payable to any new Revolving Lenders
and replacement Revolving Notes executed by the Borrower, payable to any
existing Revolving Lenders increasing their Revolving Commitments, in the amount
of such Revolving Lender’s Revolving Commitment at the time of the effectiveness
of the applicable increase in the aggregate amount of the Revolving Commitments
and Term Loan Notes executed by the Borrower, payable to any new Lender and any
existing Lenders making an Additional Term Loan at the time of making of such
Loans, as applicable, in each case unless such Lender requests not to receive a
Note. In connection with any increase in the aggregate amount of the Revolving
Commitments or making of Additional Term Loans pursuant to this
Section 2.14. any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

 

- 46 -



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10.,
to the Administrative Agent at the Principal Office, not later than 2:00 p.m.
Eastern time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5., the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of the Issuing Bank under this Agreement
shall be paid to the Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by the Issuing Bank to
the Administrative Agent from time to time, for the account of the Issuing Bank.
In the event the Administrative Agent fails to pay such amounts to such Lender
or the Issuing Bank, as the case may be, within one Business Day of receipt of
such amounts, the Administrative Agent shall pay interest on such amount until
paid at a rate per annum equal to the Federal Funds Rate from time to time in
effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lender or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders and each payment of the fees under Sections 3.5.(b),
3.5.(c)(i), and the first sentence of 3.5.(d) shall be made for the account of
the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them,

 

- 47 -



--------------------------------------------------------------------------------

provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments in effect at the
time such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments; (c) (i) the making of Term Facility 1 Loans under Section 2.2.(a)
shall be made from the Term Facility 1 Lenders pro rata according to the amounts
of their respective Term Facility 1 Commitments and (ii) the making of Term
Facility 2 Loans under Section 2.2.(b) shall be made from the Term Facility 2
Lenders pro rata according to the amounts of their respective Term Facility 2
Commitments; (d) each payment or prepayment of principal of any Class of Term
Loans and each payment of fees under Section 3.5.(c)(ii) and Section 3.5(c)(iii)
with respect to any Class of Term Loans shall be made for the account of the
Term Loan Lenders of such Class pro rata in accordance with the respective
unpaid principal amounts of the Term Loans of such Class held by them; (e) each
payment of interest on Loans of a Class shall be made for the account of the
Lenders of such Class pro rata in accordance with the amounts of interest on
such Loans of such Class then due and payable to the respective Lenders; (f) the
Conversion and Continuation of Loans of a particular Type and Class (other than
Conversions provided for by Sections 5.1.(c) and 5.5.) shall be made pro rata
among the Lenders of such Class according to the amounts of their respective
Loans of such Class and the then current Interest Period for each such Lender’s
portion of each such Loan of such Type and Class shall be coterminous; and
(g) the Revolving Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Revolving
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such payments shall be pro rata in
accordance with such participating interest).

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class in accordance with
Section 3.2. or Section 11.5., as applicable, such Lender shall promptly
purchase from the other Lenders of such Class participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans of such
Class made by the other Lenders of such Class or other Obligations owed to such
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders of such Class shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 11.5., as
applicable. To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender of such Class so purchasing a participation (or direct interest)
in the Loans or other Obligations owed to such other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

- 48 -



--------------------------------------------------------------------------------

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, the Lead Arrangers and each Lender all fees as have been
agreed to in writing by the Borrower, the Administrative Agent and the Lead
Arrangers.

(b)    Extension Fee. If the Borrower exercises its right to extend the
Revolving Termination Date in accordance with Section 2.13., the Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
fee equal to 0.0625% of the amount of such Revolving Lender’s Revolving
Commitment (whether or not utilized). Such fee shall be due and payable in full
on the date the Administrative Agent receives the Extension Request pursuant to
such Section.

(c)    Facility and Ticking Fees.

(i)    Facility Fee. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to daily
aggregate amount of the Revolving Commitments (whether or not utilized)
multiplied by (ii) a rate per annum equal to the Applicable Facility Fee. Such
fee shall be computed on a daily basis and payable quarterly in arrears on the
first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. The Borrower acknowledges that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrower as
described herein and for no other purposes.

(ii)    Term Facility 1 Ticking Fees. During the Term Loan Availability Period,
the Borrower agrees to pay to the Administrative Agent for the account of the
Term Facility 1 Lenders a ticking fee equal to the sum of the daily amount of
the Term Facility 1 Commitments (as such Commitment has been reduced by any Term
Facility 1 Loans made prior to such date pursuant to Section 2.2(a)) multiplied
by a per annum rate equal to 0.25%. Such fee shall be computed on a daily basis
and payable quarterly in arrears on the first day of each January, April, July
and October during the Term Loan Availability Period, on the date of any
reduction of the Term Facility 1 Commitments pursuant to Section 2.12. on such
terminated amount and on the Term Loan Availability Termination Date.

(iii)    Term Facility 2 Ticking Fees. During the Term Loan Availability Period,
the Borrower agrees to pay to the Administrative Agent for the account of the
Term Facility 2 Lenders a ticking fee equal to the sum of the daily amount of
the Term Facility 2 Commitments (as such Commitment has been reduced by any Term
Facility 2 Loans made prior to such date pursuant to Section 2.2(b)) multiplied
by a per annum rate equal to 0.25%. Such fee shall be computed on a daily basis
and payable quarterly in arrears on the first day of each January,

 

- 49 -



--------------------------------------------------------------------------------

April, July and October during the Term Loan Availability Period, on the date of
any reduction of the Term Facility 2 Commitments pursuant to Section 2.12. on
such terminated amount and on the Term Loan Availability Termination Date.

(d)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, during any period that the Post-Default Rate is payable in accordance
with Section 2.5.(a), such letter of credit fees shall accrue at the
Post-Default Rate. In addition to such fees, the Borrower shall pay to the
Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit at the time such Letter Credit is issued and at any time that
such Letter of Credit is extended equal to one-eighth of one percent (0.125%)
percent of the initial Stated Amount of such Letter of Credit at the time of the
issuance or extension of such Letter of Credit, as applicable. The fees provided
for in this subsection shall be nonrefundable and payable, in the case of the
fee provided for in the first sentence, in arrears (i) quarterly on the first
day of January, April, July and October, (ii) on the Revolving Termination Date,
(iii) on the date the Revolving Commitments are terminated or reduced to zero
and (iv) thereafter from time to time on demand of the Administrative Agent and
in the case of the fee provided for in the second sentence, at the time of
issuance and extension of any such Letter of Credit. The Borrower shall pay
directly to the Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged or incurred by
the Issuing Bank from time to time in like circumstances with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or any other
transaction relating thereto.

(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or 365 days in the case of Base Rate Loans) and the
actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to the Swingline Loans, Section 2.4.(c). Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, ticking fees, prepayment premiums, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and

 

- 50 -



--------------------------------------------------------------------------------

expenses paid by the Administrative Agent or any Lender to third parties or for
damages incurred by the Administrative Agent or any Lender, in each case, in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Administrative Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Administrative
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.

Section 3.8. Statement of Accounts.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders, Requisite
Revolving Lenders and Requisite Term Loan Lenders and Section 13.7.

(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank and the Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving Lender, Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Bank or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth,

 

- 51 -



--------------------------------------------------------------------------------

to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans of any Class or amounts owing by such Defaulting Lender
under Section 2.3.(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article VI. were
satisfied or waived, such payment shall be applied solely to pay the Loans of
such Class of, and L/C Disbursements owed to, all Non-Defaulting Lenders of the
applicable Class on a pro rata basis prior to being applied to the payment of
any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans of such Class and, as applicable, funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Revolving Lenders pro rata in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)) and all Term Loans (if any) of each Class are held by
the Term Loan Lenders of such Class pro rata as if there had been no Defaulting
Lenders that are Term Loan Lenders. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c)    Certain Fees.

(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(c) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee to such Defaulting
Lender that otherwise would have been required to have been paid to that
Defaulting Lender).

(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5.(d) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender that is a Revolving Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender
that is a Revolving Lender that portion of any such Fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to the Issuing Bank and the Swingline Lender, as applicable, the amount
of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Fee.

(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Article VI. are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender that is a

 

- 52 -



--------------------------------------------------------------------------------

Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 13.21., no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Revolving Lender having become a Defaulting Lender, including
any claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(e)    Cash Collateral.

(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the obligation of Defaulting Lenders’
that are Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender that is a Revolving Lender).

(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligation of a Defaulting Lender
that is a Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that

 

- 53 -



--------------------------------------------------------------------------------

Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent,
and, solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the subsection (d) of this Section) and
(ii) the Term Loans of each Class (if any) to be held by the Term Loan Lenders
of such Class pro rata as if there had been no Defaulting Lenders of such Class,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitments and Loans via an assignment
subject to and in accordance with the provisions of Section 13.6.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.6.(b),
shall pay to the Administrative Agent an assignment fee in the amount of $5,000.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders, except the Defaulting Lender as set forth in the
immediately preceding sentence.

Section 3.10. Taxes; Foreign Lenders.

(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Bank and the term “Applicable Law” includes FATCA.

 

- 54 -



--------------------------------------------------------------------------------

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation as Administrative
Agent.

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

- 55 -



--------------------------------------------------------------------------------

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that

 

- 56 -



--------------------------------------------------------------------------------

such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as applicable,; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made

 

- 57 -



--------------------------------------------------------------------------------

under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)    Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

ARTICLE IV. INTENTIONALLY OMITTED.

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then, to the extent a request for payment of additional
amount or amounts is consistent with such Lender’s general practices under
similar circumstances in respect of similarly situated borrowers with credit
agreements entitling it to make such claims (it being agreed that a Lender shall
not be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim), from time to
time, the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of

 

- 58 -



--------------------------------------------------------------------------------

taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes), (ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining Adjusted LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) imposes on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or the Loans made by such Lender; provided that a request for such
amounts is consistent with such Lender’s general practices under similar
circumstances in respect of similarly situated borrowers with credit agreements
entitling it to make such claims (it being agreed that a Lender shall not be
required to disclose any confidential or proprietary information in connection
with such determination or the making of such claim).

(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).

(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes), reserve, special deposit, capital adequacy or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to the Issuing Bank of issuing (or any
Revolving Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Issuing Bank or any Lender hereunder in
respect of any Letter of Credit, then, upon demand by the Issuing Bank or such
Lender, the Borrower shall pay immediately to the Issuing Bank or, in the case
of such Lender, to the Administrative Agent for the account of such Lender, from
time to time as specified by the Issuing Bank or such Lender, such additional
amounts as shall be sufficient to compensate the Issuing Bank or such Lender for
such increased costs or reductions in amount.

(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, the Issuing Bank, each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank and/or a Lender,
also to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, the Issuing Bank or any Lender to give such notice shall
not

 

- 59 -



--------------------------------------------------------------------------------

release the Borrower from any of its obligations hereunder. The Administrative
Agent, the Issuing Bank, and each Lender, as the case may be, agrees to furnish
to the Borrower (and in the case of a Lender or the Issuing Bank to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section and reasonably detailed
calculations of the amount of such compensation. Determinations by the
Administrative Agent, the Issuing Bank or such Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive provided that such
determinations are made on a reasonable basis and in good faith. The Borrower
shall pay the Administrative Agent, the Issuing Bank or any such Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(f)    Delay in Requests. Failure or delay on the part of the Administrative
Agent, any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of the Administrative Agent’s or such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
Borrower shall not be required to compensate the Administrative Agent, a Lender
or Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that the Administrative
Agent or such Lender or Issuing Bank, as the case may be, notifies the Borrower
of the event giving rise to such increased costs or reductions, and of the
Administrative Agent’s or such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the event giving rise to such increased
costs or reductions is retroactive, then the 120 day period referred to above
shall be extended to include the period of retroactive effect thereof).

Section 5.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR or Adjusted LIBOR for such Interest Period;

(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or

(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation

 

- 60 -



--------------------------------------------------------------------------------

to make or maintain LIBOR Loans hereunder, then such Lender shall promptly
notify the Borrower thereof (with a copy of such notice to the Administrative
Agent) and such Lender’s obligation to make or Continue, or to Convert Loans of
any other Type into, LIBOR Loans shall be suspended, in each case, until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 5.5. shall be applicable).

Section 5.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Upon the Borrower’s request, such Lender shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower with a copy to the Administrative Agent, as applicable) and, unless and
until such Lender or the Administrative Agent, as applicable, gives notice as
provided below that the circumstances specified in Section 5.1., Section 5.2. or
Section 5.3. that gave rise to such Conversion no longer exist:

(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

If such Lender, or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such

 

- 61 -



--------------------------------------------------------------------------------

circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1.(c) or 5.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender becomes a Non-Consenting Lender, then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitments and Loans to an Eligible Assignee subject to
and in accordance with the provisions of Section 13.6.(b) for a purchase price
equal to (x) the aggregate principal balance of all Loans then owing to the
Affected Lender, plus (y) the aggregate amount of payments previously made by
the Affected Lender under Section 2.3.(j) that have not been repaid, plus
(z) any accrued but unpaid interest thereon and accrued but unpaid fees owing to
the Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent, the
Borrower and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender nor any titled
agent be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period up to the
date of replacement. In connection with any such assignment under this Section,
such Affected Lender shall promptly execute all documents reasonably requested
to effect such assignment, including an appropriate Assignment and Assumption.

Section 5.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

- 62 -



--------------------------------------------------------------------------------

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a)    The Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:

(i)    counterparts of this Agreement executed by each of the parties hereto;

(ii)    Revolving Notes, Term Facility 1 Notes and Term Facility 2 Notes
executed by the Borrower and payable to each applicable Lender (excluding any
Lender that has requested that it not receive Notes) and complying with the
terms of Section 2.11.(a) and the Swingline Note executed by the Borrower;

(iii)    the Guaranty executed by the Parent and the other Guarantors (if any)
initially to be a party thereto;

(iv)    an opinion of Vaisey, Nicholson & Nearpass PLLC, counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and covering such matters as the Administrative Agent may reasonably
request;

(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Person
and certified as true, complete and correct copies by the Secretary or Assistant
Secretary (or individual performing similar functions) of the applicable Loan
Party;

(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of

 

- 63 -



--------------------------------------------------------------------------------

legal entity and (B) all corporate, partnership, member or other necessary
action taken by such Loan Party to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;

(ix)    either (i) evidence that each subsidiary guarantor of the senior notes
issued under the Senior Notes Agreement has been or, substantially
simultaneously with the effectiveness hereof will be, released from such
guaranty or (ii) each such subsidiary shall be a Guarantor hereunder;

(x)    a Compliance Certificate calculated on a pro forma basis for the Parent’s
fiscal quarter ending March 31, 2017;

(xi)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

(xii)    a certified copy of a duly executed amendment to the Existing Term Loan
Agreement;

(xiii)    evidence that all indebtedness, liabilities or obligations owing under
the Existing Credit Agreements have been paid in full, all Liens securing such
indebtedness, liabilities or obligations have been released, and all commitments
under such Existing Credit Agreements have been terminated or expired; and

(xiv)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

(b)    In the good faith judgment of the Administrative Agent:

(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since March 31,
2017 (the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and their respective Subsidiaries delivered to the Administrative Agent
and the Lenders prior to the Agreement Date), that has had or could reasonably
be expected to result in a Material Adverse Effect;

(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

(iii)    the Parent, the Borrower, the other Loan Parties, and their respective
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
material agreement, document or instrument to which any Loan Party is a party or
by which any of them or their respective properties is bound;

 

- 64 -



--------------------------------------------------------------------------------

(iv)    the Administrative Agent and the Lenders shall have received all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws,
including without limitation, the Patriot Act; and

(v)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Without limiting the generality of the provisions of Section 12.5, for purposes
of determining compliance with the conditions precedent set forth in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 6.2. Conditions Precedent to All Credit Events.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1., the obligations of (i) Lenders to make any Loan and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted hereunder, and (c) in the case of a borrowing of Revolving
Loans, the Administrative Agent shall have received a timely Notice of Revolving
Loans Borrowing, in the case of a Swingline Loan, the Swingline Lender shall
have received a timely Notice of Swingline Borrowing, in the case of the
borrowing of Term Loans, the Administrative Agent shall have received a timely
Notice of Term Loans Borrowing, and in the case of the issuance of a Letter of
Credit the Issuing Bank and the Administrative Agent shall have received a
timely request for the issuance of such Letter of Credit. Each Credit Event
shall constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent, the Issuing Bank and the Lenders at the
time any Loan is made or any Letter of Credit is issued that all conditions to
the making of such Loan or issuing of such Letter of Credit contained in this
Article VI. have been satisfied.

 

- 65 -



--------------------------------------------------------------------------------

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:

(a)    Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, limited
liability company, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, limited liability company, partnership or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b)    Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens of the types described in clauses (a)(i) and (f) of the
definition of the term “Permitted Liens”), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Parent, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent.

(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, the Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Parent, the Borrower or any other Loan Party is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

- 66 -



--------------------------------------------------------------------------------

(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under (A) the organizational documents of any
Loan Party or (B) any indenture, agreement or other instrument to which the
Parent, the Borrower or any other Loan Party is a party or by which it or any of
its respective properties may be bound except under this clause (B) as could not
reasonably be expected to have a Material Adverse Effect; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders and
the Issuing Bank.

(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliance which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

(f)    Title to Properties; Liens. Part I of Schedule 7.1.(f) is, as of the
Agreement Date, a complete and correct listing of all Properties of the Parent,
the Borrower, each other Loan Party and each other Subsidiary, setting forth,
for each such Property, the current occupancy status of such Property and
whether such Property is a Development Property and, if such Property is a
Development Property, the status of completion of such Property. Each of the
Borrower, each other Loan Party and each other Subsidiary that owns an Eligible
Property has good and legal title to, or a valid leasehold interest in, its
respective Eligible Properties. As of the Agreement Date, there are no Liens
against any assets of any Borrower or any Subsidiary other than Permitted Liens
and Liens set forth on Part II of Schedule 7.1.(f).

(g)    Existing Indebtedness; Total Liabilities. Schedule 7.1.(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness under clause
(a) of the term “Indebtedness” (including all Guarantees in respect of such
Indebtedness) of each of the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
materially performed and are in material compliance with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
event of default, or, to the best of Parent’s and the Borrower’s knowledge, no
default or other event or condition which with the giving of notice, the lapse
of time, or both, would constitute an event of default, exists with respect to
any such Indebtedness.

(h)    Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries that is
party to any Material Contract has materially performed and is in material
compliance with all of the terms of such Material Contract to the extent that
the noncompliance therewith would give any other party thereto the right to
terminate such Material Contract.

(i)    Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened in writing) against or in
any other way relating adversely to or affecting the Parent, the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the

 

- 67 -



--------------------------------------------------------------------------------

validity or enforceability of any Loan Document. There are no strikes, slow
downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary that individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(j)    Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed (taking into account any
extensions of time within which to file such returns), and all federal, state
and other material taxes, assessments and other governmental charges or levies
upon, each Loan Party, each other Subsidiary and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing which is at the time permitted under Section 8.6.
As of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary is under
audit. All material charges, accruals and reserves on the books of the Borrower,
the other Loan Parties and the other Subsidiaries in respect of any taxes or
other governmental charges are in accordance with GAAP.

(k)    Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2015 and December 31, 2016,
and the related audited consolidated statements of operations, shareholders’
equity and cash flows for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP or Deloitte & Touche LLP, as the case may be, and
(ii) the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended March 31, 2017, and the related
unaudited consolidated statements of operations and shareholders’ equity of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended on such
date. Such financial statements (including in each case related schedules and
notes but, as to interim statements, subject to changes resulting from normal
year-end audit adjustments and absence of footnotes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at their respective dates and
the results of operations and, with respect to the financial statements
referenced in clause (i), the cash flow for such periods. None of the Parent,
the Borrower or any of their respective Subsidiaries has on the Agreement Date
any material contingent liabilities, liabilities, liabilities for taxes, unusual
or long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

(l)    No Material Adverse Change; Solvency. Since December 31, 2016, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Parent, the Borrower and
any other Loan Party is Solvent after giving effect to Section 30 of the
Guaranty. The Parent, the Borrower, the other Loan Parties and the other
Subsidiaries, on a consolidated basis, are Solvent.

(m)    ERISA.

(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to

 

- 68 -



--------------------------------------------------------------------------------

its “GUST remedial amendment period” (as defined in 2007-44) and received such
determination letter and the staggered remedial amendment cycle first following
the GUST remedial amendment period for such Qualified Plan has not yet expired,
or (D) is maintained under a prototype plan and may rely upon a favorable
opinion letter issued by the Internal Revenue Service with respect to such
prototype plan. To the best knowledge of each of the Parent and the Borrower,
nothing has occurred which would cause the loss of its reliance on each
Qualified Plan’s favorable determination letter or opinion letter.

(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n)    Absence of Default. None of (i) the Loan Parties is in default under its
certificate or articles of incorporation or formation or any material provision
of its bylaws, partnership agreement, limited liability company agreement or
other similar organizational documents, and (ii) the other Subsidiaries of the
Parent is in default of any material provision under its certificate or articles
of incorporation or formation or any material provision of its bylaws,
partnership agreement or other similar organizational documents. No event has
occurred, which has not been remedied, cured or waived: (A) which constitutes a
Default or an Event of Default; or (B) which constitutes, or which with the
passage of time, the giving of notice, or both, would constitute, a default or
event of default by, any Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o)    Environmental Laws. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential common
law or legal claim or other liability, or (z) cause any of the

 

- 69 -



--------------------------------------------------------------------------------

Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect. None of the Properties is
listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law to the extent all
such listings taken together could not reasonably be expected to have a Material
Adverse Effect. To either the Parent’s or the Borrower’s knowledge, no Hazardous
Materials generated at or transported from the Properties are or have been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.

(p)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

(q)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

(r)    Affiliate Transactions. Except as permitted by Section 10.8. or as
otherwise set forth on Schedule 7.1.(r), none of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.

(s)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”), without known conflict with
any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person except, in each case, where the failure to own or have
right to use such Intellectual Property or such conflict, could not reasonably
be expected to have a Material Adverse Effect. No claim has been asserted to any
Loan Party or any Subsidiary by any Person with respect to the use of any such
Intellectual Property by the Parent, the Borrower, any other Loan Party or any
other Subsidiary, or challenging or questioning the validity or effectiveness of
any such Intellectual Property, in each case, that could reasonably be expected
to have a Material Adverse Effect. The use of such Intellectual Property by the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

 

- 70 -



--------------------------------------------------------------------------------

(t)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged primarily in the business of
acquiring, owning, leasing and financing real estate, together with other
business activities incidental thereto.

(u)    Broker’s Fees. Other than as paid to a Lender pursuant to
Section 6.1.(a)(xi), no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.

(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on assumptions that the
Borrower, other Loan Party or other Subsidiary believed to be reasonable in
light of the circumstances in which such financial projections and
forward-looking statements were made (it being acknowledged that projections and
forward-looking statements are not viewed as facts and the actual results may
vary materially from projected results and that no assurance can be given that
the projected results will be realized). As of the Agreement Date, no fact is
known to any Loan Party which has had, or may in the future have (so far as any
Loan Party can reasonably foresee) a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 7.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders. No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not materially misleading.

(w)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(x)    Reserved.

(y)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all applicable requirements and conditions
imposed under the Internal Revenue Code necessary to allow the Parent to
maintain its status as a REIT.

 

- 71 -



--------------------------------------------------------------------------------

(z)    Reserved.

(aa)    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Parent, the Borrower or any Subsidiary, or, to the knowledge of the Parent, the
Borrower or any such Subsidiary, any of their respective directors, officers,
employees, Affiliates or any agent or representative of the Parent, the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from this Agreement, (i) is a Sanctioned Person or currently the subject or
target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(iii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Parent, the Borrower and
their respective Subsidiaries, and to the knowledge of the Parent and the
Borrower, each director, officer, employee, agent and Affiliate of the Parent,
the Borrower and each such Subsidiary, is in compliance with the Anti-Corruption
Laws in all material respects. The Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance with the
Anti-Corruption Laws and applicable Sanctions by the Parent, the Borrower, their
Subsidiaries, their respective directors, officers, employees, Affiliates and
agents and representatives of the Parent, the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement.

(bb)    EEA Financial Institution. None of the Parent, the Borrower or any
Subsidiary is an EEA Financial Institution.

Section 7.2. Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and the date on which any extension of the Revolving Termination
Date, the Term Facility 1 Maturity Date and/or Term Facility 2 Maturity Date is
effectuated pursuant to Section 2.13., the date on which any increase of the
Revolving Commitments is effectuated pursuant to Section 2.16., and at and as of
the date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of Letters of Credit.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

- 72 -



--------------------------------------------------------------------------------

Section 8.2. Compliance with Applicable Law.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply or
obtain could reasonably be expected to have a Material Adverse Effect. The
Parent will maintain in effect and enforce reasonable policies and procedures
designed to ensure compliance by the Parent, the Borrower, their respective
Subsidiaries and their respective directors, officers, employees, Affiliates and
agents and representatives, in each case, that will act in any capacity in
connection with or benefit from this Agreement, with Anti-Corruption Laws and
applicable Sanctions, in each case to the extent applicable to such Persons.

Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, (a) protect and
preserve all of its respective material properties, including, but not limited
to, all Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, or as a result of a casualty for
which insurance is maintained pursuant to Section 8.5., and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be lawfully conducted at all times subject to the
rights of tenants under Tenant Leases, in each case except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

Section 8.4. Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).

Section 8.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list (together with copies, if requested by the
Administrative Agent) of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

Section 8.6. Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) prior to delinquency, all
federal and state taxes and other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) within 10 days of the date due, all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, could reasonably be
expected to become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith by
appropriate proceedings

 

- 73 -



--------------------------------------------------------------------------------

which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person in accordance with GAAP or
(ii) if the failure to pay or discharge all such taxes, assessments, charges,
levies or claims in the aggregate under this clause (ii) could not reasonably be
expected to result in liability to the Parent, the Borrower and its Subsidiaries
in excess of $5,000,000.

Section 8.7. Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which
materially complete, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender, upon three
(3) Business Days’ prior written notice to the Borrower (provided that if a
Default or Event of Default has occurred and is continuing, such written notice
shall not be required), to visit, subject to the rights of tenants under Tenant
Leases (so long as such rights do not consist of restrictions on a Lender’s
right to visit a property imposed to avoid compliance with this Section), and
inspect any of such Loan Parties’ or Subsidiaries’ respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Parent if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. If requested by the Administrative Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Administrative Agent or any Lender to discuss
the financial affairs of the Parent, the Borrower, any other Loan Party or any
other Subsidiary with the Borrower’s accountants.

Section 8.8. Use of Proceeds.

The Borrower will use the proceeds of the Loans to finance acquisitions, capital
expenditures, equity investments and other transactions permitted under this
Agreement, to repay Indebtedness of the Parent, the Borrower and its
Subsidiaries (including, on the Effective Date, the Indebtedness under the
Existing Credit Agreements), to provide for the general working capital needs of
the Parent, the Borrower and its Subsidiaries, and for other general corporate
purposes of the Parent, the Borrower and its Subsidiaries. The Borrower shall
only use Letters of Credit for the same purposes for which it may use the
proceeds of Loans. The Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Parent and the Borrower shall not use, and shall ensure that their respective
Subsidiaries and their respective directors, officers, employees and agents (in
the case of directors, officers, employees and agents, acting solely in their
capacity as such for the Parent, the Borrower or a Subsidiary, as applicable)
shall not use, the proceeds of any Loan or any Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

- 74 -



--------------------------------------------------------------------------------

Section 8.9. Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply all Environmental Laws and all Governmental
Approvals (including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws), in each
case, the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens (other than Permitted Liens) on
any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 8.10. Further Assurances.

At the Borrower’s cost and expense and upon the reasonable request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, duly execute and deliver or cause
to be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

Section 8.11. Material Contracts.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all material representations, warranties, covenants and agreements expressed as
binding upon any such Person under any Material Contract to the extent that the
failure to comply therewith would permit any other party thereto to terminate
such Material Contract.

Section 8.12. Additional Guarantors.

(a)    Within 10 Business Days following the date on which either of the
following conditions first applies to any Subsidiary (other than an Excluded
Subsidiary) that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement (or if the Guaranty is not
then in effect, the Guaranty) and (ii) the items that would have been delivered
under Sections 6.1.(a)(iv) through (viii) and (xiv) if such Subsidiary had been
a Loan Party on the Agreement Date:

(A)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Parent, the Borrower or any other Subsidiary; or

(B)    (x) such Subsidiary owns an Eligible Property, and (y) either has
incurred, acquired or suffered to exist any Indebtedness for itself that is not
Nonrecourse Indebtedness or whose equity interests are owned directly or
indirectly by another Subsidiary of the Parent (other than the Borrower) which
has incurred, acquired or suffered to exist any Indebtedness for itself that is
not Nonrecourse Indebtedness;

 

- 75 -



--------------------------------------------------------------------------------

provided that one or more direct or indirect Subsidiaries of the Parent that has
or Guarantees (or has an equity interest holder that has or Guarantees)
Indebtedness described above in clause (A) or (B) shall not be required to
provide an Accession Agreement (or if the Guaranty is not then in effect, the
Guaranty) so long as the aggregate amount of all such Indebtedness of, and
guarantees by, all such Subsidiaries described above in clause (A) or (B) does
not exceed $25,000,000.

(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than the Parent) from the Guaranty so long as:
(i) such Guarantor is not required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.; (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; (iv) [reserved],
and (v) the Administrative Agent shall have received such written request at
least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

Section 8.13. REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall furnish to the Administrative Agent for distribution to each
of the Lenders:

Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 45 days after the end of each of
the first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by a Financial Officer of the Parent, in his or her opinion,
to present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments and the absence of footnotes).

 

- 76 -



--------------------------------------------------------------------------------

Section 9.2. Year-End Statements.

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 90 days after the end of each
fiscal year of the Parent), the audited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) certified by a Financial Officer of the Parent, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Parent and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Deloitte & Touche LLP or any other independent certified
public accountants of recognized standing reasonably acceptable to the
Administrative Agent, whose report shall be unqualified and in scope and
substance satisfactory to the Requisite Lenders and who shall have authorized
the Parent to deliver such financial statements and report thereon to the
Administrative Agent and the Lenders pursuant to this Agreement.

Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit G (a “Compliance
Certificate”) executed on behalf of the Parent by a Financial Officer of the
Parent (a) setting forth a reasonably detailed list of all Eligible Properties
which the Borrower has included in calculations of Total Unencumbered Eligible
Property Value for the fiscal period covered by such Compliance Certificate;
(b) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Parent was in compliance with the covenants contained
in Section 10.1.; (c) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, (i) all of
Borrower’s Qualifying Swaps and the notional amounts thereof, (ii) each period,
if any, during which the aggregate outstanding principal amount of Term Loans
that are LIBOR Loans and Borrower’s other Indebtedness consisting of term loans
bearing interest at a rate based on LIBOR exceeded the total notional amount of
all of Borrower’s Qualifying Swaps, (iii) each period, if any, during which the
aggregate outstanding principal amount of all LIBOR Loans and Borrower’s other
Indebtedness bearing interest at a rate based on LIBOR exceeded the total
notional amount of all of Borrower’s Qualifying Swaps, together with the amount
of such excess during any such period; and (d) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred and the steps being taken by the
Parent and/or the Borrower with respect to such event, condition or failure.

Section 9.4. Other Information.

(a)    Promptly upon receipt thereof, copies of any management report submitted
to the Parent, the Borrower or either of their Board of Directors by its
independent public accountants;

(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

 

- 77 -



--------------------------------------------------------------------------------

(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any other Subsidiary or any other Loan
Party;

(d)    [Reserved];

(e)    No later than thirty (30) days following the end of each fiscal year of
the Parent ending prior to the latest Termination Date for any Class of Loans,
projected balance sheets, operating statements and sources and uses of cash of
the Parent and its Subsidiaries on a consolidated basis for each quarter of the
next succeeding fiscal year, all itemized in reasonable detail. The foregoing
shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Parent, and when
appropriate its consolidated Subsidiaries, will be in compliance with the
covenants contained in Sections 10.1. at the end of each fiscal quarter of the
next succeeding fiscal year;

(f)    [Reserved];

(g)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

(h)    To the extent any Responsible Officer of a Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, any Loan Party or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;

(i)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower or any other Loan Party within five (5) Business Days
after the effectiveness thereof;

(j)    Prompt notice of (i) any change in any Financial Officer of the Parent or
the Borrower, any other Loan Party or any other Subsidiary, (ii) any change in
the business, assets, liabilities, financial condition, results of operations of
any Loan Party or any other Subsidiary or (iii) the occurrence of any other
event which, in the case of any of the immediately preceding clauses (i) through
(iii), has had, or could reasonably be expected to have, a Material Adverse
Effect;

(k)    Prompt notice of the occurrence of (i) any Default or Event of Default
and (ii) any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by any Loan Party or any other Subsidiary under any Material Contract to which
any such Person is a party or by which any such Person or any of its respective
properties may be bound to the extent that any such default or event of default
of such Material Contract would permit any other party thereto to terminate such
Material Contract;

(l)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

 

- 78 -



--------------------------------------------------------------------------------

(m)    Any notification of a violation of any Applicable Law or any inquiry
shall have been received by any Loan Party or any other Subsidiary from any
Governmental Authority that could reasonably be expected to result in a Material
Adverse Effect;

(n)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(o)    Promptly upon, and in any event within 10 Business Days of, each request,
information identifying any Loan Party as a Lender may request in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws and
regulations including, without limitation, the Patriot Act;

(p)    Promptly, and in any event within 3 Business Days after a Responsible
Officer of the Parent or the Borrower obtains knowledge thereof, written notice
of the occurrence of any of the following: (i) the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive notice that any violation
of or noncompliance with any Environmental Law has or may have been committed or
is threatened; (ii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, the Borrower, any other Loan Party or any other Subsidiary
shall receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, and the
matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(q)    From time to time and promptly upon, and in any event within 10 Business
Days of, each request, such data, certificates, reports, statements, documents
or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower, any of the other Subsidiaries, or any other Loan Party
as the Administrative Agent or any Lender may reasonably request; and

(r)    Promptly upon, and in any event within 10 Business Days of, any change in
the Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect.

Section 9.5. Electronic Delivery of Certain Information.

(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or the Issuing Bank) pursuant to Article II. and
(ii) any Lender that has notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent, the Parent or the Borrower may, in its discretion, agree
to accept notices and other

 

- 79 -



--------------------------------------------------------------------------------

communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically (other than by e-mail) shall be deemed to have
been delivered (A) with respect to deliveries made pursuant to Sections 9.1.,
9.2., 9.4.(b) and 9.4.(c) by proper filing with the SEC and available on
www.sec.gov, on the date of filing thereof and (B) with respect to all other
electronic deliveries (other than deliveries made by e-mail), twenty-four
(24) hours after the date and time on which the Administrative Agent, the Parent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent, the Parent or the Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Eastern time on the opening of business on the
next business day for the recipient. Notwithstanding anything contained herein,
upon request of the Administrative Agent, the Parent shall be required to
provide paper copies of the certificate required by Section 9.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 9.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

Section 9.6. Public/Private Information.

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and its Subsidiaries or any of their respective securities for purposes of
United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”. Notwithstanding
the foregoing, each Lender who does not wish to receive Private Information
agrees to cause at least one individual at or on behalf of such Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of any website provided pursuant to Section 9.5. in
order to enable such Lender or its delegate, in accordance with such Lender’s
compliance procedures and Applicable Law, including United States federal and
state securities laws, to make reference to Information Materials that are not
made available through the “Public Side Information” portion of such website
provided pursuant to Section 9.5. and that may contain material non-public
information with respect to the Parent, the Borrower or its Subsidiaries or
their securities for purposes of United States federal and state securities
laws.

Section 9.7. USA Patriot Act Notice; Compliance.

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Parent and the Borrower that pursuant to the requirements of the
Patriot Act, such Lender is required to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution. Consequently, a Lender (for itself
and/or as Administrative Agent for all

 

- 80 -



--------------------------------------------------------------------------------

Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, the Parent or the Borrower, as
applicable, shall comply with the following covenants:

Section 10.1. Financial Covenants.

(a)    Leverage Ratio. The Parent shall not permit the ratio of (i) Total
Outstanding Indebtedness of the Parent and its Subsidiaries to (ii) Total Market
Value, to exceed 0.60 to 1.00 at any time; provided, however, that if such ratio
is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then the
Parent shall be deemed to be in compliance with this Section 10.1.(a) so long as
(A) the Borrower or any Subsidiary of the Borrower completed a Material
Acquisition which resulted in such ratio (after giving effect to such Material
Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal quarter in
which such Material Acquisition took place and for the three subsequent
consecutive fiscal quarters, (B) the Parent has not maintained compliance with
this Section 10.1.(a) in reliance on this proviso for more than one time during
the term of this Agreement and (C) such ratio (after giving effect to such
Material Acquisition) is not greater than 0.65 to 1.00 at any time.

(b)    Secured Indebtedness Ratio. The Parent shall not permit the ratio of
(i) Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Market
Value, at any time to exceed 0.40 to 1.00.

(c)    Reserved.

(d)    Unencumbered Coverage Ratio. The Parent shall not permit the ratio of
(i) Unencumbered Net Operating Income of the Parent and its Subsidiaries for the
fiscal quarter most recently ended for which financial statements are available
to (ii) Unsecured Interest Expense of the Parent and its Subsidiaries for such
fiscal quarter, to be less than 1.75 to 1.0 at any time.

(e)    Fixed Charge Coverage Ratio. The Parent shall not permit the ratio of
(i) Adjusted EBITDA of the Parent and its Subsidiaries for the fiscal quarter
most recently ended for which financial statements are available to (ii) Fixed
Charges of the Parent and its Subsidiaries for such fiscal quarter, at any time
to be less than 1.50 to 1.00.

(f)    Reserved.

(g)    Ratio of Total Unsecured Indebtedness to Total Unencumbered Eligible
Property Value. The Parent shall not permit the ratio of (i) Total Unsecured
Indebtedness of the Parent and its Subsidiaries to (ii) Total Unencumbered
Eligible Property Value to exceed 0.60 to 1.00 at any time; provided, however,
that if such ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to
1.00, then the Parent shall be deemed to be in compliance with this
Section 10.1.(g) so long as (A) the Borrower or any Subsidiary of the Borrower
completed a Material Acquisition which resulted in such ratio (after giving
effect to such Material Acquisition) exceeding 0.60 to 1.00 at any time during
the fiscal quarter in which such Material Acquisition took place and for the
three subsequent consecutive fiscal quarters, (B) the

 

- 81 -



--------------------------------------------------------------------------------

Parent has not maintained compliance with this Section 10.1.(g) in reliance on
this proviso for more than one time during the term of this Agreement and
(C) such ratio (after giving effect to such Material Acquisition) is not greater
than 0.65 to 1.00 at any time.

(h)    Reserved.

(i)    Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, neither the Parent nor the Borrower
shall, and neither the Parent nor the Borrower shall permit any of its
Subsidiaries to, declare or make any Restricted Payments except that the Parent
may declare and make cash distributions to its shareholders in an aggregate
amount not to exceed the minimum amount necessary for the Parent to remain in
compliance with Section 8.13. (and the Borrower and its Subsidiaries may declare
and make cash distributions to the Parent for such purpose), and Subsidiaries of
the Borrower may pay Restricted Payments to the Borrower or any other Subsidiary
of the Borrower that is a Loan Party. If an Event of Default specified in
Section 11.1.(a), Section 11.1.(e) or Section 11.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary to, make any Restricted Payments to any Person except that
Subsidiaries may pay Restricted Payments to the Borrower or any other Subsidiary
of the Borrower that is a Loan Party.

Section 10.2. Negative Pledge.

(a)    Except for Permitted Negative Pledges, neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any other
Subsidiary to, permit any Eligible Property or any direct or indirect ownership
interest of the Borrower or in any Person owning a Eligible Property, to be
subject to a Negative Pledge if such Negative Pledge prohibits or purports to
prohibit the creation of a Lien on such Eligible Property or ownership interest
as security for the Obligations.

(b)    Neither the Parent nor the Borrower, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, create,
assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.

Section 10.3. Restrictions on Intercompany Transfers.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Parent, the Borrower or any other
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
other Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
other Subsidiary; or (d) transfer any of its property or assets to the Parent,
the Borrower or any other Subsidiary; other than:

(i)    with respect to clauses (a) through (d), those encumbrances or
restrictions contained in (x) any Loan Document, (y) the Existing Term Loan
Agreement or (z) any other agreement (A) evidencing Indebtedness that is not
Secured Indebtedness which the Parent, the Borrower, any other Loan Party or any
other Subsidiary may create, incur, assume or permit or suffer to exist under
this Agreement and (B) containing encumbrances and restrictions imposed in
connection with such Indebtedness that are either substantially similar to, or
less restrictive than, the encumbrances and restrictions set forth in this
Agreement;

 

- 82 -



--------------------------------------------------------------------------------

(ii)    with respect to clause (d), (x) customary provisions restricting
assignment of any agreement entered into by the Parent, the Borrower, any other
Loan Party or any other Subsidiary in the ordinary course of business, and
(y) restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale to the
extent that such sale is permitted under this Agreement and the restrictions
apply only to the Subsidiary or the assets that are the subject of such sale;
and

(iii)    with respect to clause (d), those encumbrances or restrictions
contained in an agreement (x) evidencing Indebtedness which a Subsidiary may
create, incur, assume, or permit or suffer to exist under this Agreement and
(y) which Indebtedness is secured by a Lien on the assets of such Subsidiary
permitted to exist under the Loan Documents, so long as such encumbrances and
restrictions apply only to such Subsidiary and such Subsidiary has no material
assets other than those encumbered by such Lien.

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation (other than (x) any transaction
of merger or consolidation between or among Loan Parties; provided that if the
Parent or the Borrower enters into such a transaction of merger, it is the
survivor thereof, (y) any transaction of merger or consolidation of a Subsidiary
that is not Loan Party into a Loan Party so long as the Loan Party is the
survivor thereof and (z) any transaction of merger or consolidation between two
or more Subsidiaries that are not Loan Parties); (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire any assets of, or make
an Investment in, any other Person; provided, however, that any of the actions
described in the immediately preceding clauses (a) through (d) may be taken with
respect to the Borrower, any other Loan Party or any other Subsidiary so long as
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence and (y) if as a result of any such transaction, or series of such
actions, the amount of Consolidated Tangible Assets would increase or decrease
by 25.0%, then the Requisite Lenders shall have given their prior written
consent to such action or series of actions (such consent not to be unreasonably
withheld, conditioned or delayed); notwithstanding the foregoing, the Parent and
the Borrower may not enter into a transaction of merger pursuant to which such
Loan Party is not the survivor of such merger.

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Loan Party or Subsidiary shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person other than in the
ordinary course of business for such Loan Party or Subsidiary.

Section 10.5. Plans.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Neither the Parent nor the Borrower shall cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

- 83 -



--------------------------------------------------------------------------------

Section 10.6. Fiscal Year.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.

Section 10.7. Modifications of Organizational Documents and Material Contracts.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent or the Lenders or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
the Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect or default in the performance of any obligations of any Loan
Party or other Subsidiary in any Material Contract or permit any Material
Contract to be canceled or terminated prior to its stated maturity.

Section 10.8. Transactions with Affiliates.

Neither the Parent nor the Borrower shall permit to exist or enter into, and
neither the Parent nor the Borrower shall permit any other Loan Party or any
other Subsidiary to permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1.(r),
(b) upon fair and reasonable terms which are no less favorable to the Parent,
the Borrower, such other Loan Party or such other Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (c) transactions between or among Loan Parties, and (d) transactions
between or among Subsidiaries that are not Loan Parties.

Section 10.9. Environmental Matters.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, any other Subsidiary or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in violation of any Environmental Law or in a
manner that could reasonably be expected to lead to any environmental claim or
pose a material risk to human health, safety or the environment, in each case,
if such violation, claim or risk could reasonably be expected to have a Material
Adverse Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 10.10. Derivatives Contracts.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into (or guaranteed) by the Parent, the Borrower,
any Loan Party or any such Subsidiary in the ordinary course of business and
which establish, or were intended to establish, an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrower, such other Loan Party or such other Subsidiary.

 

- 84 -



--------------------------------------------------------------------------------

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)    Default in Payment.

(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of mandatory
prepayment or acceleration or otherwise) the principal of any of the Loans or
Reimbursement Obligation; or

(ii)    The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or any of the other payment
Obligations (other than those subject to the immediately preceding clause (i))
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment Obligation owing by such
other Loan Party under any Loan Document to which it is a party, and in the case
of this subsection (a)(ii) only, such failure shall continue for a period of
3 Business Days. For purposes of this subsection (a)(ii) if no due date is
specified in this Agreement or in any other Loan Document for an Obligation,
then the due date shall be considered to be the 3rd Business Day following the
Borrower’s receipt of notice from the Administrative Agent that such other
payment Obligation is due and payable.

(b)    Default in Performance.

(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1. (solely with respect to the existence of the Borrower),
Section 8.13., Article IX. (other than clauses (c), (e), (i), (l) and (n) of
Section 9.4.) or Article X.; or

(ii)    Any Loan Party shall fail to perform or observe (A) any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section or (B) clauses
(c), (e), (i), (l) and (n) of Section 9.4., and in the case of this subsection
(b)(ii) only, such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
other Loan Party obtains actual knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the
Administrative Agent.

(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, the Issuing Bank or any Lender in
connection with the Loan Documents, shall at any time prove to have been
incorrect or misleading, in either case, in any material respect when furnished
or made or deemed made.

 

- 85 -



--------------------------------------------------------------------------------

(d)    Indebtedness Cross-Default.

(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of
(x) $25,000,000 or more in the case of Indebtedness that is not Nonrecourse
Indebtedness or (y) $75,000,000 or more in the case of Nonrecourse Indebtedness
(collectively, “Material Indebtedness”); or

(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

(iii)    Any other event shall have occurred and be continuing beyond all
applicable grace and cure periods, which, with or without the passage of time,
the giving of notice, or otherwise, would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity (other than a mandatory prepayment
resulting from the voluntary sale or condemnation of, or a casualty event with
respect to, any Property securing such Material Indebtedness; provided that such
sale, condemnation or event does not otherwise cause a Default or Event of
Default hereunder and, with respect to any condemnation or casualty event, the
Parent, the Borrower or such Subsidiary receives insurance proceeds with respect
to such Property in an amount sufficient to repay such Material Indebtedness).

(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower or any other
Loan Party or any one or more Subsidiaries to which more than 5% of Total Market
Value is attributable in the aggregate shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any one or
more Subsidiaries to which more than 5% of Total Market Value is attributable in
the aggregate in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,

 

- 86 -



--------------------------------------------------------------------------------

domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $25,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000, and such warrant,
writ, execution or process shall not be paid, discharged, vacated, stayed or
bonded for a period of twenty (20) days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Parent, the Borrower, any
other Loan Party or any other Subsidiary.

(j)    ERISA.

(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.

(l)    Change of Control/Change in Management.

(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the

 

- 87 -



--------------------------------------------------------------------------------

right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 30% of the total
voting power of the then outstanding voting stock of the Parent;

(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then in
office;

(iii)    the Parent shall cease to own and control, directly or indirectly, at
least 65% of the outstanding Equity Interests of the Borrower; or

(iv)    the Parent shall cease to be the managing member of the Borrower or
shall cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

(m)    Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower, any other Loan
Party, or any other Subsidiary taken as a whole and only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence and during the continuance of an Event of Default the
following provisions shall apply:

(a)    Acceleration; Termination of Facilities.

(i)    Automatic. Upon the occurrence and during the continuance of an Event of
Default specified in Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and
all accrued interest on, the Loans, and the Notes at the time outstanding,
(B) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such Event of Default for deposit into the
Letter of Credit Collateral Account and (C) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and (2) the Commitments and the Swingline Commitment and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.

(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the

 

- 88 -



--------------------------------------------------------------------------------

Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower on behalf of itself
and the other Loan Parties, and (2) terminate the Commitments and the Swingline
Commitment and the obligation of the Issuing Bank to issue Letters of Credit
hereunder.

(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Parent, the Borrower and their
respective Subsidiaries and to exercise such power as the court shall confer
upon such receiver.

Section 11.3. Remedies Upon Default.

Upon the occurrence and during the continuance of a Default specified in
Section 11.1.(f), the Commitments and the Swingline Commitment and the
obligation of the Issuing Bank to issue Letters of Credit shall immediately and
automatically terminate.

Section 11.4. Marshaling; Payments Set Aside.

None of the Administrative Agent, the Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank or any Lender, or the Administrative Agent, the Issuing Bank or any
Lender exercises it rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

- 89 -



--------------------------------------------------------------------------------

Section 11.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.4.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower or
any other Loan Party hereunder or thereunder, shall be applied in the following
order and priority:

(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such, the Issuing Bank in its capacity as such and the Swingline
Lender in its capacity as such, ratably among the Administrative Agent, the
Issuing Bank and Swingline Lender in proportion to the respective amounts
described in this clause (a) payable to them;

(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Swingline Loans;

(d)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause (d) payable to them;

(e)    to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans;

(f)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and other Letter of Credit
Liabilities, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause (f) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account; and

(g)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Section 11.6. Letter of Credit Collateral Account

(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders; provided, that
all earnings on such investments will be credited to and retained in the Letter
of Credit Collateral Account. The

 

- 90 -



--------------------------------------------------------------------------------

Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Letter of Credit Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords other
funds deposited with the Administrative Agent, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any funds held in
the Letter of Credit Collateral Account.

(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.

(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.

(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.

(f)    The Borrower shall pay to the Administrative Agent from time to time such
reasonable fees as the Administrative Agent normally charges for similar
services in connection with the Administrative Agent’s administration of the
Letter of Credit Collateral Account and investments and reinvestments of funds
therein.

Section 11.7. Performance by Administrative Agent; Rescission of Acceleration by
Requisite Lenders.

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower and after the expiration
of any cure or grace periods set forth herein (if no specific notice and cure or
grace period is expressly set forth herein or in any of the other Loan
Documents, then 3 Business Days after the Borrower receives written notice from
the Administrative Agent), perform or attempt to perform such covenant, duty or
agreement on behalf of the Parent, the Borrower or such other Loan Party. In
such event, the Borrower shall, at the request of the Administrative Agent,
promptly pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower or any other
Loan Party under this Agreement or any other Loan Document.

 

- 91 -



--------------------------------------------------------------------------------

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Super-Majority Lenders, then by written notice to the Borrower, the
Super-Majority Lenders may elect, in the sole discretion of such Super-Majority
Lenders, to rescind and annul the acceleration and its consequences. The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Super-Majority
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.

Section 11.8. Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders under this Agreement and each of the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Bank and
the Lenders may be selective and no failure or delay by the Administrative
Agent, the Issuing Bank or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.

(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents (iii) any Lender from exercising setoff rights in
accordance with Section 13.4. (subject to the terms of Section 3.3.), or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii), (iii) and (iv) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in

 

- 92 -



--------------------------------------------------------------------------------

limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Parent
and the Borrower are not otherwise required to deliver directly to the Lenders.
The Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Parent, the Borrower, any other Loan Party or any other Affiliate of the Parent,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders (or, if required
by the Loan Documents, all Lenders) have directed the Administrative Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.

Section 12.2. M&T as Lender.

M&T, as a Lender, shall have the same rights and powers as a Lender under this
Agreement and any other Loan Document, as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include M&T in each case
in its individual capacity. M&T and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Lenders or the Issuing Bank. Further, the Administrative Agent
and any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement, or otherwise without having to
account for the same to the Lenders. The Issuing Bank and the Lenders
acknowledge that, the Administrative Agent shall not, except as expressly set
forth herein and in the other

 

- 93 -



--------------------------------------------------------------------------------

Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent, the Borrower or any
of their respective Affiliates that is communicated to or obtained by M&T (or
any other Person serving as the Administrative Agent) or its Affiliates in any
capacity.

Section 12.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent or the Borrower in
respect of the matter or issue to be resolved. Unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such.
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 13.7.(b).

Section 12.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default except with respect to Events of
Default resulting from the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of Lenders unless the
Administrative Agent has received notice from a Lender, the Parent or the
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.” If any Lender (excluding the Lender which is also serving as the
Administrative Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Administrative Agent such a “notice of default”; provided,
a Lender’s failure to provide such a “notice of default” to the Administrative
Agent shall not result in any liability of such Lender to any other party to any
of the Loan Documents. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

Section 12.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, each Lender agrees that neither the Administrative Agent nor any of
its Related Parties shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without limiting the
generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Parent, the Borrower or
any other Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts. Each Lender acknowledges that neither the Administrative Agent nor any
of its Related Parties: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Parent, the Borrower, any other Loan Party or any
other

 

- 94 -



--------------------------------------------------------------------------------

Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Parent, the Borrower or other
Persons, or to inspect the property, books or records of the Parent, the
Borrower or any other Person; (c) shall be responsible to any Lender or the
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders and the Issuing Bank in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

Section 12.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to

 

- 95 -



--------------------------------------------------------------------------------

indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

Section 12.7. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Lender or the Issuing Bank and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders
and the Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective Related
Parties, and based on such review, advice, documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under the Loan Documents. The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Parent, the Borrower or any other Loan Party of the Loan Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders and
the Issuing Bank by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or the Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties. Each of the Lenders and the
Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or the Issuing Bank.

Section 12.8. Successor Administrative Agent.

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as the Administrative Agent by all of the Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon 30 days’ prior written notice if the Administrative Agent is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder. Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which

 

- 96 -



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after (i) the
current Administrative Agent’s giving of notice of resignation or (ii) the
Lenders’ giving notice of removal, then the current Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be an Eligible Assignee. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by or removal of an
Administrative Agent shall also constitute the resignation or removal as the
Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning or Removed Lender”). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning or
Removed Lender shall be discharged from all duties and obligations of the
Issuing Bank and the Swingline Lender hereunder and under the other Loan
Documents and (ii) the successor Issuing Bank shall issue letters of credit in
substitution for all Letters of Credit issued by the Resigning or Removed Lender
as Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning or Removed
Lender to effectively assume the obligations of the Resigning or Removed Lender
with respect to such Letters of Credit. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XII. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

Broadstone Net Lease, LLC

800 Clinton Square

Rochester, New York 14604

Attn: Chief Financial Officer

Telecopy Number:            (585) 287-6506

Telephone Number:          (585) 287-6500

 

- 97 -



--------------------------------------------------------------------------------

If to the Administrative Agent:

Manufacturers and Traders Trust

3 City Center

180 South Clinton Avenue, Suite 700

Rochester, New York 14604

Attn: Lisa Plescia

Telecopier:          (585) 546-5363

Telephone:          (585) 258-8263

With a copy to:

M&T Debt Capital markets

25 South Charles Street, 12th Floor

Baltimore, Maryland 21201

Attention: Rob Sutton

Telecopier: (410) 244-4477

Telephone: (410) 244-3828

If to the Issuing Bank:

Manufacturers and Traders Trust

3 City Center

180 South Clinton Avenue, Suite 700

Rochester, New York 14604

Attn: Lisa Plescia

Telecopier:          (585) 546-5363

Telephone:          (585) 258-8263

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing

 

- 98 -



--------------------------------------------------------------------------------

Bank or such Lender, as the case may be, believes in good faith to have been
given by a Person authorized to deliver such notice or for otherwise acting in
good faith hereunder. Failure of a Person designated to get a copy of a notice
to receive such copy shall not affect the validity of notice properly given to
another Person.

Section 13.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one primary counsel to the Administrative Agent and the Lead Arrangers, taken
as a whole, and one local counsel for the Administrative Agent and the Lead
Arrangers, taken as a whole, in each relevant jurisdiction and with respect to
each relevant specialty, and all costs and expenses of the Administrative Agent
in connection with the use of IntraLinks, SyndTrak, Debt Domain or other similar
information transmission systems in connection with the Loan Documents, (b) to
pay or reimburse all out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, and the
other Loan Documents including, without limitation, each Note, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Bank and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent, the Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, the Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1.(e) or 11.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.

Section 13.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

- 99 -



--------------------------------------------------------------------------------

Section 13.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Administrative Agent exercised in
its reasonable discretion, to set off and to appropriate and to apply any and
all deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING
BANK, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN

 

- 100 -



--------------------------------------------------------------------------------

DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW
YORK, NEW YORK, THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.6. Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

- 101 -



--------------------------------------------------------------------------------

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or Revolving Loans at the
time owing to it or in the case of an assignment of the entire remaining amount
of an assigning Term Loan Lender’s Term Loan Commitment and/or Term Loans at the
time owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of a Class or, if the applicable Commitments of the same
Class as such Commitment are not then in effect, the principal outstanding
balance of the Loans of such Class of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or Revolving Loans and $1,000,000 in the case of any assignment
in respect of a Class of Term Loan, unless each of the Administrative Agent and,
so long as no Default or Event of Default shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the Commitment of the applicable Class held by such assigning Lender or, if
the applicable Commitment is not then in effect, the outstanding principal
balance of the Loans of the applicable Class of such assigning Lender, as
applicable, would be less than $5,000,000 in the case of a Commitment or
Revolving Loans or $1,000,000 in the case of a Class of Term Loans, then such
assigning Lender shall assign the entire amount of its Commitment of such
Class and/or the Loans of such Class at the time owing to it.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan and Commitment
assigned; provided that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
of Commitments or Loans on a non-pro rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender of
the same Class of Commitments or Loans, an Affiliate of such a Lender or an
Approved Fund of such a Lender; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;

 

- 102 -



--------------------------------------------------------------------------------

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender of the same Class of Commitments or Loans, an Affiliate of such a
Lender or an Approved Fund of such a Lender; and

(C)    the consent of the Issuing Bank and the Swingline Lender shall be
required for any assignment in respect of a Revolving Commitment.

(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $5,000 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. If requested by the transferor Lender or
the assignee, upon the consummation of any assignment, the transferor Lender,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes, as applicable, are issued to the assignee and such transferor
Lender, as appropriate.

(v)    No Assignment to Borrower. No such assignment shall be made to the
Parent, the Borrower or any of the Parents or the Borrower’s respective
Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(v)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Revolving Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. No assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in

 

- 103 -



--------------------------------------------------------------------------------

Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swingline Lender or any
Issuing Bank, sell participations to any Person (other than a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitments, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender
(except as otherwise contemplated under Section 2.13.), (y) reduce the rate at
which interest is payable thereon (other than with respect to a waiver of
implementation of interest at the Post-Default Rate) or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 8.12., in each case as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.10., 5.1., 5.4. (subject to the
requirements and limitations therein, including the requirements under
Section 3.10.(g)(it being understood that the documentation required under
Section 3.10.(g) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.6 as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 5.1 or 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.6 with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.4. as though it were a Lender,
provided such Participant

 

- 104 -



--------------------------------------------------------------------------------

agrees to be subject to Section 3.3. as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.10. and 5.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10. unless the Borrower is notified of the participation
sold to such Participant.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.7. Amendments and Waivers.

(a)    Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the

 

- 105 -



--------------------------------------------------------------------------------

Administrative Agent at the written direction of the Requisite Lenders), and, in
the case of an amendment to any Loan Document, the written consent of each Loan
Party which is party thereto. Subject to the immediately following
subsection (b), any term of this Agreement or of any other Loan Document
relating to the solely to rights or obligations of the Revolving Lenders, and
not any other Lenders, may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite
Revolving Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party a party thereto). Subject to the immediately
following subsection (b), any term of this Agreement or of any other Loan
Document relating solely to the rights or obligations of a Class of Term Loan
Lenders, and not any other Lenders, may be amended, and the performance or
observance by the Borrower or any other Loan Party or any Subsidiary of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Term Loan Lenders of such Class (and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party a party thereto).

(b)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:

(i)    increase (or reinstate or, other than in accordance with Section 2.13.,
extend) the Commitment of such Lender (excluding any increases contemplated
under Section 2.16.) or subject such Lender to any additional obligations
without the written consent of such Lender;

(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lender without the written consent of each
Lender directly affected thereby; provided, however, only the written consent of
the Super-Majority Lenders shall be required for the waiver of interest payable
at the Post-Default Rate, retraction of the imposition of interest at the
Post-Default Rate and amendment of the definition of “Post-Default Rate”:

(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv)    (x) modify the definition of “Revolving Termination Date” (except in
accordance with Section 2.13.), or otherwise postpone any date fixed for any
payment of principal of, or interest on, any Revolving Loans or for the payment
of Fees or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date,
in each case, without the written consent of each Revolving Lender directly
affected thereby, or (y) modify the definition of “Term Facility 1 Maturity
Date” or “Term Facility 2 Maturity Date”, or otherwise postpone any date fixed
for any payment of principal of, or interest on, any Term Loans or for the
payment of Fees or any other Obligations owing the Term Lenders, in each case,
without the written consent of each Term Lender directly affected thereby;

(v)    modify the definition of “Term Loan Availability Termination Date”
without the written consent of each Term Loan Lender;

(vi)    amend or otherwise modify (x) the definition of “Revolving Commitment
Percentage” without the written consent of each Revolving Lender or (y) “Pro
Rata Share” or the provisions of Section 3.2. without the written consent of
each Lender directly affected thereby;

 

- 106 -



--------------------------------------------------------------------------------

(vii)    release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.12. without the written consent of each Lender;

(viii)    (x) amend or otherwise modify the definition of the term “Requisite
Lenders”, modify the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
(except as otherwise provided in clause (y) below) without the written consent
of each Lender or (y) the definitions of “Requisite Revolving Lenders or
“Requisite Term Loan Lenders” as it relates to a particular Class of Lenders, or
modify in any other manner the number of percentage of a Class of Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, in each case, solely with respect to such Class of
Lenders, without the written consent of each Lender in such Class;

(ix)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(x)    waive a Default or Event of Default under Section 11.1.(a) without the
written consent of each Lender directly affected thereby (except as provided in
Section 11.7.);

(xi)    amend or waive the Borrower’s compliance with Section 2.15. without the
written consent of each Revolving Lender; or

(xii)     waive the terms of Section 2.8.(a)(ii) regarding payment of the
prepayment premium without the consent of each Term Facility 2 Lender.

(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) a Commitment of any Defaulting Lender may not be increased, reinstated
or extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section (such
waiver not to be unreasonably withheld, conditioned or delayed), notwithstanding
any attempted cure or other action by the Parent, the Borrower, any other Loan
Party or any other Person subsequent to the occurrence of such Event of Default.
Except

 

- 107 -



--------------------------------------------------------------------------------

as otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Parent or the Borrower shall entitle the Parent or
the Borrower to other or further notice or demand in similar or other
circumstances.

(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks and the Administrative Agent provides notice to Lenders of
such amendment. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

Section 13.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary or any other Loan
Party. None of the Administrative Agent, the Issuing Bank or any Lender
undertakes any responsibility to the Parent or the Borrower to review or inform
the Parent or the Borrower of any matter in connection with any phase of the
Parent’s or the Borrower’s business or operations.

Section 13.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein or any Loan as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document or any action or proceeding relating to any Loan
Document or the enforcement of rights hereunder or thereunder; (f) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section actually known by the Administrative Agent, the Issuing
Bank or such Lender to be a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent or the Borrower or any Affiliate of the
Parent or the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the

 

- 108 -



--------------------------------------------------------------------------------

National Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Parent or the Borrower. Notwithstanding the foregoing, the Administrative Agent,
the Issuing Bank and each Lender may disclose any such confidential information,
without notice to the Parent, the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, the Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, the Issuing Bank or
such Lender. As used in this Section, the term “Information” means all
information received from the Parent, the Borrower, any other Loan Party, any
other Subsidiary or Affiliate relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank, any Lender on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate, provided that, in the case of any such information
received from the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 13.10. Indemnification.

(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders, all of the
Affiliates of each of the Administrative Agent, the Issuing Bank or any of the
Lenders, and their respective Related Parties (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 5.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and their respective Subsidiaries;
(vii) the fact that the Administrative Agent, the Issuing Bank and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and
their respective Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Administrative Agent, the Issuing Bank or the Lenders
may have under this Agreement or the other Loan Documents; (ix) any civil
penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent, the Issuing Bank or any Lender as a result
of conduct of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any

 

- 109 -



--------------------------------------------------------------------------------

Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent, the Borrower or their respective Subsidiaries (or their respective
properties) (or the Administrative Agent and/or the Lenders and/or the Issuing
Bank as successors to the Parent or the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment. No Indemnified Party referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any of their respective Subsidiaries, any Loan Party,
any shareholder of the Parent, the Borrower or any of their respective
Subsidiaries (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any their respective Subsidiaries.

(d)    All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall

 

- 110 -



--------------------------------------------------------------------------------

not be unreasonably withheld or delayed). Notwithstanding the foregoing, an
Indemnified Party may settle or compromise any such Indemnity Proceeding without
the prior written consent of the Borrower where (x) no monetary relief is sought
against such Indemnified Party in such Indemnity Proceeding or (y) there is an
allegation of a violation of law by such Indemnified Party.

(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 13.11. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 5.1., 5.4., 12.6., 13.2., 13.3. and 13.10. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.5., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

Section 13.12. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of

 

- 111 -



--------------------------------------------------------------------------------

all persons required to bind any party, appear on each counterpart. All
counterparts shall collectively constitute a single document. It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.

Section 13.15. Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.

Section 13.16. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.17. Limitation of Liability.

None of the Administrative Agent, the Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and each of
the Parent and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, consequential or
punitive damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, or
any of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue the Administrative Agent
or any Lender or any of the Administrative Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement, any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.

Section 13.18. Entire Agreement.

This Agreement, the Notes, and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto. To the extent any term of this Agreement is inconsistent with a
term of any other Loan Document to which the parties of this Agreement are
party, the term of this Agreement shall control to the extent of such
inconsistency.

Section 13.19. Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Parent, the Borrower and each
Lender.

 

- 112 -



--------------------------------------------------------------------------------

Section 13.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signatures on Following Pages]

 

- 113 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

BROADSTONE NET LEASE, LLC, a New York limited liability company By:   Broadstone
Net Lease, Inc., Managing Member By:  

/s/ Ryan M. Albano

  Name:   Ryan M. Albano   Title:   EVP and CFO BROADSTONE NET LEASE, INC. a
Maryland corporation By:  

/s/ Ryan M. Albano

  Name:   Ryan M. Albano   Title:   EVP and CFO

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent and as a Lender

By:  

/s/ Lisa Plescia

  Name:   Lisa Plescia   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Sean Arnah

  Name:   Sean Arnah   Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

BANK OF MONTREAL, as a Lender By:  

/s/ Kevin Fennell

  Name:   Kevin Fennell   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

J.P.MORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Elizabeth Johnson

  Name:   Elizabeth Johnson   Title:   Executive Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

SUNTRUST BANK, as a Lender By:  

/s/ Ryan Almond

  Name:   Ryan Almond   Title:   Group Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

REGIONS BANK, as a Lender By:  

C. Vincent Hughes, Jr.

  Name:   C. Vincent Hughes, Jr.   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Frederick H. Denecke

  Name:   Frederick H. Denecke   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

Branch Banking And Trust Company, as a Lender By:  

/s/ Brad Bowen

  Name:   Brad Bowen   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

Associated Bank, National Association, as a Lender By:  

/s/ Michael J. Sedivy

  Name:   Michael J. Sedivy   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Broadstone Net Lease, Inc.]

 

First Tennessee Bank National Association, as a Lender By:  

/s/ Thomas Owens

  Name:   Thomas C. Owens   Title:   SVP

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

Revolving Commitments

 

Lender

   Revolving Commitment Amount  

Manufacturers and Traders Trust Company

   $ 52,750,000.00  

Wells Fargo Bank, National Association

   $ 52,750,000.00  

Bank of Montreal

   $ 52,750,000.00  

JPMorgan Chase Bank, N.A.

   $ 52,750,000.00  

SunTrust Bank

   $ 50,000,000.00  

Regions Bank

   $ 50,000,000.00  

Capital One, National Association

   $ 50,000,000.00  

Branch Banking and Trust Company

   $ 17,000,000.00  

Associated Bank, N.A.

   $ 15,000,000.00  

First Tennessee Bank National Association

   $ 7,000,000.00     

 

 

 

Total:

   $ 400,000,000.00     

 

 

 

Term Facility 1 Commitments

 

Lender

   Term Facility 1 Commitment Amount  

Manufacturers and Traders Trust Company

   $ 37,666,666.66  

Wells Fargo Bank, National Association

   $ 37,666,666.67  

Bank of Montreal

   $ 37,666,666.67  

JPMorgan Chase Bank, N.A.

   $ 71,000,000.00  

SunTrust Bank

   $ 25,000,000.00  

Capital One, National Association

   $ 25,000,000.00  

Branch Banking and Trust Company

   $ 11,000,000.00  

First Tennessee Bank National Association

   $ 5,000,000.00     

 

 

 

Total:

   $ 250,000,000.00     

 

 

 

Term Facility 2 Commitments

 

Lender

   Term Facility 2 Commitment Amount  

Manufacturers and Traders Trust Company

   $ 33,333,333.34  

Wells Fargo Bank, National Association

   $ 33,333,333.33  

Bank of Montreal

   $ 33,333,333.33  

Regions Bank

   $ 25,000,000.00  

Associated Bank, N.A.

   $ 15,000,000.00  

Branch Banking and Trust Company

   $ 7,000,000.00  

First Tennessee Bank National Association

   $ 3,000,000.00     

 

 

 

Total:

   $ 150,000,000.00     

 

 

 

 

A-1



--------------------------------------------------------------------------------

SCHEDULE 1.1. - List of Loan Parties

 

    

Name

  

Status

1

   Broadstone Net Lease, LLC    Borrower

2

   Broadstone Net Lease, Inc.    Parent and Guarantor

 

A-2



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b) Part I - Subsidiaries of the Parent

 

1

Parent Guarantor’s Subsidiaries

 

Subsidiary

  

Jurisdiction

  

Owner of Equity Interest

  

Nature of Equity Interest

   Percentage of
Ownership   Broadstone 2020EX Texas, LLC    New York    Broadstone Net Lease,
LLC    Membership Interest      100 %  Broadstone AC Wisconsin, LLC    New York
   Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone ADTB
Rochester, LLC    Delaware    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone AFD Georgia, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone AI Michigan, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone APLB
Brunswick, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone APLB Jacksonville, LLC    New York    Broadstone Net
Lease, LLC    Membership Interest      100 %  Broadstone APLB Minnesota, LLC   
New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone APLB Sarasota, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone APLB SC, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone APLB
Utah, LLC    New York    Broadstone Net Lease, LLC    Membership Interest     
100 %  Broadstone APLB Virginia, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone APLB Wisconsin, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone APM
Florida, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone ASDCW Texas, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone ASH Arkansas, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone August
Family UPREIT OH PA, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone AVF Michigan, LLC    New York    Broadstone Net
Lease, LLC    Membership Interest      100 %  Broadstone BB Portfolio, LLC   
New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone BEC Texas, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone BEF Portfolio, LLC    New York    Broadstone Net
Lease, LLC    Membership Interest      100 %  Broadstone BER East, LLC    New
York    Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone
BFC Maryland, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone BFW Minnesota LLC    New York    Broadstone Net
Lease, LLC    Membership Interest      100 %  Broadstone BK Emporia, LLC    New
York    Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone
BK Virginia, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone BNR Arizona, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone BPC Ohio, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone BPC
Pittsburgh LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone BT South, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone BW Appalachia, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone BW
Arkansas, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone BW Texas, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone BW Wings South, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone Cable,
LLC    New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone CC Austin, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone CC New Orleans, LLC    New York    Broadstone
Net Lease, LLC    Membership Interest      100 %  Broadstone CC Portfolio, LLC
   New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone CC Raleigh Greensboro, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone CC Theodore Augusta, LLC    New
York    Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone
CFW Texas, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone CHR Illinois, LLC    New York    Broadstone Net Lease,
LLC    Membership Interest      100 %  Broadstone CI West, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone DHCP VA
AL, LLC    New York    Broadstone Net Lease, LLC    Membership Interest      100
%  Broadstone DQ Virginia, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone EA Ohio, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone EO
Birmingham I, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone EO Birmingham II, LLC    New York    Broadstone
Net Lease, LLC    Membership Interest      100 %  Broadstone EWD Illinios, LLC
   New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone FC Colorado, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone FC Portage, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone FDT
Wisconsin, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone FHS Texas, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone Filter, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone FIT
Florida, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone FMFP B2 Texas, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone FMFP B3 Texas, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone FMFP
Texas, LLC    New York    Broadstone Net Lease, LLC    Membership Interest     
100 %  Broadstone FP, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone FS Massachusetts, LLC    New York    Broadstone
Net Lease, LLC    Membership Interest      100 %  Broadstone GC Kentucky, LLC   
New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone GCSC Florida, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone GUC Colorado, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone HC
California, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broastone HFO Michigan, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone HLC Midwest, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone IELC
Texas, LLC    New York    Broadstone Net Lease, LLC    Membership Interest     
100 %  Broadstone IS Houston, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone JFR Portfolio, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone JLC
Missouri, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone KFC Chicago, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 % 

 

A-3



--------------------------------------------------------------------------------

Broadstone Kinston, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone KNG Oklahoma, LLC    New York    Broadstone Net
Lease, LLC    Membership Interest      100 %  Broadstone LC Florida, LLC    New
York    Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone
LGC Northeast, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone LJS California, LLC    New York    Broadstone
Net Lease, LLC    Membership Interest      100 %  Broadstone LJS Georgia, LLC   
New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone LW PA, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone MCW Wisconsin, LLC    New York    Broadstone Net
Lease, LLC    Membership Interest      100 %  Broadstone MD Oklahoma, LLC    New
York    Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone
Med Florida, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone MFEC Florida, LLC    New York    Broadstone Net Lease,
LLC    Membership Interest      100 %  Broadstone MHH Michigan, LLC    New York
   Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone MV
Portfolio, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone MW Texas, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone NDC Fayetteville LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone Net
Lease Acquisitions, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone Net Lease, LLC    New York    Broadstone Net
Lease, Inc.    Membership Interest      91.8 *  Broadstone NF Minnesota, LLC   
New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone NI North Carolina, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone NIC Pennsylvania, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone NSC
Texas, LLC    New York    Broadstone Net Lease, LLC    Membership Interest     
100 %  Broadstone NWCC Texas, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone OP Ohio, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone PC
Michigan, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone PCSC Texas, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone Pearl FL TX, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone Pearl
Virginia, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone Pearl, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone PIC Illinois LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone PJ RLY,
LLC    New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone PP Arkansas, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone PY Cincinnati, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone RA
California, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone RCS Texas, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone Renal Tennessee, LLC    New York
   Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone RL
Portfolio, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone RM Missouri, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone Roller, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone RTC
Portfolio, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone SC Elgin, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone SC Illinios, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone SCD
Mason, LLC    New York    Broadstone Net Lease, LLC    Membership Interest     
100 %  Broadstone SEC North Carolina, LLC    New York    Broadstone Net Lease,
LLC    Membership Interest      100 %  Broadstone SF Minnesota, LLC    New York
   Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone SNC
OK TX, LLC    New York    Broadstone Net Lease, LLC    Membership Interest     
100 %  Broadstone SNI East, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone SNI Greenwich, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone SOE
Raleigh, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone SPS Utah, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Broadstone SSH California, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone STI
Minnesota, LLC    New York    Broadstone Net Lease, LLC    Membership Interest
     100 %  Broadstone STS California, LLC    New York    Broadstone Net Lease,
LLC    Membership Interest      100 %  Broadstone TA Tennessee, LLC    New York
   Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone TB
Augusta Pensacola, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone TB Jacksonville, LLC    New York    Broadstone
Net Lease, LLC    Membership Interest      100 %  Broadstone TB Northwest, LLC
   New York    Broadstone Net Lease, LLC    Membership Interest      100 % 
Broadstone TB Ozarks, LLC    New York    Broadstone Net Lease, LLC    Membership
Interest      100 %  Broadstone TB Southeast, LLC    New York    Broadstone Net
Lease, LLC    Membership Interest      100 %  Broadstone TB TN, LLC    Delaware
   Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone TR
Florida, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone TS Portfolio, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone WFM Sterling, LLC    Delaware   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone WI
Alabama, LLC    New York    Broadstone Net Lease, LLC    Membership Interest   
  100 %  Broadstone WI Appalchia, LLC    New York    Broadstone Net Lease, LLC
   Membership Interest      100 %  Broadstone WI East, LLC    New York   
Broadstone Net Lease, LLC    Membership Interest      100 %  Broadstone WI Great
Plains, LLC    New York    Broadstone Net Lease, LLC    Membership Interest     
100 %  Eire Rochester Florida II, L.L.C.    Florida    Broadstone ADTB
Rochester, LLC    Membership Interest      100 %  GRC Durham, LLC    Delaware   
Broadstone Net Lease, LLC    Membership Interest      100 %  GRC LI TX, LLC   
Delaware    Broadstone Net Lease, LLC    Membership Interest      100 %  NWR
Realty, LLC    Washington    Broadstone Net Lease, LLC    Membership Interest   
  100 %  TB Tampa Real Estate, LLC    New York    Broadstone Net Lease, LLC   
Membership Interest      100 %  Unity Ridgeway, LLC    New York    Broadstone
Net Lease, LLC    Membership Interest      100 % 

 

*

Percentage of membership interests as of March 15, 2017; Ownership deemed 100%
for financial covenants per definition of “Ownership Share”

 

A-4



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b) Part II - Unconsolidated Affiliates

 

    

Unconsolidated Affiliate

   Jurisdiction    Owner of Equity Interest    Nature of Equity Interest   
Percentage of
Ownership

1

   None    —      —      —      —  

 

A-5



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f) Part I - Properties

 

Property

  

Street

  

City/Town

  

State

  

Ownership Entity

  

Occupancy
Status

  

Development
Property

2020 Exhibits, Inc.    10550 S. Sam Houston Pkwy W    Houston    TX   
Broadstone 2020EX Texas, LLC    Occupied    No Academy Sports    1800 N. Mason
Road    Katy    TX    Broadstone ASDCW Texas, LLC    Occupied    No Actuant   
N85 W12545 Westbrook Crossing    Menomonee Falls    WI    Broadstone AC
Wisconsin, LLC    Occupied    No ADT    265 Thruway Park Drive    Rochester   
NY    Eire Rochester FL II, L.L.C.    Occupied    No Alpha Omicron Pi Properties
   1411 Elm Ave    Norman    OK    Broadstone FP, LLC    Occupied    No Alpha
Omicron Pi Properties    408 S. 8th Street    San Jose    CA    Broadstone FP,
LLC    Occupied    No Alpha Omicron Pi Properties    2310 NW Harrison Blvd   
Corvallis    OR    Broadstone FP, LLC    Occupied    No American Family Dental
   533 Stephenson Avenue    Savannah    GA    Broadstone AFD Georgia, LLC   
Occupied    No American Family Dental    91 Brighton Woods Road    Pooler    GA
   Broadstone AFD Georgia, LLC    Occupied    No American Family Dental    206
E. Montgomery Crossroads    Savannah    GA    Broadstone AFD Georgia, LLC   
Occupied    No American Family Dental    206 Johnny Mercer Boulevard    Savannah
   GA    Broadstone AFD Georgia, LLC    Occupied    No American Roller    201
Industrial Park Drive    Walkerton    IN    Broadstone Roller, LLC    Occupied
   No American Roller    1400 13th Avenue    Union Grove    WI    Broadstone
Roller, LLC    Occupied    No American Roller    1440 13th Avenue    Union Grove
   WI    Broadstone Roller, LLC    Occupied    No American Roller    1525 11th
Avenue    Union Grove    WI    Broadstone Roller, LLC    Occupied    No American
Roller    1550 Cedar Line Drive    Rock Hill    SC    Broadstone Roller, LLC   
Occupied    No American Roller    1450 13th Avenue    Union Grove    WI   
Broadstone Roller, LLC    Occupied    No American Roller    1325 W. Fernau Ave
   Oshkosh    WI    Broadstone Roller, LLC    Occupied    No Applebee’s    3441
Clemson Boulevard    Anderson    SC    Broadstone APLB SC, LLC    Occupied    No
Applebee’s    5055 J. Turner Butler Blvd    Jacksonville    FL    Broadstone
APLB Jacksonville, LLC    Occupied    No Applebee’s (Apple American)    5855
Blaine Avenue    Inver Grove Heights    MN    Broadstone APLB Minnesota, LLC   
Occupied    No Applebee’s (Apple American)    14400 Weaver Lake Road    Maple
Grove    MN    Broadstone APLB Minnesota, LLC    Occupied    No Applebee’s
(Apple American)    1900 Adams Street    Mankato    MN    Broadstone APLB
Minnesota, LLC    Occupied    No Applebee’s (Apple American)    1018 Meadowlands
Drive    Saint Paul    MN    Broadstone APLB Minnesota, LLC    Occupied    No
Applebee’s (Doherty)    20 Arthur Anderson Parkway    Sarasota    FL   
Broadstone APLB Sarasota, LLC    Occupied    No Applebee’s (Roanoke)    4510
Challenger Avenue    Roanoke    VA    Broadstone APLB Virginia, LLC    Occupied
   No Applebee’s (Utah)    156 S River Road    St. George    UT    Broadstone
APLB Utah, LLC    Occupied    No Applebee’s (Utah)    1280 N 30 West    Tooele
   UT    Broadstone APLB Utah, LLC    Occupied    No Applebee’s (Utah)    1352 S
Providence Center Drive    Cedar City    UT    Broadstone APLB Utah, LLC   
Occupied    No Applebee’s (Utah)    1622 N 1000 West    Layton    UT   
Broadstone APLB Utah, LLC    Occupied    No Applebee’s (Utah)    2175 W City
Center Ct.    West Valley City    UT    Broadstone APLB Utah, LLC    Occupied   
No Applebee’s Wisconsin    900 Hansen Road    Ashwaubenon    WI    Broadstone
APLB Wisconsin, LLC    Occupied    No Applebee’s Wisconsin    1700 S. Koeller
Street    Oshkosh    WI    Broadstone APLB Wisconsin, LLC    Occupied    No
Applebee’s Wisconsin    2420 E. Mason Street    Green Bay    WI    Broadstone
APLB Wisconsin, LLC    Occupied    No Applebee’s Wisconsin    4435 Calumet Ave
   Manitowoc    WI    Broadstone APLB Wisconsin, LLC    Occupied    No
Applebee’s Wisconsin    3040 E. College Ave    Appleton    WI    Broadstone APLB
Wisconsin, LLC    Occupied    No Applebee’s Wisconsin    2510 W. Washington
Street    West Bend    WI    Broadstone APLB Wisconsin, LLC    Occupied    No
Applebee’s Wisconsin    4745 Golf Road    Eau Claire    WI    Broadstone APLB
Wisconsin, LLC    Occupied    No Applebee’s Wisconsin    3730 W. College Ave   
Appleton    WI    Broadstone APLB Wisconsin, LLC    Occupied    No Arkansas
Surgical Hospital    5201 Northshore Drive    N. Little Rock    AR    Broadstone
ASH Arkansas, LLC    Occupied    No Art Van Furniture    27775 Novi Road    Novi
   MI    Broadstone AVF Michigan, LLC    Occupied    No Art Van Furniture   
8748 West Saginaw Highway    Lansing    MI    Broadstone AVF Michigan, LLC   
Occupied    No Art Van Furniture    4577 Miller Road    Flint    MI   
Broadstone AVF Michigan, LLC    Occupied    No Art Van Furniture    33801 S.
Gratiot Avenue    Clinton    MI    Broadstone AVF Michigan, LLC    Occupied   
No Art Van Furniture    50400 Gratiot Avenue    Chesterfield    MI    Broadstone
AVF Michigan, LLC    Occupied    No Art Van Furniture    1775 Oak Hollow Drive
   Traverse City    MI    Broadstone AVF Michigan, LLC    Occupied    No Art Van
Furniture    6340 East 14 Mile Road    Warren    MI    Broadstone AVF Michigan,
LLC    Occupied    No Art Van Furniture    4625 Wilson Avenue SW    Grandville
   MI    Broadstone AVF Michigan, LLC    Occupied    No Art Van Furniture   
3500 28th Street NE    Grand Rapids    MI    Broadstone AVF Michigan, LLC   
Occupied    No Atlas Southeast Papers, Inc.    3401 St Johns Parkway    Sanford
   FL    Broadstone APM Florida, LLC    Occupied    No Banner Health    9780
South Estrella Parkway    Goodyear    AZ    Broadstone BNR Arizona, LLC   
Occupied    No Becker Furniture    12940 Prosperity Avenue    Becker    MN   
Broadstone BFW Minnesota, LLC    Occupied    No Berkeley Eye Center    22741
Professional Drive    Kingwood    TX    Broadstone BEC Texas, LLC    Occupied   
No Big Tex Trailers    850 I-30 East    Mt. Pleasant    TX    Broadstone BT
South, LLC    Occupied    No Big Tex Trailers    950 I-30 East    Mt. Pleasant
   TX    Broadstone BT South, LLC    Occupied    No Big Tex Trailers    2424 W
Ferguson Drive    Mt. Pleasant    TX    Broadstone BT South, LLC    Occupied   
No Big Tex Trailers    200 County Road    Madill    OK    Broadstone BT South,
LLC    Occupied    No Big Tex Trailers    300 Industrial Road    Madill    OK   
Broadstone BT South, LLC    Occupied    No Big Tex Trailers    800 Industrial
Road    Madill    OK    Broadstone BT South, LLC    Occupied    No Big Tex
Trailers    110 Pettijohn Road    Madill    OK    Broadstone BT South, LLC   
Occupied    No Big Tex Trailers    20975 US Hwy 80 (Industrial/Self Storage)   
Willis Point    TX    Broadstone BT South, LLC    Occupied    No Big Tex
Trailers    223 Rip Wiley Road    Fitzgerald    GA    Broadstone BT South, LLC
   Occupied    No Big Tex Trailers    502 Midway Road    Cordele    GA   
Broadstone BT South, LLC    Occupied    No Big Tex Trailers    3621 East Loop
820 S    Fort Worth    TX    Broadstone BT South, LLC    Occupied    No Big Tex
Trailers    10111 N Walton Walker Blvd    Dallas    TX    Broadstone BT South,
LLC    Occupied    No Big Tex Trailers    1801 E Central Freeway    Wichita
Falls    TX    Broadstone BT South, LLC    Occupied    No Big Tex Trailers   
103 Titan Road    Kingston    OK    Broadstone BT South, LLC    Occupied    No
Big Tex Trailers II    20260 I-35 South    Lytle    TX    Broadstone BT South,
LLC    Occupied    No Big Tex Trailers II    17902 US Hwy 59    New Caney    TX
   Broadstone BT South, LLC    Occupied    No Big Tex Trailers II    13300 West
I-20 East    Odessa    TX    Broadstone BT South, LLC    Occupied    No Bloomin’
Brands    2925 Ross Clark Circle    Dothan    AL    Broadstone BB Portfolio, LLC
   Occupied    No Bloomin’ Brands    1820 Raymond Diehl Road    Tallahassee   
FL    Broadstone BB Portfolio, LLC    Occupied    No Bloomin’ Brands    995 N.
Peachtree Parkway    Peachtree City    GA    Broadstone BB Portfolio, LLC   
Occupied    No Bloomin’ Brands    1824 Club House Drive    Valdosta    GA   
Broadstone BB Portfolio, LLC    Occupied    No Bloomin’ Brands    15608 S.
Harlem Avenue    Orland Park    IL    Broadstone BB Portfolio, LLC    Occupied
   No Bloomin’ Brands    6007 E State Street    Rockford    IL    Broadstone BB
Portfolio, LLC    Occupied    No

 

A-5



--------------------------------------------------------------------------------

Bloomin’ Brands    3201 W. 3rd Street    Bloomington    IN    Broadstone BB
Portfolio, LLC    Occupied    No Bloomin’ Brands    3730 S. Reed Road    Kokomo
   IN    Broadstone BB Portfolio, LLC    Occupied    No Bloomin’ Brands    6435
Dixie Highway    Clarkston    MI    Broadstone BB Portfolio, LLC    Occupied   
No Bloomin’ Brands    1515 W 14 Miles Road    Madison Heights    MI   
Broadstone BB Portfolio, LLC    Occupied    No Bloomin’ Brands    7873
Conference Center Drive    Brighton    MI    Broadstone BB Portfolio, LLC   
Occupied    No Bloomin’ Brands    1501 Boardman Road    Jackson    MI   
Broadstone BB Portfolio, LLC    Occupied    No Bloomin’ Brands    250 Mitchelle
Drive    Hendersonville    NC    Broadstone BB Portfolio, LLC    Occupied    No
Bloomin’ Brands    111 Howell Road    New Bern    NC    Broadstone BB Portfolio,
LLC    Occupied    No Bloomin’ Brands    2625 West Craig Road    Las Vegas    NV
   Broadstone BB Portfolio, LLC    Occupied    No Bloomin’ Brands    230 Lake
Drive East    Cherry Hill    NJ    Broadstone BB Portfolio, LLC    Occupied   
No Bloomin’ Brands    3527 N Union Deposit Road    Harrisburg    PA   
Broadstone BB Portfolio, LLC    Occupied    No Bloomin’ Brands    9395 McKnight
Road    Pittsburgh    PA    Broadstone BB Portfolio, LLC    Occupied    No
Bloomin’ Brands    1550 I-10 S    Beaumont    TX    Broadstone BB Portfolio, LLC
   Occupied    No Bloomin’ Brands    1101 N. Beckley Avenue    Desoto    TX   
Broadstone BB Portfolio, LLC    Occupied    No Bloomin’ Brands    2211 S.
Stemmons Freeway    Lewisville    TX    Broadstone BB Portfolio, LLC    Occupied
   No Bloomin’ Brands    502 West Bay Area Blvd    Webster    TX    Broadstone
BB Portfolio, LLC    Occupied    No Bloomin’ Brands    261 University Blvd   
Harrisonburg    VA    Broadstone BB Portfolio, LLC    Occupied    No Bloomin’
Brands    111 Hylton Lane    Beckley    WV    Broadstone BB Portfolio, LLC   
Occupied    No Blue Pearl    3020 Mallory Lane    Franklin    TN    Broadstone
Pearl, LLC    Occupied    No Blue Pearl    1050 Bonaventure Drive    Elk Grove
Village    IL    Broadstone Pearl, LLC    Occupied    No BluePearl Veterinary
Partners    3000 Busch Lake Blvd    Tampa    FL    Broadstone Pearl FL TX, LLC
   Occupied    No BluePearl Veterinary Partners    2910 Busch Lake    Tampa   
FL    Broadstone Pearl FL TX, LLC    Occupied    No BluePearl Veterinary
Partners    2950 Busch Lake    Tampa    FL    Broadstone Pearl FL TX, LLC   
Occupied    No BluePearl Veterinary Partners    19211 SH 249    Houston    TX   
Broadstone Pearl FL TX, LLC    Occupied    No BluePearl Veterinary Partners   
364 South Independence Blvd    Virginia Beach    VA    Broadstone Pearl
Virginia, LLC    Occupied    No Bob Evans Foods    651 Commerce Parkway    Lima
   OH    Broadstone BEF Portfolio, LLC    Occupied    No Bob Evans Foods    1109
E. Industrial Drive    Sulphur Springs    TX    Broadstone BEF Portfolio, LLC   
Occupied    No Bob Evans Restaurants    1776 Mcdonough St.    Joliet    IL   
Broadstone BER East, LLC    Occupied    No Bob Evans Restaurants    4424 Fairfax
Drive    Mt. Vernon    IL    Broadstone BER East, LLC    Occupied    No Bob
Evans Restaurants    4300 State Route 26 E    Lafayette    IN    Broadstone BER
East, LLC    Occupied    No Bob Evans Restaurants    475 Gateway Blvd   
Chesterton    IN    Broadstone BER East, LLC    Occupied    No Bob Evans
Restaurants    489 Orphanage Road    Fort Wright    KY    Broadstone BER East,
LLC    Occupied    No Bob Evans Restaurants    241 Wal-Mart Way    Maysville   
KY    Broadstone BER East, LLC    Occupied    No Bob Evans Restaurants    45144
Worth Ave    California    MD    Broadstone BER East, LLC    Occupied    No Bob
Evans Restaurants    5641 South Westnedge Ave    Portage    MI    Broadstone BER
East, LLC    Occupied    No Bob Evans Restaurants    7347 California Ave   
Youngstown    OH    Broadstone BER East, LLC    Occupied    No Bob Evans
Restaurants    4471 Eastgate Blvd    Cincinnati    OH    Broadstone BER East,
LLC    Occupied    No Bob Evans Restaurants    1301 South Columbus Pike   
Delaware    OH    Broadstone BER East, LLC    Occupied    No Bob Evans
Restaurants    151 Park Center    Wadsworth    OH    Broadstone BER East, LLC   
Occupied    No Bob Evans Restaurants    2449 Gilchrist Road    Akron    OH   
Broadstone BER East, LLC    Occupied    No Bob Evans Restaurants    1799 State
Route 125    Amelia    OH    Broadstone BER East, LLC    Occupied    No Bob
Evans Restaurants    2100 South Main St.    Bellefontaine    OH    Broadstone
BER East, LLC    Occupied    No Bob Evans Restaurants    12930 State Route 664
   Logan    OH    Broadstone BER East, LLC    Occupied    No Bob Evans
Restaurants    618 Ring Road    Harrison    OH    Broadstone BER East, LLC   
Occupied    No Bob Evans Restaurants    1730 E. Wyandot Avenue    Upper Sandusky
   OH    Broadstone BER East, LLC    Occupied    No Bob Evans Restaurants    932
Sheraton Drive    Mars    PA    Broadstone BER East, LLC    Occupied    No Bob
Evans Restaurants    27 Kimberly Lane    Cranberry    PA    Broadstone BER East,
LLC    Occupied    No Bob Evans Restaurants    2896 Pike St.    Parkersburg   
WV    Broadstone BER East, LLC    Occupied    No Bob Evans Restaurants    121
Kinetic Drive    Huntington    WV    Broadstone BER East, LLC    Occupied    No
Bob Evans Restaurants    13050 Brook Park Road    Brook Park    OH    Broadstone
BER East, LLC    Occupied    No Bob Evans Restaurants    3023 South Second St   
Terra Haute    IN    Broadstone BER East, LLC    Occupied    No Bob Evans
Restaurants    1 Mariner Court    Harmerville    PA    Broadstone BER East, LLC
   Occupied    No Bowles Fluidics Corporation    6625 Dobbin Road    Columbia   
MD    Broadstone BFC Maryland, LLC    Occupied    No Buffalo Wild Wings    45
Betten Court    Bridgeport    WV    Broadstone BW Appalachia, LLC    Occupied   
No Buffalo Wild Wings    442 Fortman Drive    St. Mary’s    OH    Broadstone BW
Appalachia, LLC    Occupied    No Buffalo Wild Wings    2948 Allentown Road   
Lima    OH    Broadstone BW Appalachia, LLC    Occupied    No Buffalo Wild Wings
   6629 San Dario Avenue    Laredo    TX    Broadstone BW Texas, LLC    Occupied
   No Burger King (Ramsel Dining)    9178 Chamberlayne Road    Mechanicsville   
VA    Broadstone BK Virginia, LLC    Occupied    No Burger King/Citgo (Ramsel
Dining)    100 Market Drive    Emporia    VA    Broadstone BK Emporia, LLC   
Occupied    No BWW    2212 East Parkway    Russellvillee    AR    Broadstone BW
Arkansas, LLC    Occupied    No BWW    945 Wimberly Drive SW    Decatur    AL   
Broadstone BW Wings South, LLC    Occupied    No BWW    2870 Florence Boulevard
   Florence    AL    Broadstone BW Wings South, LLC    Occupied    No BWW   
3485 Tupelo Commons    Tupelo    MS    Broadstone BW Wings South, LLC   
Occupied    No C.H. Robinson    1501 Mittel Blvd    Wood Dale    IL   
Broadstone CHR Illinois, LLC    Occupied    No Cablecraft    4401 South Orchard
Street    Tacoma    WA    Broadstone Cable,LLC    Occupied    No Cablecraft   
2789 Old Belleville Road    St. Matthews    SC    Broadstone Cable,LLC   
Occupied    No Cablecraft    2110 Summit Street    New Haven    IN    Broadstone
Cable,LLC    Occupied    No Celerion    2420 W Baselne Road    Tempe    AZ   
Broadstone CI West, LLC    Occupied    No Celerion    621 Peach Street   
Lincoln    NE    Broadstone CI West, LLC    Occupied    No Centene    5900 Ben
White    Austin    TX    Broadstone CC Austin, LLC    Occupied    No Cott   
1001 10th Avenue    Columbus    GA    Broadstone CC Portfolio, LLC    Occupied
   No Cott    1761 Newport Road    Ephrata    PA    Broadstone CC Portfolio, LLC
   Occupied    No Cott    1990 Hood Road    Greer    SC    Broadstone CC
Portfolio, LLC    Occupied    No Cott    3502 Enterprise Avenue    Joplin    MO
   Broadstone CC Portfolio, LLC    Occupied    No Cott    27815 Highway Blvd   
Katy    TX    Broadstone CC Portfolio, LLC    Occupied    No DSI Renal Care   
913 N. 25th Street    Richmond    VA    Broadstone DHCP VA AL, LLC    Occupied
   No DSI Renal Care    2958 Dorchester Drive    Montgomery    AL    Broadstone
DHCP VA AL, LLC    Occupied    No DSI Renal Care    3420 Elvis Presley Boulevard
   Memphis    TN    Broadstone Renal Tennessee, LLC    Occupied    No Edward
Health    16519 South Route 59    Plainfield    IL    Broadstone EWD Illinois,
LLC    Occupied    No Enginetics    7700 New Carlisle Pike    Huber Heights   
OH    Broadstone EA Ohio, LLC    Occupied    No

 

A-7



--------------------------------------------------------------------------------

Enginetics    34000 Melinz Parkway    Eastlake    OH    Broadstone EA Ohio, LLC
   Occupied    No Express Oil    2013 Center Point Parkway    Birmingham    AL
   Broadstone EO Birmingham II, LLC    Occupied    No Federal Heath    1500 N
Bolton    Jacksonville    TX    Broadstone FHS Texas, LLC    Occupied    No
Federal Heath    2300 State Highway 121    Euless    TX    Broadstone FHS Texas,
LLC    Occupied    No Fiat    6410 Ameriplex Drive    Portage    IN   
Broadstone FC Portage, LLC    Occupied    No Fiberspar    3600 Ronald Reagan
Blvd    Johnstown    CO    Broadstone FC Colorado, LLC    Occupied    No
Filtration Group    600 Railroad Avenue    York    SC    Broadstone Filter, LLC
   Occupied    No Filtration Group    1309 South 58th Street    St. Joseph    MO
   Broadstone Filter, LLC    Occupied    No Florida Institute of Technology   
3011 Babcock Street    Melbourne    FL    Broadstone FIT Florida, LLC   
Occupied    No FM 1960 Building II    845 Cypress Creek Parkway    Houston    TX
   Broadstone FMFP Texas B2, LLC    Occupied    No FM 1960 Building III    847
Cypress Creek Parkway    Houston    TX    Broadstone FMFP Texas B3, LLC   
Occupied    No FM 1960 Medical Center    837 Cypress Creek Parkway    Houston   
TX    Broadstone FMFP Texas, LLC    Occupied    No Froedtert/Greenfield Health
   4475 South 108th Street    Greenfield    WI    Broadstone MCW Wisconsin, LLC
   Occupied    No Froedtert/Springdale Health    21700 Intertech Drive   
Brookfield    WI    Broadstone MCW Wisconsin, LLC    Occupied    No
Froedtert/Sunnyslope Health    1350 South Sunny Slope Road    Brookfield    WI
   Broadstone FDT Wisconsin, LLC    Occupied    No Froedtert/West Brook Health
   2315 East Moreland Blvd    Waukesha    WI    Broadstone FDT Wisconsin, LLC   
Occupied    No Golden Corral    185 E. New Circle Road    Lexington    KY   
Broadstone GC Kentucky, LLC    Occupied    No Guardian Urgent Care    5165 West
72nd Avenue    Westminster    CO    Broadstone GUC Colorado, LLC    Occupied   
No Gulfcoast    865 S. Indiana Avenue    Englewood    FL    Broadstone GCSC
Florida, LLC    Occupied    No Gulfcoast    4937 Clark Road    Sarasota    FL   
Broadstone GCSC Florida, LLC    Occupied    No Gulfcoast    4947 Clark Road   
Sarasota    FL    Broadstone GCSC Florida, LLC    Occupied    No Hal Leonard   
7777 Bluemound Road    Milwaukee    WI    Broadstone HLC Midwest, LLC   
Occupied    No Hal Leonard    1210 Innovation Drive    Winona    MN   
Broadstone HLC Midwest, LLC    Occupied    No Hal Leonard    965 East Mark
Street    Winona    MN    Broadstone HLC Midwest, LLC    Occupied    No
Heartland/My Dentist    1430 Lonnie Abbot Avenue    Ada    OK    Broadstone MD
Oklahoma, LLC    Occupied    No Heartland/My Dentist    12106 S. Memorial Drive
   Bixby    OK    Broadstone MD Oklahoma, LLC    Occupied    No Heartland/My
Dentist    9072 US Highway 70    Durant    OK    Broadstone MD Oklahoma, LLC   
Occupied    No Heartland/My Dentist    1144 S.W. 104th St.    Oklahoma City   
OK    Broadstone MD Oklahoma, LLC    Occupied    No Heartland/My Dentist    19
West Interstate Parkway    Shawnee    OK    Broadstone MD Oklahoma, LLC   
Occupied    No Heartland/My Dentist    1011 East Taft Avenue    Sapulpa    OK   
Broadstone MD Oklahoma, LLC    Occupied    No Heartland/My Dentist    3617 West
Sunset Ave    Springdale    AR    Broadstone MD Oklahoma, LLC    Occupied    No
Heartland/My Dentist    6250 Rufe Snow Drive    Ft. Worth    TX    Broadstone MD
Oklahoma, LLC    Occupied    No Heartland/My Dentist    1411 S. Rangeline Rd.   
Joplin    MO    Broadstone MD Oklahoma, LLC    Occupied    No Heartland/My
Dentist    2111 NW Cashe Road    Lawton    OK    Broadstone MD Oklahoma, LLC   
Occupied    No Heartland/My Dentist    611 S. George Nigh Expressway   
McAlester    OK    Broadstone MD Oklahoma, LLC    Occupied    No Heartland/My
Dentist    1333 E. Main Street    Weatherford    OK    Broadstone MD Oklahoma,
LLC    Occupied    No Heartland/My Dentist    1224 SE Washinton Road   
Bartlesville    OK    Broadstone MD Oklahoma, LLC    Occupied    No Heartland/My
Dentist    1443 N Rock Road    Wichita    KS    Broadstone MD Oklahoma, LLC   
Occupied    No Heartland/My Dentist    2203 W. University Drive    Denton    TX
   Broadstone MD Oklahoma, LLC    Occupied    No Heartland/My Dentist    2401
12th Avenue NW    Ardmore    OK    Broadstone MD Oklahoma, LLC    Occupied    No
Henry Ford OptimEyes    35160 Central City Parkway    Westland    MI   
Broadstone HFO Michigan, LLC    Occupied    No Henry Ford OptimEyes    33100 S.
Gratiot Ave    Clinton Township    MI    Broadstone HFO Michigan, LLC   
Occupied    No IFCO    550 Canino Road    Houston    TX    Broadstone IS
Houston, LLC    Occupied    No Implus Footware    2001 T.W. Alexander Drive   
Durham    NC    GRC Durham, LLC    Occupied    No Jack’s Family Restaurants   
431 East Main Street    Adamsville    TN    Broadstone JFR Portfolio, LLC   
Occupied    No Jack’s Family Restaurants    5701 Veterans Memorial Drive   
Adamsville    AL    Broadstone JFR Portfolio, LLC    Occupied    No Jack’s
Family Restaurants    18 Big Valley Rd    Alexandria    AL    Broadstone JFR
Portfolio, LLC    Occupied    No Jack’s Family Restaurants    36966 US Hwy 231
   Ashville    AL    Broadstone JFR Portfolio, LLC    Occupied    No Jack’s
Family Restaurants    307 US Hwy 31 North    Athens    AL    Broadstone JFR
Portfolio, LLC    Occupied    No Jack’s Family Restaurants    31128 1st Avenue
NE    Carbon Hill    AL    Broadstone JFR Portfolio, LLC    Occupied    No
Jack’s Family Restaurants    1190 North Park Street    Carrollton    GA   
Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants    55
Birmingham Road    Centreville    AL    Broadstone JFR Portfolio, LLC   
Occupied    No Jack’s Family Restaurants    1414 Rainbow Drive    Gadsden    AL
   Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants   
3180 Hwy 157    Cullman    AL    Broadstone JFR Portfolio, LLC    Occupied    No
Jack’s Family Restaurants    1641 Main Street SW    Cullman    AL    Broadstone
JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants    2181 Hwy 78
East    Dora    AL    Broadstone JFR Portfolio, LLC    Occupied    No Jack’s
Family Restaurants    15266 Hwy 278    Double Springs    AL    Broadstone JFR
Portfolio, LLC    Occupied    No Jack’s Family Restaurants    22714 AL Hwy 24   
Moulton    AL    Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family
Restaurants    14445 US Hwy 431    Guntersville    AL    Broadstone JFR
Portfolio, LLC    Occupied    No Jack’s Family Restaurants    5320 Hwy 280 East
   Harpersville    AL    Broadstone JFR Portfolio, LLC    Occupied    No Jack’s
Family Restaurants    5888 Harvest Highway 53    Harvest    AL    Broadstone JFR
Portfolio, LLC    Occupied    No Jack’s Family Restaurants    520 East Main
Street    Henderson    TN    Broadstone JFR Portfolio, LLC    Occupied    No
Jack’s Family Restaurants    145 Hughes Road    Madison    AL    Broadstone JFR
Portfolio, LLC    Occupied    No Jack’s Family Restaurants    2119 North Locust
Avenue    Lawrenceburg    TN    Broadstone JFR Portfolio, LLC    Occupied    No
Jack’s Family Restaurants    1032 North Main Street    Montevallo    AL   
Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants   
3211 Woodward Avenue    Muscle Shoals    AL    Broadstone JFR Portfolio, LLC   
Occupied    No Jack’s Family Restaurants    14045 US Hwy 411    Odenville    AL
   Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants   
1903 Pepperell Parkway    Opelika    AL    Broadstone JFR Portfolio, LLC   
Occupied    No Jack’s Family Restaurants    201 Hwy 278 Bypass East    Piedmont
   AL    Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family
Restaurants    503 1st Avenue East    Reform    AL    Broadstone JFR Portfolio,
LLC    Occupied    No Jack’s Family Restaurants    4170 Hwy 431    Roanoke    AL
   Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants   
700 Wayne Road    Savannah    TN    Broadstone JFR Portfolio, LLC    Occupied   
No Jack’s Family Restaurants    1105 Montgomery Avenue    Sheffield    AL   
Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants   
5271 Hwy 67 South    Somerville    AL    Broadstone JFR Portfolio, LLC   
Occupied    No Jack’s Family Restaurants    444 Marietta Road    Springville   
AL    Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants
   43023 US Hwy 72    Stevenson    AL    Broadstone JFR Portfolio, LLC   
Occupied    No Jack’s Family Restaurants    1460 Gadsden Hwy    Trussville    AL
   Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants   
485 Hwy 72 West    Tuscumbia    AL    Broadstone JFR Portfolio, LLC    Occupied
   No Jack’s Family Restaurants    32 Village Lane    Wedowee    AL   
Broadstone JFR Portfolio, LLC    Occupied    No Jack’s Family Restaurants   
1421 Winchester Road NE    Huntsville    AL    Broadstone JFR Portfolio, LLC   
Occupied    No

 

A-8



--------------------------------------------------------------------------------

Kum & Go    1890 Perkins Road    Stillwater    OK    Broadstone KNG Oklahoma,
LLC    Occupied    No Leedsworld    350 Alvin Drive    New Kensington    PA   
Broadstone LW PA, LLC    Occupied    No Lehigh Gas/ BP-BP Store    2625
Alexandria Pike    Highland Heights    KY    Broadstone LGC Northeast, LLC   
Occupied    No Lehigh Gas/AM/PM-BP    610 W 4Th St    Covington    KY   
Broadstone LGC Northeast, LLC    Occupied    No Lehigh Gas/Exxon    1830 Easton
Road    Somerset    NJ    Broadstone LGC Northeast, LLC    Occupied    No Lehigh
Gas/Tiger Mart-Exxon    801 North Olden St.    Trenton    NJ    Broadstone LGC
Northeast, LLC    Occupied    No Lehigh Gas/Tiger Mart-Exxon    1500 Pennington
Rd.    Trenton    NJ    Broadstone LGC Northeast, LLC    Occupied    No Lufkin
Industries    11050 WLY Bldg. P    Houston    TX    GRC LI TX, LLC    Occupied
   No Lufkin Industries    11050 WLY Bldg. S    Houston    TX    GRC LI TX, LLC
   Occupied    No Lufkin Industries    1120 Marvin A. Smith Road    Kilgore   
TX    GRC LI TX, LLC    Occupied    No MED Florida    1700 & 1710 Wuesthoff
Drive    Viera    FL    Broadstone MED Florida, LLC    Occupied    No MED
Florida    6800 Spyglass Court    Viera    FL    Broadstone MED Florida, LLC   
Occupied    No MED Florida    8060 Spyglass Hill Road    Viera    FL   
Broadstone MED Florida, LLC    Occupied    No MedVet Associates    300 East
Wilson Bridge    Worthington    OH    Broadstone MV Portfolio, LLC    Occupied
   No MedVet Associates    9650 Mayflower Park    Carmel    IN    Broadstone MV
Portfolio, LLC    Occupied    No Metro Health Hospital    3912 32nd Avenue   
Hudsonville    MI    Broadstone MHH Michigan, LLC    Occupied    No Micross
Components    1800 (1804) McCarthy Blvd    Milpitas    CA    Broadstone STS
California, LLC    Occupied    No Mid Florida    17560 SE 109th Terrace Road   
Summerfield    FL    Broadstone MFEC Florida, LLC    Occupied    No Mid Florida
   17512 US Highway 441    Mt. Dora    FL    Broadstone MFEC Florida, LLC   
Occupied    No Mid Florida    17556 SE 109th Terrace Road    Summerfield    FL
   Broadstone MFEC Florida, LLC    Occupied    No Mid Florida    17560 US
Highway 441    Mt. Dora    FL    Broadstone MFEC Florida, LLC    Occupied    No
Mid Florida    600 North 14th Street    Leesburg    FL    Broadstone MFEC
Florida, LLC    Occupied    No Mobility Works    16262 IH 35N    Selma    TX   
Broadstone MW Texas, LLC    Occupied    No Mobility Works    6473 DeZavala Road
   San Antonio    TX    Broadstone MW Texas, LLC    Occupied    No Nanston
Dental    570 West Lanier Avenue    Fayetteville    GA    Broadstone NDC
Fayetteville, LLC    Occupied    No Nationwide Insurance Company    355 Maple
Avenue    Harleysville    PA    Broadstone NIC Pennsylvania, LLC    Occupied   
No Nationwide Insurance Company    1000 Nationwide Drive    Harrisburg    PA   
Broadstone NIC Pennsylvania, LLC    Occupied    No New Flyer    6200 Glenn
Carlson Drive    St. Cloud    MN    Broadstone NF Minnesota, LLC    Occupied   
No Northstar Surgical Center    4640 Loop 289    Lubbock    TX    Broadstone NSC
Texas, LLC    Occupied    No Northwest Cancer    17323 Red Oak Drive    Houston
   TX    Broadstone NWCC Texas, LLC    Occupied    No Northwest Cancer    18488
Interstate 45 South    Conroe    TX    Broadstone NWCC Texas, LLC    Occupied   
No Nypro    100 Vista Boulevard    Arden    NC    Broadstone NI North Carolina,
LLC    Occupied    No Ohio Power Company    4500 S. Hamilton Road    Groveport
   OH    Broadstone OP Ohio, LLC    Occupied    No Pactiv    2769 Rouse Road   
Kinston    NC    Broadstone Kinston, LLC    Occupied    No Pediatrics Plus   
301 N Sidney Avenue    Russellvillee    AR    Broadstone PP Arkansas, LLC   
Occupied    No Pediatrics Plus    1900 Aldersgate Road    Little Rock    AR   
Broadstone PP Arkansas, LLC    Occupied    No Pediatrics Plus    2740 College
Avenue    Conway    AR    Broadstone PP Arkansas, LLC    Occupied    No
Physicians Immediate Care    3475 S. Alpine Road    Rockford    IL    Broadstone
PIC Illinois, LLC    Occupied    No Physicians Immediate Care    11475 N. 2nd
Street    Machesny Prk.    IL    Broadstone PIC Illinois, LLC    Occupied    No
Physicians Immediate Care    1000 E. Riverside Boulevard    Loves Park    IL   
Broadstone PIC Illinois, LLC    Occupied    No Plastic Surgery Center    5316
West Plano Parkway    Plano    TX    Broadstone PCSC Texas, LLC    Occupied   
No Popeyes    7131 Reading Road    Cincinnati    OH    Broadstone PY Cincinnati,
LLC    Occupied    No Port City    711 & 675 E Porter Road    Norton Shores   
MI    Broadstone PC Michigan, LLC    Occupied    No Port City    1985 E Laketon
Avenue    Muskegon    MI    Broadstone PC Michigan, LLC    Occupied    No Port
City    2121 Latimer Drive    Muskegon    MI    Broadstone PC Michigan, LLC   
Occupied    No Port City    2281 Port City Blvd    Muskegon    MI    Broadstone
PC Michigan, LLC    Occupied    No Port City    2350 Black Creek Drive   
Muskegon    MI    Broadstone PC Michigan, LLC    Occupied    No Raben Tire   
1724 W. Everly Brothers Blvd    Central City    KY    Broadstone RTC Portfolio,
LLC    Occupied    No Raben Tire    814 Frederica Street    Owensboro    KY   
Broadstone RTC Portfolio, LLC    Occupied    No Raben Tire    8000 State Road 66
   Newburgh    IN    Broadstone RTC Portfolio, LLC    Occupied    No Raben Tire
   2015 E. Malone Avenue    Sikeston    MO    Broadstone RTC Portfolio, LLC   
Occupied    No Raben Tire    1000-1108 N. Fares Avenue    Evansville    IN   
Broadstone RTC Portfolio, LLC    Occupied    No Raben Tire    400-500 NW Fourth
Street    Evansville    IN    Broadstone RTC Portfolio, LLC    Occupied    No
Raben Tire    1200 Dufour Street    Marion    IL    Broadstone RTC Portfolio,
LLC    Occupied    No Raben Tire    802 First Street    Kennett    MO   
Broadstone RTC Portfolio, LLC    Occupied    No Raben Tire    2810 Westwood Blvd
   Poplar Bluff    MO    Broadstone RTC Portfolio, LLC    Occupied    No Raben
Tire    2000 Independence Street    Cape Girardeau    MO    Broadstone RTC
Portfolio, LLC    Occupied    No Raben Tire    3480 Nash Road    Scott City   
MO    Broadstone RTC Portfolio, LLC    Occupied    No Raben Tire    1400 Green
Street    Henderson    KY    Broadstone RTC Portfolio, LLC    Occupied    No
Raben Tire    1400 S. Division Street    Blytheville    AR    Broadstone RTC
Portfolio, LLC    Occupied    No Raben Tire    600 N. Jackson Street   
Harrisburg    IL    Broadstone RTC Portfolio, LLC    Occupied    No Raben Tire
   4121 Highway 31 East    Clarksville    IN    Broadstone RTC Portfolio, LLC   
Occupied    No Raben Tire    1230 Alsop Lane    Owensboro    KY    Broadstone
RTC Portfolio, LLC    Occupied    No Raben Tire    5911 Pearl Court   
Evansville    IN    Broadstone RTC Portfolio, LLC    Occupied    No Raben Tire
   12624 S. Northgate Drive    Haubstadt    IN    Broadstone RTC Portfolio, LLC
   Occupied    No Raben Tire    7695 S. 1150 E    Otterbein    IN    Broadstone
RTC Portfolio, LLC    Occupied    No Rally Automotive Group    438 Auto Vista
Drive    Palmdale    CA    Broadstone RA California, LLC    Occupied    No Rally
Automotive Group    38958 Carriage Way    Palmdale    CA    Broadstone RA
California, LLC    Occupied    No Rally Automotive Group    39012 Carriage Way
   Palmdale    CA    Broadstone RA California, LLC    Occupied    No Red Lobster
   2950 Plainfield Road    Joliet    IL    Broadstone RL Portfolio, LLC   
Occupied    No Red Lobster    1745 Old Fort Parkway    Murfressboro    TN   
Broadstone RL Portfolio, LLC    Occupied    No Red Lobster    670 NW Blue
Parkway    Lees Summit    MO    Broadstone RL Portfolio, LLC    Occupied    No
Red Lobster    4455 Wadsworth Blvd    Wheat Ridge    CO    Broadstone RL
Portfolio, LLC    Occupied    No Red Lobster    555 South West Street    Wichita
   KS    Broadstone RL Portfolio, LLC    Occupied    No Red Lobster    6728 S.
Memorial Drive    Tulsa    OK    Broadstone RL Portfolio, LLC    Occupied    No
Red Lobster    271 N. Dupont Highway    Dover    DE    Broadstone RL Portfolio,
LLC    Occupied    No Red Lobster    10520 Coors By-Pass NW    Albuquerque    NM
   Broadstone RL Portfolio, LLC    Occupied    No Red Lobster    9415
Pineville-Matthews Road    Pineville    NC    Broadstone RL Portfolio, LLC   
Occupied    No Red Lobster    12515 Elm Creek Blvd    Maple Grove    MN   
Broadstone RL Portfolio, LLC    Occupied    No Red Lobster    575 S. Telshor
Blvd    Las Cruces    NM    Broadstone RL Portfolio, LLC    Occupied    No

 

A-9



--------------------------------------------------------------------------------

Red Lobster    8350 3rd Street North    Oakdale    MN    Broadstone RL
Portfolio, LLC    Occupied    No Red Lobster    2077 Riverside Drive    Macon   
GA    Broadstone RL Portfolio, LLC    Occupied    No Red Lobster    2550
Nicholasville Road    Lexington    KY    Broadstone RL Portfolio, LLC   
Occupied    No Red Lobster    1725 Rainbow Drive    Gadsden    AL    Broadstone
RL Portfolio, LLC    Occupied    No Red Lobster    690 East Thompson Road   
Indianapolis    IN    Broadstone RL Portfolio, LLC    Occupied    No Red Lobster
   302 N. Interstate Drive    Norman    OK    Broadstone RL Portfolio, LLC   
Occupied    No Red Lobster    305 Merchants Road    Knoxville    TN   
Broadstone RL Portfolio, LLC    Occupied    No Red Lobster    1814 Gallatin Pike
North    Madison    TN    Broadstone RL Portfolio, LLC    Occupied    No Red
Lobster    7921 Dream Street    Florence    KY    Broadstone RL Portfolio, LLC
   Occupied    No Red Lobster    2925 White Bear Avenue    Maplewood    MN   
Broadstone RL Portfolio, LLC    Occupied    No Red Lobster    4450 Rodeo Road   
Santa Fe    NM    Broadstone RL Portfolio, LLC    Occupied    No Red Lobster   
7750 Winchester Road    Memphis    TN    Broadstone RL Portfolio, LLC   
Occupied    No Red Lobster    2642 Stadium Blvd    Jonesboro    AR    Broadstone
RL Portfolio, LLC    Occupied    No Red Lobster    120 Creasy Lane South   
Lafayette    IN    Broadstone RL Portfolio, LLC    Occupied    No RotoMetrics   
800 Howerton Lane    Eureka    MO    Broadstone RM Missouri, LLC    Occupied   
No Rudy’s    11570 Research Blvd    Austin    TX    Broadstone RCS Texas, LLC   
Occupied    No Rudy’s    2451 South Capital of Texas Highway    Austin    TX   
Broadstone RCS Texas, LLC    Occupied    No Rudy’s    7709 Ranch Road North   
Austin    TX    Broadstone RCS Texas, LLC    Occupied    No Rudy’s    2400 N
I-35    Round Rock    TX    Broadstone RCS Texas, LLC    Occupied    No Select
Portfolio Servicing, Inc.    3217 South Decker Lake Drive    West Valley City   
UT    Broadstone SPS Utah, LLC    Occupied    No Shemin    1081 King Street   
Greenwich    CT    Broadstone SNI Greenwich, LLC    Occupied    No Shemin   
5801 Stevens Road    White Marsh    MD    Broadstone SNI East, LLC    Occupied
   No Shemin    8309 Quarry Road    Manassas    VA    Broadstone SNI East, LLC
   Occupied    No Shemin    580 Church Street    Morrisville    NC    Broadstone
SNI East, LLC    Occupied    No Shemin    5191 Concord Road    Aston    PA   
Broadstone SNI East, LLC    Occupied    No Shemin    11245 Mosteller Road   
Cincinnati    OH    Broadstone SNI East, LLC    Occupied    No Shemin    4877
Vulcan Avenue    Columbus    OH    Broadstone SNI East, LLC    Occupied    No
Shemin    899 Marshall Phelps Road    Windsor    CT    Broadstone SNI East, LLC
   Occupied    No Shemin    360 Bilmar Drive    Pittsburgh    PA    Broadstone
SNI East, LLC    Occupied    No Shutterfly    5005 Dean Lakes Road    Shakopee
   MN    Broadstone SF Minnesota, LLC    Occupied    No Siemens    1401 Madeline
Lane    Elgin    IL    Broadstone SC Elgin, LLC    Occupied    No Siemens   
2501 N. Barrington Road    Hoffman Estates    IL    Broadstone SC Illinois, LLC
   Occupied    No Sonic    1530 South Mason Road    Katy    TX    Broadstone SNC
OK TX, LLC    Occupied    No Sonic    9827 West Main Street    La Porte    TX   
Broadstone SNC OK TX, LLC    Occupied    No Sonic    6601 Dalrock Road   
Rowlett    TX    Broadstone SNC OK TX, LLC    Occupied    No Sonic    1000 NW
24th Avenue    Norman    OK    Broadstone SNC OK TX, LLC    Occupied    No Sonic
   5901 West Reno Avenue    Oklahoma City    OK    Broadstone SNC OK TX, LLC   
Occupied    No Sonic (2016)    615 South Main Street    Ashland City    TN   
Broadstone SNC OK TX, LLC    Occupied    No Sonic (2016)    1628 Main Street   
Cadiz    KY    Broadstone SNC OK TX, LLC    Occupied    No Sonic (2016)    729
Highway 100    Centreville    TN    Broadstone SNC OK TX, LLC    Occupied    No
Sonic (2016)    106 Luyben Hills Road    Kingston Springs    TN    Broadstone
SNC OK TX, LLC    Occupied    No Sonic (2016)    3655 North Mount Juliet Road   
Mount Juliet    TN    Broadstone SNC OK TX, LLC    Occupied    No Sonic (2016)
   417 Highway 76    White House    TN    Broadstone SNC OK TX, LLC    Occupied
   No Sportech    10800 175th Avenue NW    Elk River    MN    Broadstone STI
Minnesota, LLC    Occupied    No Sportech    11074 179th Avenue    Elk River   
MN    Broadstone STI Minnesota, LLC    Occupied    No Stanislaus Surgical
Hospital    1421 Oakdale Road    Modesto    CA    Broadstone SSH California, LLC
   Occupied    No Stanislaus Surgical Hospital    1502 Oakdale Road    Modesto
   CA    Broadstone SSH California, LLC    Occupied    No Storr Products   
10800 World Trade Blvd    Morrisville    NC    Broadstone SOE Raleigh, LLC   
Occupied    No Taco Bell    1120 E. Wishkah    Aberdeen    WA    Broadstone TB
Northwest, LLC    Occupied    No Taco Bell    17809 108th Avenue SE    Renton   
WA    NWR Realty, LLC    Occupied    No Taco Bell    10611 Pacific Avenue S   
Tacoma    WA    NWR Realty, LLC    Occupied    No Taco Bell    8401 S Tacoma Way
   Tacoma    WA    NWR Realty, LLC    Occupied    No Taco Bell    16350 West
Valley Highway    Tukwila    WA    NWR Realty, LLC    Occupied    No Taco Bell
   2031 SW Campus Drive    Federal Way    WA    NWR Realty, LLC    Occupied   
No Taco Bell    9511 Bridgeportway    Lakewood    WA    NWR Realty, LLC   
Occupied    No Taco Bell    1308 S. Burlington Blvd    Burlington    WA    NWR
Realty, LLC    Occupied    No Taco Bell    616 State Street    Marysville    WA
   NWR Realty, LLC    Occupied    No Taco Bell    515 SW 128th Street    Everett
   WA    NWR Realty, LLC    Occupied    No Taco Bell    710 S Meridian   
Puyallup    WA    NWR Realty, LLC    Occupied    No Taco Bell (BBG North, LLC)
   846 Highway 51 North    Ripley    TN    Broadstone TB TN, LLC    Occupied   
No Taco Bell (BBG North, LLC)    2330 N. Highland Avenue    Jackson    TN   
Broadstone TB TN, LLC    Occupied    No Taco Bell (BBG North, LLC)    447 East
Main Street    Henderson    TN    Broadstone TB TN, LLC    Occupied    No Taco
Bell (BBG North, LLC)    565 West Church Street    Lexington    TN    Broadstone
TB TN, LLC    Occupied    No Taco Bell (BBG North, LLC)    2479 North Central
Avenue    Humboldt    TN    Broadstone TB TN, LLC    Occupied    No Taco Bell
(BDE Florida)    706 MLK Jr. Blvd W    Seffner    FL    TB Tampa Real Estate,
LLC    Occupied    No Taco Bell (BDE Florida)    3600 4th Street North    Saint
Petersburg    FL    TB Tampa Real Estate, LLC    Occupied    No Taco Bell (BDE
Florida)    6004 14th Street    Bradenton    FL    TB Tampa Real Estate, LLC   
Occupied    No Taco Bell (BDE Florida)    7313 Gall Blvd    Zephyrhills    FL   
TB Tampa Real Estate, LLC    Occupied    No Taco Bell (BDE Florida)    7620 W
Hillsborough    Tampa    FL    TB Tampa Real Estate, LLC    Occupied    No Taco
Bell (BDE Florida)    12816 US Highway 301    Dade City    FL    TB Tampa Real
Estate, LLC    Occupied    No Taco Bell (Bravo Foods)    3645 N. Atlantic Ave   
Cocoa Beach    FL    Broadstone TB Southeast, LLC    Occupied    No Taco Bell
(Bravo Foods)    3755 W. Lake Mary Blvd    Lake Mary    FL    Broadstone TB
Southeast, LLC    Occupied    No Taco Bell (Bravo Foods)    1860 State Road 44
   New Smyrna Beach    FL    Broadstone TB Southeast, LLC    Occupied    No Taco
Bell (Bravo Foods)    10005 University Blvd    Orlando    FL    Broadstone TB
Southeast, LLC    Occupied    No Taco Bell (Bravo Foods)    5400 N. Orange
Blossom Trail    Orlando    FL    Broadstone TB Southeast, LLC    Occupied    No
Taco Bell (Bravo Foods)    302 Mall Blvd    Savannah    GA    Broadstone TB
Southeast, LLC    Occupied    No Taco Bell (Bravo Foods)    2631 Skidaway Rd   
Savannah    GA    Broadstone TB Southeast, LLC    Occupied    No Taco Bell
(Bravo Foods)    3615 Mundy Mill Rd    Oakwood    GA    Broadstone TB Southeast,
LLC    Occupied    No Taco Bell (Bravo Foods)    301 W. General Screven Way   
Hinesville    GA    Broadstone TB Southeast, LLC    Occupied    No Taco Bell
(K-Mac Enterprises)    833 Highway 62 E    Mountain Home    AR    Broadstone TB
Ozarks, LLC    Occupied    No

 

A-10



--------------------------------------------------------------------------------

Taco Bell (K-Mac Enterprises)    1102 S Saint Louis Street    Batesville    AR
   Broadstone TB Ozarks, LLC    Occupied    No Taco Bell (K-Mac Enterprises)   
2525 W. Kings Highway    Paragould    AR    Broadstone TB Ozarks, LLC   
Occupied    No Taco Bell (K-Mac Enterprises)    2055 N. Washington Street   
Forrest City    AR    Broadstone TB Ozarks, LLC    Occupied    No Taco Bell
(K-Mac Enterprises)    2730 Lake Road    Dyersburg    TN    Broadstone TB
Ozarks, LLC    Occupied    No Taco Bell (K-Mac Enterprises)    849 University
Street    Martin    TN    Broadstone TB Ozarks, LLC    Occupied    No Taco Bell
(K-Mac Enterprises)    1400 Rutledge Lane    Union City    TN    Broadstone TB
Ozarks, LLC    Occupied    No Taco Bell (Southeast QSR)    3104 Peach Orchard
Road    Augusta    GA    Broadstone TB Augusta Pensacola, LLC    Occupied    No
Taco Bell (Southeast QSR)    2011 Airport Boulevard    Pensacola    FL   
Broadstone TB Augusta Pensacola, LLC    Occupied    No Taco Bell (Southeast QSR)
   3649 Phillips Highway    Jacksonville    FL    Broadstone TB Jacksonville,
LLC    Occupied    No Test America    5815 Middlebrook Pike    Knoxville    TN
   Broadstone TA Tennessee, LLC    Occupied    No The Hess Collection    1166
Commerce Blvd    American Canyon    CA    Broadstone HC California, LLC   
Occupied    No Tower Radiology    3069 Grand Pavilion Drive    Tampa    FL   
Broadstone TR Florida, LLC    Occupied    No Tower Radiology    4719 North
Habana Avenue    Tampa    FL    Broadstone TR Florida, LLC    Occupied    No
Tower Radiology    2324 Oak Myrtle Lane    Wesley Chapel    FL    Broadstone TR
Florida, LLC    Occupied    No Tower Radiology    3350 Bell Shoals Road   
Brandon    FL    Broadstone TR Florida, LLC    Occupied    No Tractor Supply   
1501 E. Washington    Ithaca    MI    Broadstone TS Portfolio, LLC    Occupied
   No Tractor Supply    4005 Douglas Highway    Gillette    WY    Broadstone TS
Portfolio, LLC    Occupied    No Unity Ridgeway    2655 Ridgeway Avenue   
Greece    NY    Unity Ridgeway, LLC    Occupied    No Wegmans    45131 Columbia
Place    Sterling    VA    Broadstone WFM Sterling, LLC    Occupied    No
Wendy’s (Alabama)/Starboard    75 Tower Road    Oxford    AL    Broadstone WI
Alabama, LLC    Occupied    No Wendy’s (Alabama)/Starboard    150 Leon Smith
Parkway    Oxford    AL    Broadstone WI Alabama, LLC    Occupied    No Wendy’s
(Alabama)/Starboard    170 Vaughn Lane    Pell City    AL    Broadstone WI
Alabama, LLC    Occupied    No Wendy’s (Alabama)/Starboard    204 15th Street E
   Tuscaloosa    AL    Broadstone WI Alabama, LLC    Occupied    No Wendy’s
(Alabama)/Starboard    419 North Pelham Road    Jacksonville    AL    Broadstone
WI Alabama, LLC    Occupied    No Wendy’s (Alabama)/Starboard    4422 Old
Birmingham Road    Tuscaloosa    AL    Broadstone WI Alabama, LLC    Occupied   
No Wendy’s (Appalachia)/Starboard    113 Courthouse Road    Princeton    WV   
Broadstone WI Appalachia, LLC    Occupied    No Wendy’s (Appalachia)/Starboard
   211 Meadowfield Lane    Princeton    WV    Broadstone WI Appalachia, LLC   
Occupied    No Wendy’s (Appalachia)/Starboard    283 Muskingum Drive    Marietta
   OH    Broadstone WI Appalachia, LLC    Occupied    No Wendy’s
(Appalachia)/Starboard    550 E. Main Street    Pomeroy    OH    Broadstone WI
Appalachia, LLC    Occupied    No Wendy’s (Appalachia)/Starboard    1503
Harrison Avenue    Elkins    WV    Broadstone WI Appalachia, LLC    Occupied   
No Wendy’s (Appalachia)/Starboard    1610 N. Atherton Street    State College   
PA    Broadstone WI Appalachia, LLC    Occupied    No Wendy’s
(Appalachia)/Starboard    811 Northside Drive    Summersville    WV   
Broadstone WI Appalachia, LLC    Occupied    No Wendy’s (East)    1501 E.
Hillsborough Ave.    Tampa    FL    Broadstone WI East, LLC    Occupied    No
Wendy’s (East)    6620 E. Dr. MLK Blvd    Tampa    FL    Broadstone WI East, LLC
   Occupied    No Wendy’s (East)    5212 Brook Road    Richmond    VA   
Broadstone WI East, LLC    Occupied    No Wendy’s (East)    153 East Swedesford
Road    Exton    PA    Broadstone WI East, LLC    Occupied    No Wendy’s (East)
   4507 Jefferson David Highway    Richmond    VA    Broadstone WI East, LLC   
Occupied    No Wendy’s (East)    220 Lancaster Avenue    Paoli    PA   
Broadstone WI East, LLC    Occupied    No Wendys (Wendalester)    500 S. George
Nigh Expy    McAlester    OK    Broadstone WI Great Plains, LLC    Occupied   
No Wendys (Wendgord)    301 South White Sands Blvd    Alamogordo    NM   
Broadstone WI Great Plains, LLC    Occupied    No Wendys (Wendgord)    324 South
Canal Street    Carlsbad    NM    Broadstone WI Great Plains, LLC    Occupied   
No Wendys (Wendgord)    1101 N. Main Street    Roswell    NM    Broadstone WI
Great Plains, LLC    Occupied    No Wendys (Wendgrand)    823 South Second
Avenue    Kearney    NE    Broadstone WI Great Plains, LLC    Occupied    No
Wendys (Wendgrand)    4001 Second Avenue    Kearney    NE    Broadstone WI Great
Plains, LLC    Occupied    No Wendys (Wendgrand)    3503 West State Street   
Grand Island    NE    Broadstone WI Great Plains, LLC    Occupied    No Wendys
(Wendgrand)    103 Pony Express Lane    Ogallala    NE    Broadstone WI Great
Plains, LLC    Occupied    No Wendys (Wendnorm)    1300 N. Moore Road    Moore
   OK    Broadstone WI Great Plains, LLC    Occupied    No Wendys (Wendnorm)   
4518 SE 29th Street    Del City    OK    Broadstone WI Great Plains, LLC   
Occupied    No Wendys (Wendnorm)    4500 S. Western    Oklahoma City    OK   
Broadstone WI Great Plains, LLC    Occupied    No Wendys (Wendoma)    13606 N.
Pennsylvania Ave    Oklahoma City    OK    Broadstone WI Great Plains, LLC   
Occupied    No Wendys (Wendoma)    901 E. State Highway 152    Mustang    OK   
Broadstone WI Great Plains, LLC    Occupied    No Wendys (Wendoma)    1170 Garth
Brooks    Yukon    OK    Broadstone WI Great Plains, LLC    Occupied    No
Wendys (Wendoma)    3834 North Lincoln Blvd    Oklahoma City    OK    Broadstone
WI Great Plains, LLC    Occupied    No Wendys (Wendworth)    3815 Southwest Loop
820    Fort Worth    TX    Broadstone WI Great Plains, LLC    Occupied    No

Total Properties

   450               

 

A-11



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f) - Part II: Liens

 

    

Borrower

  

Lender

   Outstanding
Balance      Maturity   

Collateral Description

1

   Broadstone NWCC Texas, LLC    StanCorp    $ 1,841,891.77      1-May-34   
Northwest Cancer Center -18488 Interstate 45 South, Conroe TX 77384

2

   Broadstone NWCC Texas, LLC    StanCorp    $ 1,322,073.02      1-Jun-34   
Northwest Cancer Center - 17323 Red Oak Drive, Houston TX 77090

3

   Broadstone PIC Illinois, LLC    Stan Corp    $ 589,258.34      1-Aug-30   
Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111

4

   Broadstone APLB Jacksonville, LLC    Columbian Mutual    $ 1,519,495.45     
1-Sep-25    Applebees - 5055 J. Turner Butler Blvd., Jacksonville FL 32216

5

   Broadstone ADTB Rochester, LLC    Merrill    $ 6,118,917.44      10-Aug-22   
ADT - 265 Thruway Park Drive, Rochester NY 14586

6

   Broadstone FMFP Texas, LLP    Siemens Financial    $ 5,916,123.84     
30-Sep-20    1960 Family Practice - 837 FM 1960 West, Houston TX 77090

7

   Broadstone GUC Colorado, LLC    Symetra    $ 1,022,037.50      15-Feb-21   
Guardian Urgent Care - 5165 West 72nd Avenue, Westminster CO 80030

8

   GRC Durham, LLC    Sun Life    $ 11,692,655.58      1-Oct-21    Implus
Footware - 2001 T.W. Alexander Dr, Durham, NC 27703

9

   Broadstone HC California, LLC    Aegon    $ 8,840,594.31      1-Oct-23    The
Hess Collection - 1166 Commerce Blvd, American Canyon, CA 94503

10

   Broadstone FC Colorado    Columbus Life    $ 9,449,477.97      10-Dec-25   
Fiberspar - 3600 Ronald Reagan Boulevard, Johnstown, CO 80534

11

   Broadstone WFM Sterling    PNC Bank    $ 18,797,007.37      1-Nov-26   
Wegmans - 45131 Columbia Place, Sterling, VA 20166

 

A-12



--------------------------------------------------------------------------------

SCHEDULE 7.1.(g) - Existing Indebtedness

 

    

Borrower

  

Lender

  

Outstanding Balance

   Guarantor   Security   

Collateral Description (if any)

1    Borrower (Note and Guaranty Agreement for 4.84% Guaranteed Senior Notes due
4.18.27)    Note Purchasers    $150,000,000    Parent   None    N/A 2   
Borrower (Credit Agreement)    M&T Bank, as administrative agent    Revolver:
$90,000,000.00; Term Loan 1: $250,000,000.00; Term Loan 2: $0    Parent   None
   N/A 3    Borrower (A&R Term Loan Agreement)    SunTrust Bank, as
Administrative Agent    $325,000,000.00    Parent   None    N/A 4    Borrower   
James and Douglas Huseby, individuals    $750,000.00    Parent   None    N/A 5
   Broadstone NWCC Texas, LLC    StanCorp    $1,841,891.77    Borrower  
Mortgage    Northwest Cancer Center -18488 Interstate 45 South, Conroe TX 77384
6    Broadstone NWCC Texas, LLC    StanCorp    $1,322,073.02    Borrower  
Mortgage    Northwest Cancer Center - 17323 Red Oak Drive, Houston TX 77090 7   
Broadstone PIC Illinois, LLC    Stan Corp    $589,258.34    Borrower   Mortgage
   Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111 8   
Broadstone APLB Jacksonville, LLC    Columbian Mutual    $1,519,495.45   
Borrower**   Mortgage    Applebees - 5055 J. Turner Butler Blvd., Jacksonville
FL 32216 9    Broadstone ADTB Rochester, LLC    Merrill    $6,118,917.44    None
  Mortgage    ADT - 265 Thruway Park Drive, Rochester NY 14586 10    Broadstone
FMFP Texas, LLP    Siemens Financial    $5,916,123.84    Parent*   Mortgage   
1960 Family Practice - 837 FM 1960 West, Houston TX 77090 11    Broadstone GUC
Colorado, LLC    Symetra    $1,022,037.50    Parent
and
Borrower***   Mortgage    Guardian Urgent Care - 5165 West 72nd Avenue,
Westminster CO 80030 12    GRC Durham, LLC    Sun Life    $11,692,655.58   
Parent
and
Borrower*   Mortgage    Implus Footware - 2001 T.W. Alexander Dr, Durham, NC
27703 13    Broadstone HC California, LLC    Aegon    $8,840,594.31    Parent
and
Borrower*   Mortgage    The Hess Collection - 1166 Commerce Blvd, American
Canyon, CA 94503 14    Broadstone FC Colorado    Columbus Life    $9,449,477.97
   Parent
and
Borrower*   Mortgage    Fiberspar - 3600 Ronald Reagan Boulevard, Johnstown, CO
80534 15    Broadstone WFM Sterling    PNC Bank    $18,797,007.37    Borrower  
Mortgage    Wegmans - 45131 Columbia Place, Sterling, VA 20166

 

*

Non-recourse guaranty with customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

**

Non-recourse guaranty but will automatically become full recourse if the ratio
of net operating income from the property (after deduction of all applicable
operating expenses) to the annual principal and interest payments under the note
is less than 1.2.

***

Non-recourse guaranty but will automatically become full recourse if the current
lease terminates or if the current tenant vacates the premises.

 

A-13



--------------------------------------------------------------------------------

SCHEDULE 7.1.(h) - Material Contracts

 

    

Borrower

1

   That certain Note and Guaranty Agreement, dated as of March 16, 2017, by and
among Broadstone Net Lease, LLC, as Issuer, Broadstone Net Lease, Inc., as
Parent Guarantor, and the Purchasers identified therein, relating to the
issuance and sale of $150,000,000 in aggregate principal amount of the Issuer’s
4.84% Guaranteed Senior Notes due April 18, 2027

2

   That certain Amended and Restated Term Loan Agreement dated as of June 22,
2017, by and among Broadstone Net Lease, Inc., Broadstone Net Lease, LLC, each
of the financial institutions party thereto, SunTrust Bank, as Administrative
Agent, and the other parties thereto.

 

A-14



--------------------------------------------------------------------------------

SCHEDULE 7.1.(i) - Litigation

None.

 

A-15



--------------------------------------------------------------------------------

SCHEDULE 7.1.(r) - Affiliate Transactions

None.

 

A-16



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility), and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

  

Assignor[s]:

  

 

        

 

     

[Assignor [is] [is not] a Defaulting Lender]

2.

  

Assignee[s]:

  

 

        

 

     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Select as appropriate.

3 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-17



--------------------------------------------------------------------------------

3.

  

Borrower(s):

  

Broadstone Net Lease, LLC

4.

  

Administrative Agent:

  

Manufacturers and Traders Trust Company, as the Administrative Agent under the
Credit Agreement

5.

  

Credit Agreement:

  

The Revolving Credit and Term Loan Agreement dated as of June [    ], 2017,
among Broadstone Net Lease, LLC, Broadstone Net Lease, Inc., the financial
institutions party thereto and their assignees under Section 13.6. thereof,
Manufacturers and Traders Trust Company, as Administrative Agent

6.

  

Assigned Interest[s]:

  

 

Assignor[s]

   Assignee[s]      Facility
Assigned4     

Aggregate Amount

of

Commitment/Loans
for all Lenders5

     Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans6     CUSIP
Number            $                   $                          %             $
                  $                          %             $                   $
                         %   

 

[7.

  

Trade Date:

                       ]7

[Page break]

 

 

4 

Fill in the appropriate terminology for the class and type of facility under the
Credit Agreement that is being assigned under this Assignment.

5 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-18



--------------------------------------------------------------------------------

Effective Date:              , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]8 [NAME OF ASSIGNOR] By:                                        
                                                               Title: [NAME OF
ASSIGNOR] By:                                        
                                                               Title:
ASSIGNEE[S]9 [NAME OF ASSIGNEE] By:                                        
                                                               Title: [NAME OF
ASSIGNEE] By:                                        
                                                               Title:

 

 

8 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

9 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-19



--------------------------------------------------------------------------------

[Consented to and]10 Accepted:   MANUFACTURERS AND TRADERS TRUST COMPANY, as
Administrative Agent   By:  

 

    Title:       [Consented to:]11   [BROADSTONE NET LEASE, LLC,   By:  
Broadstone Net Lease, Inc.,     Managing Member     By:  
                                                                                
      Name:                                        
                                    Title:  

 

 

]

 

 

10 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

A-20



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1. or 9.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

A-21



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-22



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

THIS GUARANTY dated as of June [    ], 2017 (this “Guaranty”), executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity as Administrative Agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders under that certain Revolving Credit and Term Loan Agreement dated as of
June [    ], 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), and the Administrative
Agent, for its benefit and the benefit of the Lenders (the Administrative Agent
and the Lenders, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans and the payment
of all interest, Fees, charges, attorneys’ fees and other amounts payable to the
Administrative Agent or any Guarantied Party thereunder (including, to the
extent permitted by Applicable Law, interest, Fees and other amounts that would
accrue and become due after the filing of a case or other proceeding under the
Bankruptcy Code (as defined below) or other similar Applicable Law but for the
commencement of such case or proceeding, whether or not such amounts are allowed
or

 

C-1



--------------------------------------------------------------------------------

allowable in whole or in part in such case or proceeding); (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all other Obligations; and (d) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any of the Guarantied Parties in the enforcement of
any of the foregoing or any obligation of such Guarantor hereunder.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the Guarantied
Parties shall be obligated or required before enforcing this Guaranty against
any Guarantor: (a) to pursue any right or remedy any of them may have against
the Borrower, any other Guarantor or any other Person or commence any suit or
other proceeding against the Borrower, any other Guarantor or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Administrative Agent or any Guarantied Party which may secure any of the
Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(c)    any furnishing to the Administrative Agent or the Guarantied Parties of
any security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral, if any, securing any of the
Obligations;

(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

C-2



--------------------------------------------------------------------------------

(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;

(g)    any nonperfection or impairment of any security interest or other Lien,
if any, on any collateral securing in any way any of the Guarantied Obligations;

(h)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Guarantied Parties, regardless of what liabilities
of the Borrower remain unpaid;

(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the Guarantied Parties;

(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the Guarantied Parties may, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 of this Guaranty and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Guarantied Obligations, including, but not
limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement or any other Loan Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral, if any, securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the Guarantied Parties all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

 

C-3



--------------------------------------------------------------------------------

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the Guarantied Parties for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such Guarantied Party
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such Guarantied Party with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Guarantied Parties and shall forthwith pay such
amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Guarantied Parties such additional amount as will result in the receipt
by the Administrative Agent and the Guarantied Parties of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.

 

C-4



--------------------------------------------------------------------------------

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its reasonable discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Guarantied Parties that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Guarantied Parties) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the Guarantied Parties hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Administrative Agent and the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the Guarantied Parties shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

C-5



--------------------------------------------------------------------------------

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

C-6



--------------------------------------------------------------------------------

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the Guarantied Parties in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the indefeasible payment in full of the
Guarantied Obligations and any other Obligation, the termination or expiration
of all of the Lenders’ and Administrative Agent’s obligations to make loans or
other financial accommodations to the Borrower, and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 13.9. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and all Guarantied Parties and
any such assignment or other transfer to which the Administrative Agent and all
of the Guarantied Parties have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

C-7



--------------------------------------------------------------------------------

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the Guarantied Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the Guarantied Parties or any of the
Administrative Agent’s or of any Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Term Loan Commitments and
Revolving Commitments have expired or terminated, and none of the Guarantors
shall exercise any right or remedy under this Section against any other
Guarantor until such Obligations have been indefeasibly paid and performed in
full and the Commitments have expired or terminated. Subject to Section 10 of
this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any

 

C-8



--------------------------------------------------------------------------------

Guarantor may have under Applicable Law against the Borrower in respect of any
payment of Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

Section 31. Definitions. (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties

 

C-9



--------------------------------------------------------------------------------

exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Guarantied Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment.

(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

C-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

BROADSTONE NET LEASE, INC. By:  

 

  Name:                                                                       
Title:                                                                       
Address for Notices: c/o                                   
                                               

                                                                 
                      

                                                                 
                      

Attn:                                          
                                   
Telecopy Number:                                                        
Telephone Number:                                                      
[GUARANTORS] By:  

 

  Name:                                                                       
Title:                                                                       
Address for Notices: c/o                                   
                                               

                                                                 
                      

                                                                 
                      

Attn:                                   
                                            
Telecopy Number:                                                          
Telephone Number:                                                        

 

C-11



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of             , 20    , executed and
delivered by                     , a                      (the “New Guarantor”),
in favor of MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders under that certain Revolving Credit and
Term Loan Agreement dated as of June [    ], 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Broadstone Net Lease, LLC, a New York limited liability company
(the “Borrower”), Broadstone Net Lease, Inc., a Maryland corporation, the
financial institutions party thereto and their assignees under Section 13.6.
thereof (the “Lenders”), and the Administrative Agent, for its benefit and the
benefit of the Lenders (the Administrative Agent and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of June [    ], 2017 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Administrative Agent and the Guarantied Parties and assumes all obligations
of a “Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor

 

C-12



--------------------------------------------------------------------------------

had been an original signatory to the Guaranty. Without limiting the generality
of the foregoing, the New Guarantor hereby:

(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

(b)    makes to the Administrative Agent and the Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c)    consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

C-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:  

 

  Name:                                                                        
Title:                                                                        
Address for Notices: c/o                                   
                                              
                                                                              
                                              
                                                   
Attn:                                   
                                            
Telecopy Number:                                                         
Telephone Number:                                                       

 

Accepted: MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent By:  

 

  Name:                                                                    
Title:                                                                     

 

C-14



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

            , 20    

Manufacturers and Traders Trust

3 City Center

180 South Clinton Avenue, Suite 700

Rochester, New York 14604

Attn: Lisa Plescia

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1.

The requested date of such Continuation is             , 20    .

 

  2.

The Loans subject to such Continuation are:

[Check one box only]

 

  ☐

Revolving Loans

  ☐

Term Facility 1 Loans

  ☐

Term Facility 2 Loans

 

  3.

The aggregate principal amount of the Loans specified in Item 2 above that are
subject to the requested Continuation is $         and the portion of such
principal amount subject to such Continuation is $        .

 

  4.

The current Interest Period of the Loans specified in Item 2 above that are
subject to such Continuation ends on             , 20    .

 

D-1



--------------------------------------------------------------------------------

  5.

The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:

[Check one box only]

 

  ☐

one month

  ☐

three months

  ☐

six months

  ☐

twelve months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
shall exist; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:                                        
                                                 Name:  
                                                                               
       Title:                                        
                                              

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

            , 20    

Manufacturers and Traders Trust

3 City Center

180 South Clinton Avenue, Suite 700

Rochester, New York 14604

Attn: Lisa Plescia

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1.

The requested date of such Conversion is             , 20    .

 

  2.

The Loans subject to such Continuation are:

[Check one box only]

 

  ☐

Revolving Loans

  ☐

Term Facility 1 Loans

  ☐

Term Facility 2 Loans

 

  3.

The Type of the Loans specified in Item 2 above to be Converted pursuant hereto
is currently:

[Check one box only]

 

  ☐

Base Rate Loan

  ☐

LIBOR Loan

 

  4.

The aggregate principal amount of the Loans specified in Item 2 above that is
subject to the requested Conversion is $         and the portion of such
principal amount subject to such Conversion is $        .

 

E-1



--------------------------------------------------------------------------------

  4.

The amount of such Loans specified in Item 2 above to be converted is to be
converted into Loans of the following Type:

[Check one box only]

 

  ☐

Base Rate Loan

  ☐

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐

one month

  ☐

three months

  ☐

six months

  ☐

twelve months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, (a) no Default or Event of Default shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:                                        
                                                 Name:  
                                                                               
       Title:                                        
                                              

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF REVOLVING NOTE

 

$                            , 20    

FOR VALUE RECEIVED, the undersigned, BROADSTONE NET LEASE, LLC, a New York
limited liability company (the “Borrower”) hereby unconditionally promises to
pay to the order of                      (the “Lender”), in care of
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent (the
“Administrative Agent”), to its address at 3 City Center, 180 South Clinton
Avenue, Suite 700, Rochester, New York, 14604, or at such other address as may
be specified by the Administrative Agent to the Borrower, the principal sum of
             AND     /100 DOLLARS ($        ), or such lesser amount as may be
the then outstanding and unpaid balance of all Revolving Loans made by the
Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement (as defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Revolving Note is one of the “Revolving Notes” referred to in that certain
Revolving Credit and Term Loan Agreement dated as of June [    ], 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6. thereof, and the Administrative Agent, and is
subject to, and entitled to, all provisions and benefits thereof. Capitalized
terms used herein and not defined herein shall have the respective meanings
given to such terms in the Credit Agreement. The Credit Agreement, among other
things, (a) provides for the making of a Loan by the Lender to the Borrower in
an aggregate amount not to exceed the Dollar amount first above mentioned,
(b) permits the prepayment of the Loan by the Borrower subject to certain terms
and conditions and (c) provides for the acceleration of the Loan upon the
occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Revolving Note.

[This Revolving Note is given in replacement of the Revolving Note dated
            , 20    , in the original principal amount of $         previously
delivered to the Lender under the Credit Agreement. THIS REVOLVING NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.] 1

 

 

1 

Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender, either because such Lender’s Commitment has
increased or decreased from what it was initially.

 

F-1-1



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signature on Next Page]

 

F-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:                                                                            
  Name:                                                                        
Title:                                                                        

 

F-1-3



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF TERM FACILITY 1 NOTE

 

$                             , 20    

FOR VALUE RECEIVED, the undersigned, BROADSTONE NET LEASE, LLC, a New York
limited liability company (the “Borrower”) hereby unconditionally promises to
pay to the order of [                    ] (the “Lender”), in care of
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent (the
“Administrative Agent”), to its address at to its address at 3 City Center, 180
South Clinton Avenue, Suite 700, Rochester, New York, 14604, or at such other
address as may be specified by the Administrative Agent to the Borrower, the
principal sum of [            ] AND [        ]/100 DOLLARS ($[        ]), or
such lesser amount as may be the then outstanding and unpaid balance of all Term
Facility 1 Loans made by the Lender to the Borrower pursuant to, and in
accordance with the terms of, the Credit Agreement (as defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Term Facility 1 Note is one of the “Term Facility 1 Note” referred to in
the Revolving Credit and Term Loan Agreement dated as of June [    ], 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6. thereof, and the Administrative Agent, and is
subject to, and entitled to, all provisions and benefits thereof. Capitalized
terms used herein and not defined herein shall have the respective meanings
given to such terms in the Credit Agreement. The Credit Agreement, among other
things, (a) provides for the making of a Term Loan by the Lender to the Borrower
in an aggregate amount not to exceed the Dollar amount first above mentioned,
(b) permits the prepayment of the Term Facility 1 Loans by the Borrower subject
to certain terms and conditions and (c) provides for the acceleration of the
Term Facility 1 Loans upon the occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Term Facility 1 Note.

[This Term Facility 1 Note is given in replacement of the Term Facility 1 Note
dated               , 20    , in the original principal amount of $        
previously delivered to the Lender under the Credit Agreement. THIS TERM
FACILITY 1 NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER
TERM FACILITY 1 NOTE.] 1

 

 

1 

Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender, either because such Lender’s Commitment has
increased or decreased from what it was initially.

 

F-2-1



--------------------------------------------------------------------------------

THIS TERM FACILITY 1 NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

[Signature on Next Page]

 

F-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term
Facility 1 Note under seal as of the date written above.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:                                        
                                                  Name:  
                                                                               
        Title:                                        
                                               

 

F-2-3



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF TERM FACILITY 2 NOTE

 

$                             , 20    

FOR VALUE RECEIVED, the undersigned, BROADSTONE NET LEASE, LLC, a New York
limited liability company (the “Borrower”) hereby unconditionally promises to
pay to the order of [                    ] (the “Lender”), in care of
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent (the
“Administrative Agent”), to its address at to its address at 3 City Center, 180
South Clinton Avenue, Suite 700, Rochester, New York, 14604, or at such other
address as may be specified by the Administrative Agent to the Borrower, the
principal sum of [            ] AND [        ]/100 DOLLARS ($[        ]), or
such lesser amount as may be the then outstanding and unpaid balance of all Term
Facility 2 Loans made by the Lender to the Borrower pursuant to, and in
accordance with the terms of, the Credit Agreement (as defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Term Facility 2 Note is one of the “Term Facility 2 Note” referred to in
the Revolving Credit and Term Loan Agreement dated as of June [    ], 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6. thereof, and the Administrative Agent, and is
subject to, and entitled to, all provisions and benefits thereof. Capitalized
terms used herein and not defined herein shall have the respective meanings
given to such terms in the Credit Agreement. The Credit Agreement, among other
things, (a) provides for the making of a Term Facility 2 Loan by the Lender to
the Borrower in an aggregate amount not to exceed the Dollar amount first above
mentioned, (b) permits the prepayment of the Term Facility 2 Loans by the
Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Term Facility 2 Loans upon the occurrence of certain
specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Term Facility 2 Note.

[This Term Facility 2 Note is given in replacement of the Term Facility 2 Note
dated               , 20    , in the original principal amount of $        
previously delivered to the Lender under the Credit Agreement. THIS TERM
FACILITY 2 NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER
TERM FACILITY 2 NOTE.] 1

 

 

1 

Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender, either because such Lender’s Commitment has
increased or decreased from what it was initially.

 

F-3-1



--------------------------------------------------------------------------------

THIS TERM FACILITY 2 NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

[Signature on Next Page]

 

F-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term
Facility 2 Note under seal as of the date written above.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:                                        
                                                 Name:  
                                                                               
       Title:                                        
                                              

 

F-3-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF SWINGLINE NOTE

 

$            

                  , 20      

FOR VALUE RECEIVED, the undersigned, BROADSTONE NET LEASE, LLC, a New York
limited liability company (the “Borrower”) hereby unconditionally promises to
pay to the order of MANUFACTURERS AND TRADERS TRUST COMPANY (the “Swingline
Lender”), to its address at to its address at 3 City Center, 180 South Clinton
Avenue, Suite 700, Rochester, New York, 14604, or at such other address as may
be specified by the Swingline Lender to the Borrower, the principal sum of
[            ] AND [        ]/100 DOLLARS ($[        ]), or such lesser amount
as may be the then outstanding and unpaid balance of all Swingline Loans made by
the Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement (as defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Swingline Note is the “Swingline Note” referred to in the Revolving Credit
and Term Loan Agreement dated as of June [    ], 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Broadstone Net Lease, Inc., a Maryland corporation,
the financial institutions party thereto and their assignees under Section 13.6.
thereof, and Manufacturers and Traders Trust Company, as Administrative Agent,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of a Swingline Loan by the
Swingline Lender to the Borrower in an aggregate amount not to exceed the Dollar
amount first above mentioned, (b) permits the prepayment of the Loan by the
Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Swingline Loans upon the occurrence of certain specified
events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Swingline Note.

[This Swingline Note is given in replacement of the Swingline Note dated
             , 20    , in the original principal amount of $         previously
delivered to the Lender under the Credit Agreement. THIS SWINGLINE NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER SWINGLINE NOTE.] 1

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

 

1

Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender.

 

F-4-1



--------------------------------------------------------------------------------

[Signature on Next Page]

 

F-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date written above.

 

BROADSTONE NET LEASE, LLC

By:

 

Broadstone Net Lease, Inc.,

 

Managing Member

 

By:

 

                                                                 
                  

 

Name:

 

                                                                 
                  

 

Title:

 

                                                                 
                  

 

F-4-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Credit Agreement.

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

1.    The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on             , 20    .

2.    Schedule 1 attached hereto accurately and completely (a) sets forth
reasonably detailed calculations required to establish compliance with
Section 10.1. of the Credit Agreement and (b) setting forth in reasonable detail
(i) all of Borrower’s Qualifying Swaps and the notional amounts thereof,
(ii) each period, if any, during which the aggregate outstanding principal
amount of Term Loans that are LIBOR Loans and Borrower’s other Indebtedness
consisting of term loans bearing interest at a rate based on LIBOR exceeded the
total notional amount of all of Borrower’s Qualifying Swaps, (iii) each period,
if any, during which the aggregate outstanding principal amount of all LIBOR
Loans and Borrower’s other Indebtedness bearing interest at a rate based on
LIBOR exceeded the total notional amount of all of Borrower’s Qualifying Swaps,
together with the amount of such excess during any such period.

3.    As of the date hereof the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities, is less than or equal to the aggregate amount of the Revolving
Commitments.

4.    (a) No Default or Event of Default exists [except as set forth on
Attachment A hereto, which accurately describes the nature of the conditions(s)
or event(s) that constitute (a) Default(s) or (an) Event(s) of Default and the
actions which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)], and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of             , 20    .

 

 

Name:  

 

Title:                                        
                                         1   of Broadstone Net Lease, Inc.

 

 

1 

Certificate must be signed by a Financial Officer (as defined in the Credit
Agreement) of the Parent.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF REVOLVING LOANS BORROWING

            , 20    

Manufacturers and Traders Trust

3 City Center

180 South Clinton Avenue, Suite 700

Rochester, New York 14604

Attn: Lisa Plescia

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

  1.

Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $        .

 

  2.

The Borrower requests that such Revolving Loans be made available to the
Borrower on             , 20    .

 

  3.

The Borrower hereby requests that such Revolving Loans be of the following Type:

[Check one box only]

 

  ☐

Base Rate Loan

  ☐

LIBOR Loan, with an initial Interest Period for a duration of:

          [Check one box only]

 

  ☐

one month

  ☐

three months

  ☐

six months

  ☐

twelve months

4.      The Borrower requests that the proceeds of such 
Revolving Loans be made available by                               
                          

 

 

                                                                                
                                         
                                         
                                                        .

 

H-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
shall exist; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have true and correct in all respects) on and
as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Revolving Loans contained in Article VI of the Credit
Agreement will have been satisfied at the time such Revolving Loans are made.

 

BROADSTONE NET LEASE, LLC

By:

 

Broadstone Net Lease, Inc.,

 

Managing Member

 

By:

 

                                                                 
                  

 

Name:

 

                                                                 
                  

 

Title:

 

                                                                 
                  

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF TERM LOANS BORROWING

            , 20    

Manufacturers and Traders Trust

3 City Center

180 South Clinton Avenue, Suite 700

Rochester, New York 14604

Attn: Lisa Plescia

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

  1.

Pursuant to Section 2.2.(c) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Term Loans to the Borrower in an aggregate amount
equal to $[        ].

 

  2.

The Borrower requests that such Term Loans be made available to the Borrower on
                    .

 

  3.

The Borrower hereby requests that such Term Loans be of the following Class:

[Check one box only]

 

  ☐

Term Facility 1 Loans

  ☐

Term Facility 2 Loans

 

  4.

The Borrower hereby requests that such Term Loans be of the following Type:

[Check one box only]

 

  ☐

Base Rate Loan

  ☐

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐

one month

  ☐

three months

  ☐

six months

  ☐

twelve months

 

I-1



--------------------------------------------------------------------------------

5.      The Borrower requests that the proceeds of such  Term Loans be made
available by                                                                  

 

 

 

 

                                                                 
                                         
                                         
                                                       .

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Term Loans,
and after making such Term Loans, (a) no Default or Event of Default shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
permitted under the Credit Agreement In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Term Loans contained in Article VI of the Credit Agreement will have
been satisfied at the time such Term Loans are made.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member  
By:                                        
                                                 Name:  
                                                                               
       Title:                                        
                                              

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF SWINGLINE LOANS BORROWING

            , 20    

Manufacturers and Traders Trust

3 City Center

180 South Clinton Avenue, Suite 700

Rochester, New York 14604

Attn: Lisa Plescia

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

  1.

Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Swingline Loans to the Borrower in an aggregate
amount equal to $        .

 

  2.

The Borrower requests that such Swingline Loans be made available to the
Borrower on             , 20    .

 

  3.

The Borrower hereby requests that such Swingline Loans be of the following Type:

[Check one box only]

 

  ☐

Base Rate Loan

  ☐

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐

one month

  ☐

three months

  ☐

six months

  ☐

twelve months

4.      The Borrower requests that the proceeds of such Swingline Loans be made
available by                                                        

 

 

 

 

                                                                 
                                         
                                         
                                                       .

 

J-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Swingline
Loans, and after making such Swingline Loans, (a) no Default or Event of Default
shall exist; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have true and correct in all respects) on and
as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Swingline Loans contained in Article VI of the Credit
Agreement will have been satisfied at the time such Swingline Loans are made.

 

BROADSTONE NET LEASE, LLC By:  

Broadstone Net Lease, Inc.,

Managing Member

  By:                                        
                                                 Name:  
                                                                               
       Title:                                        
                                              

 

J -2



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER] By:                                        
                                                       Name:  
                                                                               
             Title:                                        
                                                       Date:             ,
20    

 

K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:

 

                                                                                

Name:

 

                                                                                

Title:

 

                                                                                

Date:              , 20    

 

K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:

 

                                                                                

Name:

 

                                                                                

Title:

 

                                                                                

Date:             , 20    

 

K-3-1



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Revolving Credit and Term Loan Agreement dated
as of June [    ], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Broadstone Net
Lease, LLC, a New York limited liability company (the “Borrower”), Broadstone
Net Lease, Inc., a Maryland corporation, the financial institutions party
thereto and their assignees under Section 13.6. thereof (the “Lenders”), and
Manufacturers and Traders Trust Company, as Administrative Agent (together with
its successors and assigns, the “Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and
(2) the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:

 

                                                                                

Name:

 

                                                                                

Title:

 

                                                                                

Date:             , 20    